 



Exhibit 10.1
 
 
 
Published CUSIP Number:                     
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of November 1, 2006
among
GLOBAL CASH ACCESS HOLDINGS, INC.,
GLOBAL CASH ACCESS, INC.,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent
BANC OF AMERICA SECURITIES LLC
and
WACHOVIA CAPITAL MARKETS, LLC
as Joint Lead Arrangers and Joint Book Managers
 
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page          
ARTICLE I
DEFINITIONS and accounting terms

                  Section 1.01  
Defined Terms
    1   Section 1.02  
Other Interpretive Provisions
    38   Section 1.03  
Accounting Terms
    39   Section 1.04  
Rounding
    39   Section 1.05  
Times of Day
    40   Section 1.06  
Letter of Credit Amounts
    40  

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

                  Section 2.01  
The Loans
    40   Section 2.02  
Borrowings, Conversions and Continuations of Loans
    40   Section 2.03  
Letters of Credit
    42   Section 2.04  
Swing Line Loans
    51   Section 2.05  
Prepayments
    54   Section 2.06  
Termination or Reduction of Commitments
    55   Section 2.07  
Repayment of Loans
    56   Section 2.08  
Interest
    56   Section 2.09  
Fees
    57   Section 2.10  
Computation of Interest and Fees
    57   Section 2.11  
Evidence of Debt
    58   Section 2.12  
Payments Generally; Administrative Agent’s Clawback
    58   Section 2.13  
Sharing of Payments by Lenders
    60   Section 2.14  
Increase in Commitments
    61  

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

                  Section 3.01  
Taxes
    62   Section 3.02  
Illegality
    64   Section 3.03  
Inability to Determine Rates
    65   Section 3.04  
Increased Costs; Reserves on Eurodollar Rate Loans
    65   Section 3.05  
Compensation for Losses
    67   Section 3.06  
Mitigation Obligations; Replacement of Lenders
    67   Section 3.07  
Survival
    68  

-i-

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page          
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

                  Section 4.01  
Conditions of Initial Credit Extension
    68   Section 4.02  
Conditions to all Credit Extensions
    71   Section 4.03  
Reaffirmation
    71  

ARTICLE V
REPRESENTATIONS AND WARRANTIES

                  Section 5.01  
Existence, Qualification and Power; Compliance with Laws
    71   Section 5.02  
Authorization; No Contravention
    72   Section 5.03  
Governmental Authorization; Other Consents
    72   Section 5.04  
Binding Effect
    72   Section 5.05  
Financial Condition; No Material Adverse Effect
    72   Section 5.06  
Litigation
    73   Section 5.07  
No Default
    74   Section 5.08  
Ownership of Property; Liens
    74   Section 5.09  
Environmental Compliance
    74   Section 5.10  
Insurance
    74   Section 5.11  
Taxes
    74   Section 5.12  
ERISA Compliance
    75   Section 5.13  
Subsidiaries
    75   Section 5.14  
Margin Regulations; Investment Company Act; Public Utility Holding Company Act
    76   Section 5.15  
Disclosure
    76   Section 5.16  
Compliance with Law
    76   Section 5.17  
Intellectual Property
    77   Section 5.18  
Purpose of Loans and Letters of Credit
    77   Section 5.19  
Labor Matters
    77   Section 5.20  
Solvency and Surplus
    77   Section 5.21  
Collateral Documents
    77   Section 5.22  
Ownership of the Borrower
    78  

-ii-

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page          
ARTICLE VI
AFFIRMATIVE COVENANTS

                  Section 6.01  
Financial Statements
    78   Section 6.02  
Certificates; Other Information
    79   Section 6.03  
Notices
    82   Section 6.04  
Payment of Obligations
    83   Section 6.05  
Preservation of Existence Etc
    83   Section 6.06  
Maintenance of Properties
    84   Section 6.07  
Insurance; Certain Proceeds
    84   Section 6.08  
Compliance with Law
    85   Section 6.09  
Books and Records; Lender Meeting
    86   Section 6.10  
Inspection Rights
    86   Section 6.11  
Use of Proceeds
    86   Section 6.12  
Additional Loan Parties; Additional Security
    87   Section 6.13  
Contributions
    89   Section 6.14  
Cash Collateral Accounts
    89  

ARTICLE VII
NEGATIVE COVENANTS

                  Section 7.01  
Limitation on Indebtedness
    90   Section 7.02  
Restriction on Liens
    92   Section 7.03  
Nature of Business
    94   Section 7.04  
Consolidation, Merger and Dissolution
    94   Section 7.05  
Asset Dispositions
    96   Section 7.06  
Investments
    97   Section 7.07  
Restricted Payments, etc
    99   Section 7.08  
Prepayments of Indebtedness, etc
    100   Section 7.09  
Transactions with Affiliates
    101   Section 7.10  
Fiscal Year; Accounting; Organizational and Other Documents
    102   Section 7.11  
Restrictions with Respect to Intercorporate Transfers
    102   Section 7.12  
Ownership of Subsidiaries; Limitations on Holdings and the Borrower
    103   Section 7.13  
Sale and Leaseback Transactions
    104   Section 7.14  
Capital Expenditures
    104   Section 7.15  
Additional Negative Pledges
    105  

-iii-

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page          

                  Section 7.16  
Impairment of Security Interests
    105   Section 7.17  
Sales of Receivables
    105   Section 7.18  
Financial Covenants
    105   Section 7.19  
Independence of Covenants
    106  

ARTICLE VIII
DEFAULTS

                  Section 8.01  
Events of Default
    106   Section 8.02  
Acceleration; Remedies
    110   Section 8.03  
Allocation of Payments After Event of Default
    111  

ARTICLE IX
AGENCY PROVISIONS

                  Section 9.01  
Appointment and Authority
    114   Section 9.02  
Rights as a Lender
    114   Section 9.03  
Exculpatory Provisions
    114   Section 9.04  
Reliance by Administrative Agent
    115   Section 9.05  
Delegation of Duties
    116   Section 9.06  
Resignation of Administrative Agent
    116   Section 9.07  
Non-Reliance on Administrative Agent and Other Lenders
    117   Section 9.08  
No Other Duties, Etc
    117   Section 9.09  
Administrative Agent May File Proofs of Claim
    117   Section 9.10  
Collateral and Guaranty Matters
    118  

ARTICLE X
MISCELLANEOUS

                  Section 10.01  
Amendments, Etc
    119   Section 10.02  
Notices; Effectiveness; Electronic Communications
    121   Section 10.03  
No Waiver; Cumulative Remedies
    123   Section 10.04  
Expenses; Indemnity; Damage Waiver
    123   Section 10.05  
Defaulting Lenders
    125   Section 10.06  
Payments Set Aside
    125   Section 10.07  
Successors and Assigns
    125   Section 10.08  
Treatment of Certain Information; Confidentiality
    130   Section 10.09  
Set-off
    131  

-iv-

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page          

                  Section 10.10  
Interest Rate Limitation
    131   Section 10.11  
Counterparts
    132   Section 10.12  
Integration
    132   Section 10.13  
Survival of Representations and Warranties
    132   Section 10.14  
Severability
    132   Section 10.15  
No Advisory or Fiduciary Responsibility
    132   Section 10.16  
Headings
    133   Section 10.17  
Governing Law; Submission to Jurisdiction
    133   Section 10.18  
Waiver of Right to Trial by Jury
    134   Section 10.19  
USA Patriot Act Notice; Lenders’ Compliance Certification
    135   Section 10.20  
Binding Effect
    135   Section 10.21  
Conflict
    135   Section 10.22  
Replacement of Lenders
    135  

-v-

 

 



--------------------------------------------------------------------------------



 



Schedules:

         
Schedule 2.01
  -   Lenders and Commitments
Schedule 5.03
  -   Required Consents, Authorizations, Notices and Filings
Schedule 5.13
  -   Subsidiaries
Schedule 5.22
  -   Ownership of the Borrower
Schedule 7.01
  -   Existing Indebtedness
Schedule 7.09
  -   Transactions with Affiliates
Schedule 10.02
  -   Administrative Agent’s Office, Certain Addresses for Notices

Exhibits:

         
Exhibit A-1
  -   Form of Committed Loan Notice
Exhibit A-2
  -   Form of Swing Line Loan Notice
Exhibit B-1
  -   Form of Revolving Credit Note
Exhibit B-2
  -   Form of Term A Note
Exhibit B-3
  -   Form of Swing Line Note
Exhibit C
  -   Form of Assignment and Assumption
Exhibit D
      Form of Compliance Certificate
Exhibit E
  -   Form of Opinion of Counsel for the Borrower and the Other Loan Parties
Exhibit F
  -   Form of Guaranty
Exhibit G
  -   Form of Perfection Certificate
Exhibit H
  -   Form of Intercompany Note
Exhibit I
  -   Form of Intercompany Note Subordination Provisions
Exhibit J
  -   Form of Loan Party Accession Agreement

vi

 





--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
This Second Amended and Restated Credit Agreement is entered into as of
November 1, 2006 and is among GLOBAL CASH ACCESS HOLDINGS, INC., a Delaware
corporation (“Holdings”), GLOBAL CASH ACCESS, INC., a Delaware corporation (the
“Borrower”), the banks and other financial institutions from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”) and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Banc
of America Securities LLC and Wachovia Capital Markets, LLC are the joint lead
arrangers and joint book managers of the facilities provided under this
Agreement.
Holdings, the Borrower, the Lenders, Bank of America, N.A, as Administrative
Agent, Swing Line Lender and L/C Issuer are parties to an Amended and Restated
Credit Agreement dated as of April 13, 2005, as amended by Amendment No. 1,
dated as of August 26, 2005 (as so amended, the “Existing Credit Agreement”).
Holdings and the Borrower have requested, and the Lenders have agreed, to enter
into this Second Amended and Restated Credit Agreement, to amend and restate the
Existing Credit Agreement, upon the satisfaction or waiver of the conditions
precedent set forth in Section 4.03.
Accordingly, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01 Defined Terms. Terms defined in the introductory section hereof
have the respective meanings set forth therein. As used in this Agreement, the
following terms shall have the meanings set forth below:
“Accession Agreement” means a Loan Party Accession Agreement, substantially in
the form of Exhibit J hereto, executed and delivered by an Additional Subsidiary
Guarantor after the Closing Date in accordance with Section 6.12(a) or (d).
“Acquired Capital Lease Obligations” means Capital Lease Obligations of a Person
(i) existing at the time such Person becomes a Subsidiary of the Borrower or
(ii) assumed in connection with the acquisition of assets from such Person, in
each case, other than Capital Lease Obligations incurred in connection with, or
in contemplation of, such Person becoming a Subsidiary of the Borrower or such
acquisition, as the case may be.
“Acquired Purchase Money Indebtedness” means Purchase Money Indebtedness of a
Person (i) existing at the time such Person becomes a Subsidiary of the Borrower
or (ii) assumed in connection with the acquisition of assets from such Person,
in each case, other than Purchase Money Indebtedness incurred in connection
with, or in contemplation of, such Person becoming a Subsidiary of the Borrower
or such acquisition, as the case may be.

 

1



--------------------------------------------------------------------------------



 



“Additional Collateral Documents” has the meaning set forth in Section 6.12.
“Additional Subsidiary Guarantor” means each Person that becomes a Subsidiary
Guarantor after the Closing Date by execution of an Accession Agreement as
provided in Section 6.12(b).
“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Finance Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. As used herein, the term
“Control” means (i) with respect to any Person having voting shares or their
equivalent and elected directors, managers or Persons performing similar
functions, the possession, directly or indirectly, of the power to vote 10% or
more of the Equity Interests having ordinary voting power of such Person or
(ii) the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting shares or their equivalent, by contract or otherwise.
Notwithstanding the foregoing, in no event shall the Bank of America or any of
its affiliates be, or be deemed to be, an Affiliate of any Loan Party.
“Agent” means the Administrative Agent or the Collateral Agent and any
successors and assigns in such capacity, and “Agents” means both of them.
“Agent-Related Persons” means the Administrative Agent or the Collateral Agent,
together with their respective Affiliates (including, in the case of Bank of
America in its capacity as the Administrative Agent, the Arranger), and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
“Agreement” means this Credit Agreement, as amended, modified or supplemented
from time to time.
“Anti-Terrorism Laws” means any Laws relating to terrorism or money-laundering,
including, without limitation, (i) Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism, (ii) the U.S. Patriot Act, (iii) the International Emergency Economic
Power Act, 50 U.S.C. § 1701 et seq., (iv) the Bank Secrecy Act, (v) the Trading
with the Enemy Act, 50 U.S.C. App. 1 et seq. and (vi) any related rules and
regulations of the U.S. Treasury Department’s Office of Foreign Assets Control
or any other Governmental Authority, in each case as the same may be amended,
supplemented, modified, replaced or otherwise in effect from time to time.

 

2



--------------------------------------------------------------------------------



 



“Applicable Commitment Fee Percentage” means, at any time, in respect of the
Revolving Credit Facility, (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ending December 31, 2006, 0.25% per annum
and (b) thereafter, the applicable rate per annum (expressed in basis points)
set forth below determined by reference to the Senior Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(b):

                  Pricing Level   Senior Leverage Ratio   Commitment Fee   1    
Less than or equal to 1.0 to 1.0
    20.0     2    
Less than or equal to 1.5 to 1.0 but greater than 1.0 to 1.0
    25.0     3    
Less than or equal to 2.0 to 1.0 but greater than 1.5 to 1.0
    25.0     4    
Less than or equal to 2.5 to 1.0 but greater than 2.0 to 1.0
    30.0     5    
Less than or equal to 3.0 to 1.0 but greater than 2.5 to 1.0
    30.0     6    
Greater than 3.0 to 1.0
    35.0  

Any increase or decrease in the Applicable Commitment Fee Percentage resulting
from a change in the Senior Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 6 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until such
Compliance Certificate is delivered.
“Applicable Lending Office” means (i) with respect to any Lender and for each
Type of Loan, the “Lending Office” of such Lender (or of an Affiliate of such
Lender) designated for such Type of Loan in such Lender’s Administrative
Questionnaire or in any applicable Assignment and Assumption pursuant to which
such Lender became a Lender hereunder or such other office of such Lender (or of
an Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office by which its Loans of such
Type are to be made and maintained and (ii) with respect to any L/C Issuer and
for each Letter of Credit, the “Lending Office” of such L/C Issuer (or of an
Affiliate of such L/C Issuer) designated on the signature pages hereto or such
other office of such L/C Issuer (or of an Affiliate of such L/C Issuer) as such
L/C Issuer may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Letters of Credit are to be issued and
maintained.
“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) at any time
during the Availability Period in respect of such Facility, such Term A Lender’s
Term A Commitment at such time and (ii) thereafter, the principal amount of such
Term A Lender’s Term A Loans at such time and (b) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented

 

3



--------------------------------------------------------------------------------



 



by such Revolving Credit Lender’s Revolving Credit Commitment at such time. If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means (i) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ending December 31, 2006, 0.375% per
annum for Base Rate Loans and 1.375% per annum for Eurodollar Rate Loans and
(ii) thereafter, the applicable rate per annum (expressed in basis points) set
forth below determined by reference to the Senior Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):

                                      Eurodollar Rate     Pricing Level   Senior
Leverage Ratio   (Letters of Credit)   Base Rate   1    
Less than or equal to 1.0 to 1.0
    87.5       0.0     2    
Less than or equal to 1.5 to 1.0 but greater than 1.0 to 1.0
    112.5       12.5     3    
Less than or equal to 2.0 to 1.0 but greater than 1.5 to 1.0
    137.5       37.5     4    
Less than or equal to 2.5 to 1.0 but greater than 2.0 to 1.0
    162.5       62.5     5    
Less than or equal to 3.0 to 1.0 but greater than 2.5 to 1.0
    175.0       75.0     6    
Greater than 3.0 to 1.0
    200.0       100.0  

Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 6 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until such Compliance
Certificate is delivered.
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

4



--------------------------------------------------------------------------------



 



“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term A Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Banc of America Securities LLC and Wachovia Capital Markets,
LLC, in their capacity as joint lead arrangers and joint book managers.
“Arriva Card” means Arriva Card, Inc., a Delaware corporation.
“Asset Disposition” means any sale, lease (including any Sale/Leaseback
Transaction, whether or not involving a Capital Lease), transfer or other
disposition (including any such transaction effected by way of merger or
consolidation and including any sale or other disposition of Equity Interests of
a Subsidiary, but excluding any sale or other disposition by way of Casualty or
Condemnation) by any Group Company of any asset.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit C hereto.
“ATMs” has the meaning set forth in Section 7.01(ix).
“Attributable Indebtedness” means, at any date (i) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(ii) in respect of any Synthetic Lease Obligation of any Person, the capitalized
or principal amount of the remaining lease payments under the relevant lease
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease or other agreement were accounted for as a
Capital Lease and (iii) in respect of any Sale/Leaseback Transaction described
in Section 7.13, the lesser of (A) the present value, discounted in accordance
with GAAP at the debt rate implicit in the related lease, of the obligations of
the lessee for rental payments over the remaining term of such lease (including
any period for which such lease has been extended or may, at the option of the
lessor be extended) and (B) the fair market value of the assets subject to such
transaction.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries for the fiscal years ended 2004
and 2005, and the related consolidated statements of income or operations,
members’ equity and cash flows for such fiscal year of the Borrower and its
Consolidated Subsidiaries, including the notes thereto.

 

5



--------------------------------------------------------------------------------



 



“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Revolving Termination Date, (ii) the date of the
termination of the Commitments pursuant to Section 2.06 and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A., a national banking association,
and its successors.
“Bank Secrecy Act” means the Financial Recordkeeping and Reporting of Currency
and Foreign Transactions Act of 1970, 31 U.S.C. 1051, et seq., as the same may
be amended, supplemented, modified, replaced or otherwise in effect from time to
time.
“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Federal Funds Rate plus 1/2 of 1% and (ii) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate”. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” means Global Cash Access, Inc., a Delaware corporation, and its
successors.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
A Borrowing, as the context may require.
“Business Acquisition” means the acquisition by the Borrower or one or more of
its Subsidiaries of Equity Interests of, or all (or any substantial part for
which audited financial statements or other financial information satisfactory
to the Administrative Agent is available) of the assets or property of, another
Person.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Nevada or the state where the Administrative Agent’s
Office is located, except that if such day relates to a borrowing of, a payment
or prepayment of principal of or interest on, or the Interest Period for, a
Eurodollar Rate Loan, or a notice by the Borrower with respect to any such
borrowing, payment, prepayment or Interest Period, such day shall also be a day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) property (whether real, personal or mixed) by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

 

6



--------------------------------------------------------------------------------



 



“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America (or another commercial
bank selected in compliance with Section 6.14) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.
“Cash Collateralize” has the meaning set forth in Section 2.03(g).
“Cash Equivalents” means:
(i) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than three months from the date of
acquisition;
(ii) Dollar-denominated certificates of deposit of (A) any Lender, (B) any
domestic commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (C) any bank whose short-term commercial paper rating
from S&P is at least A-1 or the equivalent thereof or from Moody’s is at least
P-1 or the equivalent thereof (any such bank being an “Approved Lender”), in
each case with maturities of not more than 90 days from the date of acquisition;
(iii) commercial paper and variable or fixed rate notes issued by any Approved
Lender (or by the parent company thereof) or any variable rate notes issued by,
or guaranteed by, any domestic corporation not an Affiliate of the Borrower
rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within three months of the date of
acquisition;
(iv) repurchase agreements with a term of not more than seven days with a bank
or trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America in which the
Borrower or one or more of its Subsidiaries shall have a perfected first
priority security interest (subject to no other Liens) and having, on the date
of purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations; and
(v) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing clauses (i) through
(iv).
“Casualty” means any casualty, loss, damage, destruction or other similar loss
with respect to real or personal property or improvements or from business
interruption.

 

7



--------------------------------------------------------------------------------



 



“Casualty Insurance Policy” means any insurance policy maintained by any Group
Company covering losses with respect to Casualties.
“Certificate of Incorporation” means the Certificate of Incorporation of
Holdings that sets forth the rights and preferences of the common stock, par
value $.001 per share and the Preferred Stock, par value $.001 per share, as the
same may be amended, modified or supplemented form time to time in accordance
with the provisions thereof and of this Agreement.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Change of Control” means an event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than M&C International or the Summit Investors) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 25% or more of the
equity securities of Holdings entitled to vote for members of the board of
directors or equivalent governing body of Holdings on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right); or
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

8



--------------------------------------------------------------------------------



 



(c) any Person or two or more Persons acting in concert (other than M&C
International or the Summit Investors) shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of Holdings, or control over the equity securities of Holdings entitled
to vote for members of the board of directors or equivalent governing body of
Holdings on a fully-diluted basis (and taking into account all such securities
that such Person or Persons have the right to acquire pursuant to any option
right) representing 25% or more of the combined voting power of such securities;
or
(d) Holdings shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in the Borrower; or
(e) a “change of control” (as defined in the Senior Subordinated Note Indenture)
occurs.
“Closing Date” means November 3, 2006.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.
“Collateral” means all of the property which is subject or is purported to be
subject to the Liens granted by the Collateral Documents.
“Collateral Agent” means Bank of America, in its capacity as collateral agent
for the Finance Parties under the Collateral Documents, and its successor or
successors in such capacity.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Depositary Bank Agreements, any Additional Collateral Documents,
any additional pledges, security agreements, patent, trademark or copyright
filings or mortgages required to be delivered pursuant to the Finance Documents
and any instruments of assignment, control agreements, lockbox letters or other
instruments or agreements executed pursuant to the foregoing.
“Commitment” means (i) with respect to each Lender, its Revolving Credit
Commitment and/or Term A Commitment, as and to the extent applicable, (ii) with
respect to each L/C Issuer, its L/C Commitment and (iii) with respect to the
Swing Line Lender, the Swing Line Commitment, in each case as set forth on
Schedule 2.01 or in the applicable Assignment and Assumption as its Commitment
of the applicable Class, as any such amount may be increased or decreased from
time to time pursuant to this Agreement.
“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-1.

 

9



--------------------------------------------------------------------------------



 



“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.
“Condemnation” means any taking of property or assets, or any part thereof or
interest therein, for public or quasi-public use under the power of eminent
domain, by reason of any public improvement or condemnation or in any other
manner.
“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.
“Consolidated Adjusted Working Capital” means at any date the excess of (i)
Consolidated Current Assets (excluding cash and Cash Equivalents classified as
such in accordance with GAAP) over (ii) Consolidated Current Liabilities
(excluding the current portion of any Consolidated Funded Indebtedness).
“Consolidated Capital Expenditures” means for any period the aggregate amount of
all expenditures (whether paid in cash or other consideration or accrued as a
liability) that would, in accordance with GAAP, be included as additions to
property, plant and equipment and other capital expenditures of the Borrower and
its Consolidated Restricted Subsidiaries for such period, as the same are or
would be set forth in a consolidated statement of cash flows of the Borrower and
its Consolidated Restricted Subsidiaries for such period (including the amount
of assets leased under any Capital Lease).
“Consolidated Cash Taxes” means for any period the aggregate amount of all taxes
of the Borrower and its Consolidated Restricted Subsidiaries for such period to
the extent the same are paid directly in cash by the Borrower.
“Consolidated Current Assets” means at any date the consolidated current assets
of the Borrower and its Consolidated Restricted Subsidiaries determined as of
such date, excluding receivables arising out of the Overnight Settlements but
only to the extent reflected on the balance sheet of the Borrower and its
Consolidated Restricted Subsidiaries.
“Consolidated Current Liabilities” means at any date (i) the consolidated
current liabilities of the Borrower and its Consolidated Restricted
Subsidiaries, excluding liabilities arising out of the Overnight Settlements but
only to the extent reflected on the balance sheet of the Borrower and its
Consolidated Restricted Subsidiaries, plus (ii) all Guaranty Obligations of the
Borrower or any Consolidated Restricted Subsidiary of the Borrower in respect of
the current liabilities of any Person (other than the Borrower or a Consolidated
Subsidiary of the Borrower), all determined as of such date.
“Consolidated EBITDA” means for any period the sum of (i) Consolidated Net
Income for such period (excluding therefrom (x) any extraordinary items of gain
or loss and (y) any gain or loss from discontinued operations) plus (ii) an
amount which, in the determination of Consolidated Net Income for such period,
has been deducted for (A) Consolidated Interest Expense, (B) provisions for
Federal, state, local and foreign income, value added and similar taxes, if
applicable, (C) depreciation, amortization (including, without limitation,
amortization of goodwill and other intangible assets), impairment of goodwill
and other non-recurring non-cash charges (excluding any such non-cash charge to
the extent that it represents amortization of a

 

10



--------------------------------------------------------------------------------



 



prepaid cash expense that was paid in a prior period or an accrual of, or a
reserve for, cash charges or expenses in any future period), and (D) without
duplication, the income of any Unrestricted Subsidiary to the extent that such
income is actually received in cash by the Borrower or a Wholly-Owned
Consolidated Restricted Subsidiary in the form of Restricted Payments during
such period, minus (iii) any amount which, in the determination of Consolidated
Net Income for such period, has been added for (A) interest income and (B) any
non-cash income or non-cash gains, all as determined in accordance with GAAP.
For purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Total Leverage Ratio, the Senior Leverage Ratio and the
Fixed Charge Coverage Ratio, if during such Reference Period (or in the case of
pro-forma calculations, during the period from the last day of such Reference
Period to and including the date as of which such calculation is made) any Group
Company shall have made a Permitted Business Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving effect thereto on a
Pro-Forma Basis, without giving effect to projected or anticipated cost savings.
“Consolidated Fixed Charges” means, for any period, the sum of (i) Consolidated
Interest Expense for such period plus (ii) Consolidated Scheduled Debt Payments
for such period.
“Consolidated Funded Indebtedness” means at any date the Funded Indebtedness of
the Borrower and its Consolidated Restricted Subsidiaries as of such date,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Indebtedness” means at any date the Indebtedness of the Borrower
and its Consolidated Restricted Subsidiaries determined on a consolidated basis
as of such date.
“Consolidated Interest Expense” means, for any period, the total interest
expense, whether paid or accrued and whether or not capitalized, (including,
without limitation, amortization of debt issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments under Capital Leases
and the implied interest component of Synthetic Leases (regardless of whether
accounted for as interest expense under GAAP), fees payable by the Borrower to a
Vault Cash Provider pursuant to Article VII (or a successor provision) of the
Vault Cash Agreement (regardless of whether accounted for as interest expense
under GAAP), all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptances and net costs in respect
of Swap Obligations constituting interest rate swaps, collars, caps or other
arrangements requiring payments contingent upon interest rates of the Borrower
and its Consolidated Restricted Subsidiaries), determined on a consolidated
basis for such period.
“Consolidated Net Income” means, for any period, the net income (or net loss)
after taxes of the Borrower and its Consolidated Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded from the calculation of Consolidated Net
Income (i) the income (or loss) of any Person in which any Person other than the
Borrower or any of its Wholly-Owned Consolidated Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received in cash by the Borrower or such Wholly-Owned Consolidated Restricted

 

11



--------------------------------------------------------------------------------



 



Subsidiary in the form of Restricted Payments during such period, (ii) the
income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Restricted Subsidiary of the Borrower or is merged with or into or
consolidated with the Borrower or any of its Consolidated Restricted
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Consolidated Restricted Subsidiaries, except as provided in the definition of
“Pro-Forma Basis” herein and (iii) the income of any Restricted Subsidiary of
the Borrower to the extent that the declaration or payment of Restricted
Payments or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary.
“Consolidated Restricted Subsidiary” means each Restricted Subsidiary of the
Borrower which is also a Consolidated Subsidiary of the Borrower.
“Consolidated Scheduled Debt Payments” means, for any period, the sum of all
scheduled payments of principal on Consolidated Funded Indebtedness (including,
without limitation, the principal component of Capital Lease Obligations and
Purchase Money Indebtedness paid or payable during such period), but excluding
payments due on Revolving Credit Loans and Swing Line Loans during such period;
provided that Consolidated Scheduled Debt Payments for any period shall not
include voluntary prepayments of Consolidated Funded Indebtedness, mandatory
prepayments of the Term A Loans pursuant to Section 2.05(b) or other mandatory
prepayments (other than by virtue of scheduled amortization) of Consolidated
Funded Indebtedness.
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
“Consolidated Total Assets” means at any date the total consolidated assets of
the Borrower and its Consolidated Subsidiaries determined as of such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate” in this
Section 1.01.
“Credit Extension” means a Borrowing or the issuance, renewal or extension of a
Letter of Credit.
“Debt Equivalents” of any Person means (i) any Equity Interest of such Person
which by its terms (or by the terms of any security for which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or otherwise (including an event which would constitute a Change of
Control), (A) matures or is mandatorily redeemable or subject to any mandatory
repurchase requirement, pursuant to a sinking fund or otherwise, (B) is
convertible into or exchangeable for Indebtedness or Debt Equivalents or (C) is
redeemable or subject to any repurchase requirement arising at the option of the
holder thereof, in whole or in part, on or prior to the first anniversary of the
latest of the Revolving Termination Date or the Term A Maturity Date and (ii) if
such Person is a Subsidiary of the Borrower, any Preferred Stock of such Person.

 

12



--------------------------------------------------------------------------------



 



“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
a Term A Borrowing, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
“Depositary Bank Agreement” means an agreement between a Loan Party and any bank
or other depositary institution, substantially in the form of Exhibit D to the
Security Agreement, as the same may be amended, modified or supplemented from
time to time.
“Dollars” and the sign “$” mean lawful money of the United States of America.
“Domestic Restricted Subsidiary” means a Domestic Subsidiary that is also a
Restricted Subsidiary.
“Domestic Subsidiary” means with respect to any Person each Subsidiary of such
Person that is organized under the laws of the United States or any political
subdivision or any territory thereof, and “Domestic Subsidiaries” means any two
or more of them.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii)).

 

13



--------------------------------------------------------------------------------



 



“Employee Benefit Arrangements” means in any jurisdiction the benefit schemes or
arrangements in respect of any employees or past employees operated by any Group
Company or in which any Group Company participates and which provide benefits on
retirement, ill-health, injury, death or voluntary withdrawal from or
termination of employment, including termination indemnity payments and life
assurance and post-retirement medical benefits.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Group Company directly or indirectly resulting from or
based on (i) violation of any Environmental Law, (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (iii) exposure to any Hazardous Material, (iv) the release or
threatened release of any Hazardous Material into the environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.
“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any debt securities
convertible into such Equity Interests.
“Equity Investor Group” means M&C International, the Summit Investors and one or
more other investors reasonably acceptable to the Administrative Agent.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any rule or regulation issued thereunder.
“ERISA Affiliate” means each business or entity which is a member of a
“controlled group of corporations”, under “common control” or an “affiliated
service group” with a Group Company within the meaning of Section 414(b), (c) or
(m) of the Code, or required to be aggregated with a Group Company under Section
414(o) of the Code or is under “common control” with a Group Company, within the
meaning of Section 4001(a)(14) of ERISA.

 

14



--------------------------------------------------------------------------------



 



“ERISA Event” means:
(i) a reportable event as defined in Section 4043 of ERISA and the regulations
issued under such Section with respect to a Plan, excluding, however, such
events as to which the PBGC by regulation has waived the requirement of Section
4043(a) of ERISA that it be notified within 30 days of the occurrence of such
event;
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of any Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of Section
4043(c) of ERISA is reasonably expected to occur with respect to such Plan
within the following 30 days;
(iii) the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Plan (whether or not waived in accordance with Section
412(d) of the Code), the application for a minimum funding waiver under
Section 303 of ERISA with respect to any Plan, the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iv) the incurrence of any material liability (or the reasonable expectation
thereof) by a Group Company or any ERISA Affiliate as the result of the
violation of any provision of Title I of ERISA or Section 4975 of the Code or
pursuant to Title IV of ERISA relating to employee benefit plans (as defined in
Section 3 of ERISA), or the occurrence or existence of any event, transaction or
condition that could reasonably be expected to result in the incurrence of any
such liability by a Group Company or any ERISA Affiliate, or in the imposition
of any lien on any of the rights, properties or assets of a Group Company or any
ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to such
penalty or Section 4975 of the Code or to Section 401(a)(29) or 412 of the Code;
(v) the provision by the administrator of any Plan pursuant to
Section 4041(a)(2) of ERISA of a notice (or the reasonable expectation of such
provision of notice) of intent to terminate such Plan in a distress termination
described in Section 4041(c) of ERISA, the institution by the PBGC of
proceedings to terminate any Plan or the occurrence of any event or condition
which might constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan;
(vi) the withdrawal of a Group Company or ERISA Affiliate in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by a Group Company or ERISA Affiliate of notice from any Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA, or that it intends to terminate or has terminated under Section 4041A
or 4042 of ERISA;
(vii) the imposition of liability (or the reasonable expectation thereof) on a
Group Company or ERISA Affiliate pursuant to Section 4062, 4063, 4064 or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA;

 

15



--------------------------------------------------------------------------------



 



(viii) the assertion of a material claim (other than routine claims for
benefits) against any Plan other than a Multiemployer Plan or the assets
thereof, or against a Group Company or ERISA Affiliate in connection with any
Plan;
(ix) the receipt from the United States Internal Revenue Service of notice of
the failure of any Plan (or any other Employee Benefit Arrangement intended to
be qualified under Section 401(a) of the Code) to qualify under Section 401(a)
of the Code, or the failure of any trust forming part of any Plan to qualify for
exemption from taxation under Section 501(a) of the Code; or
(x) the establishment or amendment by a Group Company or ERISA Affiliate of any
Welfare Plan that provides post-employment welfare benefits in a manner that
would materially increase the liability of a Group Company.
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
“Eurodollar Rate Loan” means a Revolving Credit Loan, or a Term A Loan that
bears interest at a rate based on the Eurodollar Rate.
“Event of Default” has the meaning set forth in Section 8.01.
“Excess Cash Flow” means for any period an amount equal to (i) Consolidated
EBITDA for such period plus (ii) all cash non-recurring and extraordinary gains,
if any, during such period (whether or not accrued in such period), all business
interruption insurance proceeds, if any, and (without duplication) cash gains
attributable to Asset Dispositions out of the ordinary course of business, if
any, of the Borrower and its Consolidated Restricted Subsidiaries during such
period to the extent not otherwise included in Consolidated EBITDA for such
period and not required to be utilized in connection with a repayment or
prepayment of the Loans made or to be made pursuant to Section 2.05(b)(iii),
plus (iii) (x) the net decrease, if any, in Consolidated Adjusted Working
Capital less (y) the decrease, if any, in the principal amount of Revolving
Credit Loans and Swing Line Loans, in each case from the first day to the last
day of such period, minus (iv) the amount, if any, which, in the determination
of Consolidated Net Income for such period, has been included in respect of
income or gain from Asset Dispositions of the Borrower and its Consolidated
Subsidiaries to the extent utilized or repay or prepay Loans

 

16



--------------------------------------------------------------------------------



 



pursuant to Section 2.05(b)(iii), minus (v) the aggregate amount of Consolidated
Capital Expenditures during such period (net of the amount of Capital Lease
Obligations and Purchase Money Indebtedness (excluding Loans) incurred by the
Borrower or any Subsidiary to finance any such Capital Expenditures), minus
(vi) Consolidated Interest Expense actually paid in cash by the Borrower and its
Consolidated Subsidiaries during such period, minus (vii) Consolidated Cash
Taxes (including Permitted Tax Distributions) actually paid during such period,
minus (viii) Consolidated Scheduled Debt Payments actually paid by the Borrower
and its Consolidated Subsidiaries during such period, minus (ix) optional
prepayments of the Term A Loans during such period minus (x) to the extent not
included in clause (iv) above, repayments or prepayments of the Revolving Credit
Loans and Swing Line Loans to the extent the Revolving Credit Commitments and
the Swing Line Commitment are permanently reduced at the time of such payment,
minus (xi) the net increase, if any, in Consolidated Adjusted Working Capital
less (y) the net increase, if any, in the principal amount of Revolving Credit
Loans and Swing Line Loans, in each case from the first day to the last day of
such period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Asset Disposition” means an Asset Disposition permitted pursuant to
any one or more of clauses (i) through (vii) of Section 7.05.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.22), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).
“Existing Credit Agreement” has the meaning specified in the second recital.
“Existing Letters of Credit” means the letters of credit outstanding under the
Existing Credit Agreement as of the Closing Date.
“Extraordinary Receipts” means tax refunds received as a rebate or refund
relating to any federal or state income taxes paid, indemnity payments or
proceeds received under any business interruption or casualty insurance policy
in respect of a covered loss thereunder, pension reversions resulting from any
surplus assets of any Pension Plan, certain insurance proceeds and other payment
amounts not received or expected in the ordinary course of business.

 

17



--------------------------------------------------------------------------------



 



“Facility” means the Term A Facility or the Revolving Credit Facility, as the
context may require.
“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) quoted to Bank of America on such day on
such transactions as determined by the Administrative Agent.
“Fee Letters” means the letter agreements dated September 20, 2006 among Bank of
America, Banc of America Securities LLC and the Borrower and September 28, 2006
among Wachovia Bank, National Association, Wachovia Capital Markets, LLC and the
Borrower.
“Finance Document” means each Senior Finance Document and each Swap Agreement
between one or more Loan Parties and a Swap Creditor entered into in accordance
with Section 7.01(vi), and “Finance Documents” means all of them, collectively.
“Finance Obligations” means, at any date, (i) all Senior Obligations and
(ii) all Swap Obligations of a Loan Party owed or owing to any Swap Creditor
under one or more Finance Documents.
“Finance Party” means each Lender, the Swing Line Lender, each L/C Issuer, each
Swap Creditor, each Agent and each Indemnitee and their respective successors
and assigns, and “Finance Parties” means any two or more of them, collectively.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of
(i) Consolidated EBITDA less the aggregate amount of Maintenance Capital
Expenditures for such period and less the Borrower’s cash payments of Federal,
state, local and foreign income, value added and similar taxes, if applicable,
for such period (exclusive of up to $9,500,000 of early extinguishment charges
incurred by the Borrower in October 2005 in connection with the prepayment of
Senior Subordinated Notes), to (ii) Consolidated Fixed Charges for such period.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means with respect to any Person any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.

 

18



--------------------------------------------------------------------------------



 



“Funded Indebtedness” means, with respect to any Person and without duplication,
(i) all Indebtedness of such Person of the types referred to in clauses (i),
(ii), (iii), (iv), (v), (vi), (vii) and (xi) of the definition of “Indebtedness”
in this Section 1.01, (ii) all Indebtedness of others of the type referred to in
clause (i) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien on, or payable
out of the proceeds of production from, any property or asset of such Person,
whether or not the obligations secured thereby have been assumed by such Person,
(iii) all Guaranty Obligations of such Person with respect to Indebtedness of
others of the type referred to in clause (i) above and (iv) all Indebtedness of
the type referred to in clause (i) above of any other Person (including any
Partnership in which such Person is a general partner and any unincorporated
joint venture in which such Person is a joint venturer) to the extent such
Person would be liable therefor under any applicable law or any agreement or
instrument by virtue of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person shall not be liable therefor.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Gaming Authority” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the United
States federal government, any foreign government, any state, province or city
or other political subdivision or otherwise, whether now or hereafter in
existence, or any officer or official thereof, with authority to regulate any
gaming-related operations of the Borrower or any of its Subsidiaries.
“Gaming Contract” means any written agreement, instrument or other arrangement
entered into by any Loan Party with any gaming establishment.
“Gaming License” means any license, permit, franchise or other authorization
from any Gaming Authority necessary on the date of this Agreement or at any time
thereafter to own, lease or operate the assets of or otherwise conduct the
business of the Borrower or any of its Subsidiaries.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Group Company” means any of Holdings, the Borrower or their respective
Restricted Subsidiaries (regardless of whether or not consolidated with Holdings
or the Borrower for purposes of GAAP), and “Group Companies” means all of them,
collectively.
“Guaranty” means the First Amended and Restated Guaranty, substantially in the
form of Exhibit F hereto, dated as of the Closing Date among Holdings, the
Subsidiary Guarantors and the Administrative Agent, as the same may be amended,
modified or supplemented from time to time.

 

19



--------------------------------------------------------------------------------



 



“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guarantying, intended to
guaranty, or having the economic effect of guarantying, any Indebtedness or
other obligation of any other Person in any manner, whether direct or indirect,
and including, without limitation, any obligation, whether or not contingent,
(i) to purchase any such Indebtedness or other obligation or any property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of such indebtedness or obligation or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, maintenance agreements, comfort
letters, take or pay arrangements, put agreements or similar agreements or
arrangements) for the benefit of the holder of Indebtedness or other obligation
of such other Person, (iii) to lease or purchase property, securities or
services primarily for the purpose of assuring the owner of such Indebtedness or
other obligation or (iv) to otherwise assure or hold harmless the owner of such
Indebtedness or obligation against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness or other obligation in
respect of which such Guaranty Obligation is made.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environment Law.
“Holdings” means Global Cash Access Holdings, Inc., a Delaware corporation, and
its successors.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (i) all obligations of such Person for
borrowed money, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person to the extent of the value of such property
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (iv) all
obligations, other than intercompany items, of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable
arising in the ordinary course of business and due within six months of the
incurrence thereof), (v) the Attributable Indebtedness of such Person in respect
of Capital Lease Obligations and Synthetic Lease Obligations (regardless of
whether accounted for as indebtedness under GAAP), (vi) all obligations of such
Person to purchase securities or other property which arise out of or in
connection with the sale of the same or substantially similar securities or
property, (vii) all non-contingent obligations (and, for purposes of
Section 7.01 and Section 8.01(e), all contingent obligations) of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit, bankers’ acceptance or similar instrument, (viii) all obligations of
others

 

20



--------------------------------------------------------------------------------



 



secured by (or for which the holder of such obligations has an existing right,
contingent or otherwise, to be secured by) a Lien on, or payable out of the
proceeds of production from, any property or asset of such Person, whether or
not such obligation is assumed by such Person, (ix) all Guaranty Obligations of
such Person, (x) all Debt Equivalents of such Person (xi) all Swap Obligations
of such Person (determined at their then respective Swap Termination Values) and
(xii) the Indebtedness of any other Person (including any partnership in which
such Person is a general partner and any unincorporated joint venture in which
such Person is a joint venturer) to the extent such Person would be liable
therefor under applicable law or any agreement or instrument by virtue of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such person shall not be
liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning set forth in Section 10.04.
“Innovative Funds Transfer, LLC” means Innovative Funds Transfer, LLC, a
Delaware limited liability company, and its successors.
“Intellectual Property” has the meaning set forth in the Security Agreement.
“Insurance Proceeds” means all insurance proceeds (other than business
interruption insurance proceeds), damages, awards, claims and rights of action
with respect to any Casualty.
“Intercompany Note” means a promissory note contemplated by Section 7.06(a)(ix)
or (x), substantially in the form of Exhibit H hereto, and “Intercompany Notes”
means any two or more of them.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).
“Interest Period” means with respect to each Eurodollar Rate Loan, a period
commencing on the date of borrowing specified in the applicable Committed Loan
Notice and ending one, two, three or six months thereafter, as the Borrower may
elect in the applicable notice; provided that:
(i) any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (v) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

21



--------------------------------------------------------------------------------



 



(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Internal Control Event” means a fraud that involves management or other
employees who have a significant role in Holdings’ internal controls over
financial reporting, in each case as described in the Securities Laws.
“Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets, shares of Capital Stock, bonds, notes, debentures, time deposits or
other securities of such Person, (ii) any deposit with, or advance, loan or
other extension of credit to or for the benefit of such Person (other than
deposits made in connection with the purchase of equipment or inventory in the
ordinary course of business) or (iii) any other capital contribution to or
investment in such Person, including by way of Guaranty Obligations of any
obligation of such Person, any support for a letter of credit issued on behalf
of such Person incurred for the benefit of such Person or in the case of any
Subsidiary of the Borrower, any release, cancellation, compromise or forgiveness
in whole or in part of any Indebtedness owing by such Person.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, executive
orders, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Documents” means, with respect to any Letter of Credit, the related Letter
of Credit Application and any other agreements, instruments, Guaranties or other
documents

 

22



--------------------------------------------------------------------------------



 



(whether general in application or applicable only to such Letter of Credit)
entered into by the L/C Issuer and the Borrower or any of its Subsidiaries in
favor of the L/C Issuer and relating to any such Letter of Credit or governing
or providing for (i) the rights and obligations of the parties concerned or at
risk or (ii) any collateral security for such obligations.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Leaseholds” means with respect to any Person all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever

 

23



--------------------------------------------------------------------------------



 



(including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction), including the interest
of a purchaser of accounts receivable, chattel paper, payment intangibles or
promissory notes.
“Loan” means a Revolving Credit Loan, a Term A Loan or a Swing Line Loan (or a
portion of any Revolving Credit Loans, Term A Loans or Swing Line Loans),
individually or collectively as appropriate; provided that, if any such loan or
loans (or portions thereof) are combined or subdivided pursuant to a Committed
Loan Notice, the term “Loan” shall refer to the combined principal amount
resulting from such combination or to each of the separate principal amounts
resulting from such subdivision, as the case may be.
“Loan Party” means each of Holdings, the Borrower and each Subsidiary Guarantor,
and “Loan Parties” means any combination of the foregoing.
“M&C International” means M&C International, Inc., a Nevada corporation, and its
successors.
“Maintenance Capital Expenditures” means, for any period, an amount equal to
11/2% of the net revenue of the Borrower and its Consolidated Restricted
Subsidiaries for such period.
“Margin Stock” means “margin stock” as such term is defined in Regulation U.
“Material Adverse Effect” means (i) any material adverse effect upon the
operations, business, properties or condition (financial or otherwise) of the
Borrower and its Consolidated Restricted Subsidiaries, taken as a whole, (ii) a
material adverse effect on the ability of a Loan Party to consummate the
transactions contemplated hereby to occur on the Closing Date, (iii) a material
impairment of the ability of any Loan Party to perform any of its obligations
under any Finance Document to which it is a party or (iv) a material impairment
of the rights and benefits of the Lenders under any Finance Document.
“Maturity Date” means (i) as to Revolving Credit Loans and Swing Line Loans, the
Revolving Termination Date and (ii) as to Term A Loans, the Term A Maturity
Date.
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
4001(a)(3) of ERISA.
“Net Cash Proceeds” means with respect to any Asset Disposition, Casualty or
Condemnation, (A) the gross amount of cash proceeds (including Insurance
Proceeds and Condemnation Awards in the case of any Casualty or Condemnation,
except to the extent and for so long as such Insurance Proceeds or Condemnation
Awards constitute Reinvestment Funds or unless such Insurance Proceeds or
Condemnation Awards are to be used for repair, restoration or

 

24



--------------------------------------------------------------------------------



 



replacement pursuant to plans approved by the Required Lenders, which consent
shall not be unreasonably withheld) actually paid to or actually received by any
Group Company in respect of such Asset Disposition, Casualty or Condemnation
(including any cash proceeds received as income or other proceeds of any
non-cash proceeds of any Asset Disposition, Casualty or Condemnation as and when
received), less (B) the sum of (w) the amount, if any, of all taxes (other than
income taxes) and all income taxes or Permitted Tax Distributions (as estimated
in good faith by a senior financial or senior accounting officer of the Borrower
in accordance with the provisions of Section 7.07(iii) giving effect to the
overall tax position of Holdings and its Subsidiaries) (to the extent that the
amount of such taxes or Permitted Tax Distributions shall have been set aside
for the purpose of paying such taxes or Permitted Tax Distributions when due),
and customary fees, brokerage fees, commissions, costs and other expenses (other
than those payable to any Group Company or Affiliates) that are incurred in
connection with such Asset Disposition, Casualty or Condemnation and are payable
by the seller or the transferor of the assets or property to which such Asset
Disposition, Casualty or Condemnation relates, but only to the extent not
already deducted in arriving at the amount referred to in clause (i)(A) above,
(x) appropriate amounts that must be set aside as a reserve in accordance with
GAAP against any liabilities associated with such Asset Disposition, Casualty or
Condemnation, (y) if applicable, the amount of any Indebtedness secured by a
Permitted Lien that has been repaid or refinanced in accordance with its terms
with the proceeds of such Asset Disposition, Casualty or Condemnation, and
(z) any payments to be made by any Group Company as agreed between such Group
Company and the purchaser of any assets subject to an Asset Disposition,
Casualty or Condemnation in connection therewith.
“Note” means a Revolving Credit Note, a Term A Note or a Swing Line Note, and
“Notes” means any combination of the foregoing.
“OFAC” means The Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury.
“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.
“Organization Documents” means, (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Senior Finance Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Senior Finance Document.

 

25



--------------------------------------------------------------------------------



 



“Outstanding Amount” means (a) with respect to Term A Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term A Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
“Overnight Settlement” means a settlement by a Loan Party with a credit or debit
card association, an ATM network or a provider of money order instruments, as
the case may be, of an ATM withdrawal by, or a cash advance (whether through the
disbursement of cash or issuance of a negotiable instrument, as the case may be,
by such Loan Party) to, a patron of a gaming establishment; provided that such
settlement is made (i) in the ordinary course of such Loan Party’s business
consistent with past practices and (ii) within not more than five Business Days
following such ATM withdrawal or such cash advance is made.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.
“Perfection Certificate” means with respect to any Loan Party a certificate,
substantially in the form of Exhibit G to this Agreement, completed and
supplemented with the schedules and attachments contemplated thereby to the
satisfaction of the Collateral Agent and duly executed by the chief executive
officer and the chief legal officer of such Loan Party.
“Permit” means any license, permit, franchise, right or privilege, certificate
of authority or order, or any waiver of the foregoing, issued or issuable by any
Governmental Authority.
“Permitted Business Acquisition” means a Business Acquisition; provided that:
(i) the Equity Interests or property or assets acquired in such acquisition
relate to a line of business similar to the business of the Borrower or any of
its Restricted Subsidiaries engaged in on the Closing Date;
(ii) the representations and warranties made by the Loan Parties in each Finance
Document shall be true and correct in all material respects at and as of the
date of such acquisition (as if made on such date after giving effect to such
acquisition), except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects at and as of such earlier
date);

 

26



--------------------------------------------------------------------------------



 



(iii) the Administrative Agent shall have received all items in respect of the
Equity Interests or property or assets acquired in such acquisition (and/or the
seller thereof) required to be delivered by Section 6.12;
(iv) in the case of an acquisition of the Equity Interests of another Person,
(A) except in the case of the incorporation of a new Subsidiary, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such acquisition and (B) the Equity Interests acquired shall
constitute at least a majority of the total Equity Interests of the issuer
thereof; and
(v) no Default or Event of Default shall have occurred and be continuing
immediately before or immediately after giving effect to such acquisition, and
the Borrower shall have delivered to the Administrative Agent a Pro-Forma
Compliance Certificate demonstrating that, upon giving effect to such
acquisition on a Pro-Forma Basis (with pro-forma adjustments satisfactory to the
Administrative Agent), the Borrower shall be in compliance with all of the
financial covenants set forth in Section 7.18 hereof as of the last day of the
most recent period of four consecutive fiscal quarters of the Borrower which
precedes or ends on the date of such acquisition and with respect to which the
Administrative Agent has received the consolidated financial information
required under Sections 6.01(a) and (b) and the Compliance Certificate required
by Section 6.02(b);
“Permitted Investors” means Karim Maskatiya, Robert Cucinotta and one or more
trusts, the sole beneficiaries of which, or corporations or partnerships, the
sole stockholders or partners of which, are Karim Maskatiya, Robert Cucinotta or
their respective spouses, parents, immediate family members or descendants.
“Permitted Liens” has the meaning set forth in Section 7.02.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
maintained by or contributed to by any Group Company or any ERISA Affiliate.
“Pledge Agreement” means the Pledge Agreement, dated as of March 10, 2004, among
Holdings, the Borrower, the Subsidiary Guarantors and the Collateral Agent, as
the same may be amended, supplemented or modified from time to time.
“Pledged Collateral” has the meaning set forth in the Pledge Agreement.
“Preferred Stock” means, as applied to the Equity Interests of a Person, Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over the Equity Interests of any other class of such Person.

 

27



--------------------------------------------------------------------------------



 



“Pro-Forma Basis” means, for purposes of calculating compliance of any
transaction with any provision hereof, that the transaction in question shall be
deemed to have occurred as of the first day of the most recent period of four
consecutive fiscal quarters of the Borrower which precedes or ends on the date
of such transaction and with respect to which the Administrative Agent has
received the financial information for the Borrower and its Consolidated
Subsidiaries required under Section 6.01(a) or (b), as applicable, and the
Compliance Certificate required by Section 6.02(b) for such period. As used in
this definition, “transaction” means (i) any incurrence or assumption by a Group
Company of Indebtedness under Section 7.01(ix), (ii) any merger or consolidation
referred to in Section 7.04(iv), (iii) any Permitted Business Acquisition
referred to in Section 7.06(a)(xii) or in clause (iv) of the definition of
“Permitted Business Acquisition” set forth in Section 1.01 or (iv) any
computation of Consolidated EBITDA under the circumstances contemplated by the
second sentence of the definition thereof. In connection with any calculation of
the financial covenants set forth in Section 7.18 upon giving effect to a
transaction on a “Pro-Forma Basis,” (i) any Indebtedness incurred by the
Borrower or any of its Restricted Subsidiaries in connection with such
transaction (or any other transaction which occurred during the relevant four
fiscal quarter period) shall be deemed to have been incurred as of the first day
of the relevant four fiscal-quarter period, (ii) if such Indebtedness has a
floating or formula rate, then the rate of interest for such Indebtedness for
the applicable period for purposes of the calculations contemplated by this
definition shall be determined by utilizing the rate which is or would be in
effect with respect to such Indebtedness as at the relevant date of such
calculations and (iii) income statement items (whether positive or negative)
attributable to all property acquired in such transaction or to the Investment
comprising such transaction, as applicable, shall be included as if such
transaction has occurred as of the first day of the relevant four-fiscal-quarter
period, without giving effect to cost savings.
“Pro-Forma Compliance Certificate” means a certificate of the chief financial
officer or chief accounting officer of the Borrower delivered to the
Administrative Agent in connection with any “transaction” as defined in the
definition of “Pro-Forma Basis” above and containing reasonably detailed
calculations (with pro-forma adjustments reasonably satisfactory to the
Administrative Agent), upon giving effect to the applicable transaction on a
Pro-Forma Basis, of the Fixed Charge Coverage Ratio, the Leverage Ratio and the
Senior Leverage Ratio as of the last day of the most recent period of four
consecutive fiscal quarters of the Borrower which precedes or ends on the date
of the applicable transaction and with respect to which the Administrative Agent
shall have received the consolidated financial information for the Borrower and
its Consolidated Restricted Subsidiaries required under Section 6.01(a) or (b),
as applicable, and the Compliance Certificate required by Section 6.02(b) for
such period.
“Purchase Money Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries incurred for the purpose of financing all or any part of the
purchase price or cost of construction or improvement of property used in the
business of the Borrower or such Subsidiary; provided that such Indebtedness is
incurred within 90 days after such property is acquired or, in the case of
improvements, constructed.
“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.

 

28



--------------------------------------------------------------------------------



 



“Register” has the meaning set forth in Section 10.07(c).
“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as amended, or any successor regulation.
“Reinvestment Funds” means, with respect to any Insurance Proceeds or any
Condemnation Award, that portion of such funds as shall, according to a
certificate of the senior financial officer of the Borrower delivered to the
Administrative Agent within 10 days after the occurrence of the Casualty or
Condemnation giving rise thereto (and in any case prior to the receipt thereof
by any Group Company), be reinvested in the repair, restoration or replacement
of the properties that were the subject of such Casualty or Condemnation;
provided that (i) the aggregate amount of such proceeds with respect to any such
event or series of related events shall not exceed $3,000,000 without the prior
written consent of the Required Lenders, such consent not to be unreasonably
withheld, (ii) such certificate shall be accompanied by evidence reasonably
satisfactory to the Administrative Agent that any property subject to such
Casualty or Condemnation has been or will be substantially repaired, restored or
replaced to its condition immediately prior to such Casualty or Condemnation,
(iii) pending such reinvestment, the entire amount of such proceeds shall be
deposited in an account (referring to the name of the Borrower) with the
Collateral Agent for the benefit of the Finance Parties, over which the
Collateral Agent shall have sole control and exclusive right of withdrawal
(which may include the Reinvestment Funds Account established under the Security
Agreement), (iv) from and after the date of delivery of such certificate, the
Borrower or one or more of its Subsidiaries shall diligently proceed, in a
commercially reasonable manner, to complete the repair, restoration or
replacement of the properties that were the subject of such Casualty or
Condemnation as described in such certificate and (v) no Default or Event of
Default shall have occurred and be continuing; and provided, further, that, if
any of the foregoing conditions shall cease to be satisfied at any time, such
funds shall no longer be deemed Reinvestment Funds and such funds shall
immediately be applied to prepayment of the Loans in accordance with
Section 2.05.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Representative” has the meaning specified in Section 8.03(a).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

29



--------------------------------------------------------------------------------



 



“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property), direct or indirect, on account of any class
of Equity Interests or Equity Equivalents of any Group Company, now or hereafter
outstanding, (ii) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, termination or similar
payment, purchase or other acquisition for value, direct or indirect, of any
class of Equity Interests or Equity Equivalents of any Group Company, now or
hereafter outstanding, other than payments of up to $2,000,000 in any fiscal
year in connection with the redemption of Equity Interests at cost pursuant to
stock incentive plans with employees, officers, directors or consultants
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any class of Equity Interests or
Equity Equivalents of any Group Company, now or hereafter outstanding and
(iv) any loan, advance, tax sharing payment or indemnification payment to, or
investment in, any Affiliate of Holdings (other than Restricted Subsidiaries of
Holdings) except to the extent permitted under Section 7.06.
“Restricted Subsidiary” means each Subsidiary of the Borrower other than the
Unrestricted Subsidiaries.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

30



--------------------------------------------------------------------------------



 



“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit B-1.
“Revolving Termination Date” means the fifth anniversary of the Closing Date or
such earlier date upon which the Revolving Credit Commitments shall have been
terminated in their entirety in accordance with this Agreement.
“Sale/Leaseback Transaction” means any direct or indirect arrangement or
agreement with any Person providing for the leasing to Holdings or any of its
Subsidiaries of any property, whether owned by Holdings or any of its
Subsidiaries as of the Closing Date or later acquired, which has been or is to
be sold or transferred by Holdings or any of its Subsidiaries to such Person or
to any other Person from whom funds have been, or are to be, advanced by such
Person on the security of such property.
“Sanctioned Entity” means (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident in
a country that is subject to a country sanctions program administered and
enforced by OFAC described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC available at or through
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
“S&P” means Standard & Poor’s, a division of McGraw Hill, Inc., a New York
corporation, and its successor or, absent any such successor, such nationally
recognized statistical rating organization as the Borrower and the
Administrative Agent may select.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

31



--------------------------------------------------------------------------------



 



“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“Security Agreement” means the Security Agreement, dated as of March 10, 2004,
among Holdings, the Borrower, the Subsidiary Guarantors and the Collateral
Agent, as the same may be amended, modified or supplemented from time to time.
“Senior Finance Documents” means this Agreement the Notes, the Guaranty, the
Acknowledgement and Agreement, the Collateral Documents, each Perfection
Certificate, the Intercompany Notes and each L/C Document, collectively, and all
other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto, in each case as the same may be
amended, modified or supplemented from time to time.
“Senior Leverage Ratio” means on any date the ratio of (i) Consolidated
Indebtedness (exclusive of Subordinated Indebtedness) as of such date to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower ending on, or most recently preceding, such date.
“Senior Obligations” means, without duplication:
(i) all principal of and interest (including, without limitation, any interest
which accrues after the commencement of any proceeding under any Debtor Relief
Law with respect to any Loan Party, whether or not allowed or allowable as a
claim in any such proceeding) on any Loan or L/C Obligation under, or any Note
issued pursuant to, this Agreement or any other Senior Finance Document;
(ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by any Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Debtor Relief Law with respect to any Loan Party, whether or not
allowed or allowable as a claim in any such proceeding) pursuant to this
Agreement or any other Senior Finance Document;
(iii) all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement under Section 10.04 of this Agreement or under any other
similar provision of any other Senior Finance Document, including, without
limitation, any and all sums advanced by the Collateral Agent to preserve the
Collateral or preserve its security interests in the Collateral;
(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 10.04 of this Agreement or under any other
similar provision of any other Senior Finance Document; and

 

32



--------------------------------------------------------------------------------



 



(v) in the case of Holdings and each Subsidiary Guarantor, all amounts now or
hereafter payable by Holdings or such Subsidiary Guarantor and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any proceeding under any Debtor Relief Law with respect to the Borrower,
Holdings or such Subsidiary Guarantor, whether or not allowed or allowable as a
claim in any such proceeding) on the part of Holdings or such Subsidiary
Guarantor pursuant to this Agreement, the Guaranty or any other Senior Finance
Document;
together in each case with all renewals, modifications, consolidations or
extensions thereof.
“Senior Subordinated Note” means any one of the 83/4% senior subordinated notes
due 2012 issued by the Borrower in favor of the Senior Subordinated Noteholders
pursuant to the Senior Subordinated Note Indenture, as such Senior Subordinated
Notes may be amended, modified or supplemented from time to time in accordance
with the limitations set forth herein, and “Senior Subordinated Notes” means any
two or more of them, collectively.
“Senior Subordinated Note Documents” means the Senior Subordinated Note
Indenture, the Purchase Agreement among the Borrower and the initial Senior
Subordinated Noteholders, in each case including all exhibits and schedules
thereto, and all other agreements, documents and instruments relating to the
Senior Subordinated Notes, in each case as the same may be amended, modified or
supplemented form time to time in accordance with the provisions thereof and of
this Agreement.
“Senior Subordinated Note Indenture” means the Indenture dated as of April 13,
2005 between the Borrower and The Bank of New York, a national banking
association, as trustee, as such Senior Subordinated Note Indenture may be
amended, modified or supplemented from time to time.
“Senior Subordinated Noteholder” means any one of the holders from time to time
of the Senior Subordinated Notes.
“Solvent” means, with respect to any Person as of a particular date, that on
such date (i) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (ii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (iii) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (iv) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(v) the aggregate fair saleable value (i.e., the amount that may be realized
within a reasonable time, considered to be six months to one year, either
through collection or sale at the regular market value, conceiving the latter as
the amount that could be obtained for the assets in question within such period
by a capable and diligent businessman from an interested buyer who is willing to
purchase under ordinary selling conditions) of the assets of such Person will
exceed its debts and other liabilities (including

 

33



--------------------------------------------------------------------------------



 



contingent, subordinated, unmatured and unliquidated debts and liabilities). For
purposes of this definition, “debt” means any liability on a claim, and “claim”
means (i) a right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured, or (ii) a right to
an equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right is an equitable remedy, is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, secured or unsecured.
“SPC” has the meaning set forth in Section 10.07(h).
“Stockholders Agreement” means the Stockholders Agreement of Holdings, dated as
of May 13, 2004, as the same may be amended, modified or supplemented from time
to time in accordance with the provisions thereof and of this Agreement.
“Subordinated Indebtedness” of any Person means (i) the Senior Subordinated
Notes and (ii) all other Indebtedness which (A) by its terms is not required to
be repaid, in whole or in part, before the first anniversary of the latest of
the Revolving Termination Date and the Term A Maturity Date, (B) is subordinated
in right of payment to such Person’s indebtedness, obligations and liabilities
to the Lenders under the Finance Documents pursuant to payment and subordination
provisions satisfactory in form and substance to the Administrative Agent and
(C) is issued pursuant to credit documents having (x) covenants that are
reasonably satisfactory in form and substance to the Administrative Agent and
(y) subordination provisions and events of default that are satisfactory in form
and substance to the Administrative Agent but, in any event in the case of the
foregoing clauses (x) and (y), that in no event are less favorable, including
with respect to rights of acceleration, to such Person than the terms hereof.
“Subsidiary” means with respect to any Person any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50% of the total voting power of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, limited
liability company, association or business entity other than a corporation, more
than 50% of the partnership or other similar ownership interests thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have more than 50% ownership interest in
a partnership, limited liability company, association or other business entity
if such Person or Persons shall be allocated more than 50% of partnership,
association or other business entity gains or losses or shall be or control the
managing director, manager or a general partner of such partnership, association
or other business entity. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantor” means each Subsidiary of Holdings on the Closing Date
(other than a Foreign Subsidiary and other than the Unrestricted Subsidiaries)
and each Subsidiary of Holdings (other than a Foreign Subsidiary, except to the
extent otherwise provided in Section 6.12(d) and any Unrestricted Subsidiary)
that becomes a party to the Guaranty after the Closing Date by execution of an
Accession Agreement, and “Subsidiary Guarantors” means any two or more of them.

 

34



--------------------------------------------------------------------------------



 



“Summit Investors” means one or more investment funds directly or indirectly
administered or managed by Summit Partners, L.P.
“Swap Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Creditor” means any Lender or any Affiliate of any Lender from time to
time party to one or more Swap Agreements with a Loan Party (even if any such
Lender for any reason ceases after the execution of such agreement to be a
Lender hereunder), and its successors and assigns, and “Swap Creditors” means
any two or more of them, collectively.
“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Agreement, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable law.
“Swap Termination Value” means, at any date and in respect of any one or more
Swap Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Swap Agreements, (i) for any date on or
after the date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(ii) for any date prior to the date referenced in clause (i), the amount(s)
determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include any Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

35



--------------------------------------------------------------------------------



 



“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.
“Swing Line Note” means a promissory note, substantially in the form of Exhibit
B-3 hereto, evidencing the obligation of the Borrower to repay outstanding Swing
Line Loans, as such note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).
“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

 

36



--------------------------------------------------------------------------------



 



“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.
“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.
“Term A Maturity Date” means November 1, 2011 (or if such day is not a Business
Day, the next preceding Business Day).
“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit B-2.
“Threshold Amount” means $5,000,000.
“Total Leverage Ratio” means on any day the ratio of (i) Consolidated
Indebtedness as of such date to (ii) Consolidated EBITDA for the four
consecutive fiscal quarters of the Borrower ended on, or most recently
preceding, such day.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unfunded Liabilities” means with respect to each Plan, the amount (if any) by
which the present value of all nonforfeitable benefits under each Plan exceeds
the current value of such Plan’s assets allocable to such benefits, all
determined in accordance with the respective most recent valuations for such
Plan using applicable PBGC plan termination actuarial assumptions (the terms
“present value” and “current value” shall have the same meanings specified in
Section 3 of ERISA).
“United States” means the United States of America, including each of the States
and the District of Columbia, but excluding its territories and possessions.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

37



--------------------------------------------------------------------------------



 



“Unrestricted Subsidiary” means Innovative Funds Transfer, LLC and each of its
Subsidiaries so long as the business of Innovative Funds Transfer, LLC and its
Subsidiaries is limited to the development of products and services that enable
cashless gaming and Arriva Card and each of its Subsidiaries so long as the
business of Arriva Card and its Subsidiaries is limited to the provision, either
alone or with a business partner, of private label credit cards or other payment
instructions and products and services ancillary thereto.
“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as the same
may be amended, supplemented, modified, replaced or otherwise in effect from
time to time.
“Vault Cash Agreement” means the Treasury Services Terms and Conditions Booklet,
dated as of May 28, 2002, by and between the Borrower and Bank of America, as
such Vault Cash Agreement has been, and may be, amended, modified or
supplemented from time to time. The term “Vault Cash Agreement” shall include
any successor vault cash custody agreement acceptable to the Administrative
Agent with the same or another Vault Cash Provider.
“Vault Cash Provider” means Bank of America, any of its bank Affiliates listed
on Exhibit A of the Vault Cash Agreement or another banking institution
acceptable to the Administrative Agent, which acceptance shall not be
unreasonably withheld, in each case, as a provider of vault cash under the Vault
Cash Agreement or other person under a bailment arrangement acceptable to the
Administrative Agent.
“Welfare Plan” means a “welfare plan” as such term is defined in Section 3(1) of
ERISA.
“Wholly-Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person.
“Wholly-Owned Restricted Subsidiary” means a Wholly-Owned Subsidiary that is a
Restricted Subsidiary.
Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Senior Finance Document, unless otherwise specified herein or in such
other Senior Finance Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Senior
Finance Document), (ii)

 

38



--------------------------------------------------------------------------------



 



any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Senior Finance Document, shall be
construed to refer to such Senior Finance Document in its entirety and not to
any particular provision thereof, (iv) all references in a Senior Finance
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Senior Finance Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c) Section headings herein and in the other Senior Finance Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Senior Finance Document.
Section 1.03 Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Senior
Finance Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
Section 1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

39



--------------------------------------------------------------------------------



 



Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).
Section 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01 The Loans. (a) The Term A Borrowing. Subject to the terms and
conditions set forth herein, each Term A Lender set forth on Schedule 2.01
severally agrees to make a single loan to the Borrower on the Closing Date in an
amount not to exceed such Term A Lender’s Term A Commitment Percentage of the
Term A Facility. The Term A Borrowing made on the Closing Date shall consist of
Term A Loans made simultaneously by the Term A Lenders in accordance with their
respective Applicable Percentage of the Term A Facility. It is understood and
agreed that additional Term A Loans may be made pursuant to the provisions of
Section 2.14. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term A Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.
Section 2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term A
Borrowing, each Revolving Credit Borrowing, each conversion of Term A Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not

 

40



--------------------------------------------------------------------------------



 



later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $2,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term A Borrowing, a Revolving Credit Borrowing, a conversion of
Term A Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Term A Loans or
Revolving Credit Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
A Loans or Revolving Credit Loans shall be made as, or converted to, a
Eurodollar Rate Loan with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to a Eurodollar Rate Loan.
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term A Loans or Revolving Credit Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Eurodollar Rate Loans described in Section 2.02(a).
In the case of a Term A Borrowing or a Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower not later than 2:00 P.M. on the date of such
Borrowing (other than a Swing Line Borrowing) in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

 

41



--------------------------------------------------------------------------------



 



(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e) After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than three Interest Periods in effect in
respect of the Term A Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than three Interest Periods in effect in respect of the
Revolving Credit Facility.
Section 2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject
to the terms and conditions set forth herein, (A) the L/C Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Restricted Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Restricted Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

42



--------------------------------------------------------------------------------



 



(ii) The L/C Issuer shall not issue any Letter of Credit if:
(A) Subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or
(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
(iv) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of

 

43



--------------------------------------------------------------------------------



 



Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(v) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and L/C Documents pertaining
to such Letters of Credit as fully as if the term “Administrative Agent” as used
in Article IX included the L/C Issuer with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the L/C Issuer.
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Restricted
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C

 

44



--------------------------------------------------------------------------------



 



Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Letter of Credit.
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit

 

45



--------------------------------------------------------------------------------



 



Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii) Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Revolving Credit Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer.
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

46



--------------------------------------------------------------------------------



 



(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Senior Obligations
and the termination of this Agreement.
(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Senior Finance Document;

 

47



--------------------------------------------------------------------------------



 



(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or L/C Document. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or

 

48



--------------------------------------------------------------------------------



 



transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing because the conditions
set forth in Section 4.02(a) or (b) have not been satisfied, or (ii) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrower will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.
(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such

 

49



--------------------------------------------------------------------------------



 



agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee (i) with respect to each commercial Letter of Credit, at a rate separately
agreed between the Borrower and the L/C Issuer, computed on the amount of such
Letter of Credit, and payable upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Borrower and the L/C
Issuer, computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate per annum specified in the Fee Letter, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Borrower
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(k) Conflict with L/C Documents. In the event of any conflict between the terms
hereof and the terms of any L/C Document, the terms hereof shall control.

 

50



--------------------------------------------------------------------------------



 



(l) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.
Section 2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment, and
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.
(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent

 

51



--------------------------------------------------------------------------------



 



(including at the request of any Revolving Credit Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.
(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus

 

52



--------------------------------------------------------------------------------



 



any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Senior Obligations and the termination of this Agreement.
(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

 

53



--------------------------------------------------------------------------------



 



(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
Section 2.05 Prepayments. (a) Optional. (i) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term A
Loans and Revolving Credit Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term A Loans pursuant to this Section 2.05(a)
shall be applied on a pro-rata basis, and each such prepayment shall be paid to
the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.
(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(b) Mandatory.
(i) Within 100 days after the end of each fiscal year of Holdings (commencing
with the fiscal year ending December 31, 2006), the Borrower shall prepay the
Loans and/or Cash Collateralize or pay the L/C Obligations in an amount equal to
the Applicable Percentage of the Excess Cash Flow for such prior fiscal year.
For purposes of this subsection (ii), “Applicable Percentage” shall mean
(i) 50%, if the Senior Leverage Ratio as of the last day of the fiscal year with
respect to which such prepayment is being made is greater than or equal to 3.0
to 1.0 or (ii) 0%, if the Senior Leverage Ratio as of the last day of the fiscal
year with respect to which such prepayment is being made is less than 3.0 to
1.0.

 

54



--------------------------------------------------------------------------------



 



(ii) Immediately upon receipt by any Group Company of proceeds from any Asset
Disposition (other than any Excluded Asset Disposition), Extraordinary Receipts,
Casualty or Condemnation, the Borrower shall prepay the Loans and/or Cash
Collateralize or pay the L/C Obligations in an aggregate amount equal to 100% of
the Net Cash Proceeds of such Asset Disposition, Casualty or Condemnation or
100% of such Extraordinary Receipts, as applicable.
(iii) Immediately upon receipt by the Administrative Agent or any Lender of any
amount so payable pursuant to the subordination provision of the Senior
Subordinated Notes or any other Indebtedness of Holdings or any of its
Subsidiaries that is subordinate to the Senior Obligations, all proceeds thereof
shall be applied as set forth in subsection (iv) below.
(iv) All amounts required to be paid pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied first, to the Term A Loans (applied to the
installments thereof on a pro rata basis) and second, to the Revolving Credit
Facility (without reduction in the Revolving Credit Facility).
(v) If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility at such time, the Borrower shall immediately
prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.
(vi) Prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(b), first, shall be applied ratably to the L/C Borrowings and the Swing
Line Loans, second, shall be applied ratably to the outstanding Revolving Credit
Loans (without reduction of the Revolving Credit Facility), and the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Swing
Line Loans and Revolving Credit Loans outstanding at such time may be retained
by the Borrower for use in the ordinary course of its business.
Section 2.06 Termination or Reduction of Commitments. (a) The Borrower may, upon
notice to the Administrative Agent, terminate the Revolving Credit Facility, the
Letter of Credit Sublimit or the Swing Line Sublimit, or from time to time
permanently reduce the Revolving Credit Facility, the Letter of Credit Sublimit
or the Swing Line Sublimit; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. five Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Letter of Credit Sublimit.

 

55



--------------------------------------------------------------------------------



 



(b) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.
Section 2.07 Repayment of Loans. (a) Term A Loans. The Borrower shall make
repayments of the Term A Loans on the last day of each March, June, September
and December, commencing March 31, 2007 in an amount equal to 0.25% of the
aggregate principal amount of Term A Loans advanced on the Effective Date plus,
following each Increase Effective Date, if any, the aggregate principal amount
of increased Term A Loans advanced on each such Increase Effective Date. The
Borrowers shall repay the outstanding principal amount of all Term A Loans on
the Maturity Date.
(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.
Section 2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i)
each Eurodollar Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for such Facility; (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for the Revolving
Credit Facility.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Senior Finance Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

56



--------------------------------------------------------------------------------



 



(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Senior Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
Section 2.09 Fees. In addition to certain fees described in Sections 2.03(i) and
(j):
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Rate times
the actual daily amount by which the Revolving Credit Facility exceeds the sum
of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations. The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Credit Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(b) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the

 

57



--------------------------------------------------------------------------------



 



Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
Section 2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Senior Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(a) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
Section 2.12 Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate

 

58



--------------------------------------------------------------------------------



 



Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
reasonably determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower

 

59



--------------------------------------------------------------------------------



 



by the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly, and in any event
within one Business Day after making such determination, return such funds (in
like funds as received from such Lender) to such Lender, without interest.
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
Section 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Senior Obligations in respect of any the Facilities due and payable to such
Lender hereunder and under the other Senior Finance Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Senior Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Senior Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Senior Finance Documents at
such time) of payments on account of the Senior Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Senior
Finance Documents at such time obtained by all the Lenders at such time or
(b) Senior Obligations in respect of any of the Facilities owing (but not due
and payable) to such Lender hereunder and under the other Senior Finance
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Senior Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the Senior
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Senior Obligations in respect of the Facilities owing (but not
due and payable) to all Lenders hereunder and under the other Senior Finance
Documents at such time obtained by all of the Lenders at such time then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in

 

60



--------------------------------------------------------------------------------



 



the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Senior Obligations in respect of the
Facilities then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
Section 2.14 Increase in Commitments.
(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time request an increase in the Revolving Credit Facility or Term A
Loans by an aggregate amount (for all such requests) not exceeding $150,000,000
(the “Increase Option Amount”); provided that (i) any such request for an
increase shall be in a minimum amount of $25,000,000, and (ii) the Borrower may
make a maximum of three such requests.
(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within five Business Days from the date of delivery of such notice whether
or not it agrees to increase its Revolving Credit Commitment or Term A Loans
and, if so, whether by an amount equal to, greater than, or less than its
Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Credit Commitment and/or Term A Loans, as the case may be.
(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. Subject to the approval of the Administrative Agent
and, in the case of the Revolving Credit Commitments, the L/C Issuer (which
approvals shall not be unreasonably withheld), the Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel.

 

61



--------------------------------------------------------------------------------



 



(d) Effective Date and Allocations. If the Revolving Credit Commitment and/or
the Term A Loans are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.
(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Senior
Finance Documents are true and correct on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and (B) no Default exists. If the Borrower shall increase the Revolving
Credit Commitment, the Borrower shall prepay any Revolving Credit Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Revolving Credit
Commitments under this Section. The Borrower shall also pay any costs and
expenses (including, without limitation reasonable attorney costs) incurred in
connection with the increase of any Commitment pursuant to this Section 2.14.
(f) Notwithstanding anything to the contrary herein, in no event shall the
interest rate payable on any increased Revolving Credit Commitment or increased
Term A Loan exceed the interest rate from time to time payable on Revolving
Credit Loans or Term A Loans, nor shall any Increased Term A Loan mature prior
to the Maturity Date or amortize faster than the Term A Loans.
(g) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Senior
Finance Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the

 

62



--------------------------------------------------------------------------------



 



Administrative Agent, any Lender or the L/C Issuer, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above but without duplication, the Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Senior Finance
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and

 

63



--------------------------------------------------------------------------------



 



from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower         , upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the L/C Issuer if the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or

 

64



--------------------------------------------------------------------------------



 



continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased
Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax); or
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan),

 

65



--------------------------------------------------------------------------------



 



or to increase the cost to such Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.
(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 30 days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such

 

66



--------------------------------------------------------------------------------



 



Lender (as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least
30 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 30 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 30 days from receipt of such notice.
Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.22;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
Section 3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The

 

67



--------------------------------------------------------------------------------



 



Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.22.
Section 3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Senior Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii) a first amendment to, and affirmation of, the Pledge Agreement duly
executed by each Loan Party therein, together with certificates representing the
Equity Interests referred to therein accompanied by undated stock powers
executed in blank and instruments evidencing the Pledged Debt indorsed in blank,
(iv) a first amendment to, and affirmation of, the Security Agreement duly
executed by each Loan Party, together with
(A) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,

 

68



--------------------------------------------------------------------------------



 



(B) completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (A) above that name any Loan Party as
debtor, together with copies of such other financing statements,
(C) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby,
(D) the Depository Bank Agreements, duly executed by the appropriate parties,
and
(E) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken;
(v) vault cash custody arrangements shall be satisfactory in all respects to the
Administrative Agent. Except as otherwise agreed to by the Administrative Agent,
(i) the Vault Cash Agreement shall be in full force and effect and shall not
have been amended or modified (nor shall any condition thereof have been waived
by the Borrower) and (ii) no “Automatic Event of Default” or “Notice Event of
Default” (each as defined in the Vault Cash Agreement) shall have occurred or be
continuing under the Vault Cash Agreement and no event or condition shall exist
thereunder that with notice or passage of time, or both, would permit a Vault
Cash Provider to terminate the Vault Cash Agreement or retrieve cash from ATMs;
(vi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Senior Finance Documents to
which such Loan Party is a party or is to be a party;
(vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of Holdings, the Borrower and each Guarantor is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
(viii) a favorable opinion of Morrison & Foerster, LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit E-1 and such other matters concerning the Loan
Parties and the Senior Finance Documents as the Required Lenders may reasonably
request;

 

69



--------------------------------------------------------------------------------



 



(ix) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Senior Finance Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(x) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied; (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(C) a calculation of the Senior Leverage Ratio as of the last day of the fiscal
quarter of the Borrower most recently ended prior to the Closing Date;
(xi) evidence that all insurance required to be maintained pursuant to the
Senior Finance Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;
(xii) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower ended June 30, 2006, signed by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower;
(xiii) evidence that the Existing Credit Agreement has been, or concurrently
with the Closing Date is being, terminated and all Liens securing obligations
under the Existing Credit Agreement have been, or concurrently with the Closing
Date are being, released; and
(xiv) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.
(b) (i) All fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).
(d) The Closing Date shall have occurred on or before November 30, 2006.

 

70



--------------------------------------------------------------------------------



 



Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 4.02 Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Senior Finance Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d) The Administrative Agent shall have received such other approvals, opinions
or documents as any Lender through the Administrative Agent may reasonably
request.
Section 4.03 Reaffirmation. Each Request for Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Loans to the other Type or
a continuation of Eurodollar Rate Loans) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:
Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each
Group Company (i) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (ii) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (A) own its assets and carry on its business and (B)
execute, deliver and perform its obligations under the Finance Documents to

 

71



--------------------------------------------------------------------------------



 



which it is a party, (iii) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (iv) is in compliance with all Laws, except in
each case referred to in clause (ii)(A), (iii) or (iv), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Finance Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (A) any
Contractual Obligation to which such Person is a party or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law.
Section 5.03 Governmental Authorization; Other Consents. Except as set forth on
Schedule 5.03, no approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Finance Document to which it is a party.
Section 5.04 Binding Effect. This Agreement has been, and each other Finance
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Finance Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (i) as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and
(ii) that rights of acceleration and the availability of equitable remedies may
be limited by equitable principles of general applicability (regardless of
whether enforcement is sought by proceedings in equity or at law).
Section 5.05 Financial Condition; No Material Adverse Effect.
(a) Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.
(b) Unaudited Financial Statements. The unaudited consolidated and consolidating
balance sheet of the Borrower and its Consolidated Subsidiaries dated June 30,
2006, and the related consolidated and consolidating statement of operations and
retained earnings and consolidated statement of cash flows for the fiscal
quarter ended on that date (i)

 

72



--------------------------------------------------------------------------------



 



were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) present
fairly in all material respects the consolidated financial position and
consolidated results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of the date thereof, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
(c) Material Adverse Change. Since December 31, 2005, no event or circumstance
has occurred or existed which, either individually or in the aggregate, has had
or could reasonably be expected to have a Material Adverse Effect.
(d) Post-Closing Financial Statements. The financial statements delivered to the
Lenders pursuant to Sections 6.01(a) and (b), if any, (i) have been prepared in
accordance with GAAP (except as may otherwise be permitted under
Sections 6.01(a) and (b)) and (ii) present fairly (on the basis disclosed in the
footnotes to such financial statements, if any) the consolidated and
consolidating financial condition, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of the respective dates thereof
and for the respective periods covered thereby.
(e) No Undisclosed Liabilities. Except as fully reflected in the financial
statements described in subsection (a) above and the Indebtedness incurred under
this Agreement and the Senior Subordinated Notes, (i) there were as of the
Closing Date (and after giving effect to any Loans made and Letters of Credit
issued on such date), no liabilities or obligations (excluding current
obligations incurred in the ordinary course of business) with respect to any
Group Company of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due and including obligations or liabilities for
taxes, long-term leases and unusual forward or other long-term commitments), and
(ii) neither Holdings nor the Borrower knows of any basis for the assertion
against any Group Company of any such liability or obligation which, either
individually or in the aggregate, has or could reasonably be expected to have, a
Material Adverse Effect.
(f) Sarbanes-Oxley Act Compliance. To the best knowledge of the Holdings and
Borrower, no Internal Control Event exists or has occurred since December 31,
2005 that has resulted in or could reasonably be expected to result in a
misstatement in any material respect, in any financial information delivered or
to be delivered to the Administrative Agent or the Lenders, of (i) covenant
compliance calculations provided hereunder or (ii) the assets, liabilities,
financial condition or results of operations of the Borrower and its
Subsidiaries on a consolidated basis.
Section 5.06 Litigation. There are no actions, suits, investigations or legal,
equitable, arbitration or administrative proceedings pending or, to the
knowledge of any Loan Party, threatened against or affecting any Group Company
in which there is a reasonable possibility of an adverse decision that
(i) involve any Finance Document or (ii) if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

73



--------------------------------------------------------------------------------



 



Section 5.07 No Default. No Group Company is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Finance Document.
Section 5.08 Ownership of Property; Liens. Each Group Company has good and
marketable title to, or valid leasehold interests in, all its material
properties and assets, except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted. All such
material properties and assets are free and clear of Liens other than Permitted
Liens. Each Group Company has complied with all obligations under all leases to
which it is a party, other than leases that, individually or in the aggregate,
are not material to the Group Companies, taken as a whole, and the violation of
which will not result in a Material Adverse Effect, and all such leases are in
full force and effect, other than leases that, individually or in the aggregate,
are not material to the Group Companies, taken as a whole, and in respect of
which the failure to be in full force and effect will not result in a Material
Adverse Effect. Each Group Company enjoys peaceful and undisturbed possession
under all such leases with respect to which it is the lessee, other than leases
that, individually or in the aggregate, are not material to the Group Companies,
taken as a whole, and in respect of which the failure to enjoy peaceful and
undisturbed possession will not result in a Material Adverse Effect.
Section 5.09 Environmental Compliance. Except as does not and could not
reasonably be expected to have a Material Adverse Effect, no Group Company has
failed to comply with any Environmental Law or to obtain, maintain, or comply
with any permit, license or other approval required under any Environmental Law
or is subject to any Environmental Liability or has received notice of any claim
with respect to any Environmental Liability, and no Group Company knows of any
basis for any Environmental Liability against any Group Company
Section 5.10 Insurance. The properties of each Group Company are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Group Company operates.
Section 5.11 Taxes. Each Group Company has filed, or caused to be filed, all tax
returns (including federal, state, local and foreign tax returns) required to be
filed and paid (i) all amounts of taxes shown thereon to be due (including
interest and penalties) and (ii) all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangible taxes) owing by it, except for such taxes (A) which are not
yet delinquent or (B) that are being contested in good faith and by proper
proceedings diligently pursued, and against which adequate reserves are being
maintained in accordance with GAAP. There is no pending investigation of any
Group Company by any taxing authority or proposed tax assessment against any
Group Company that would, if made, have a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------



 



Section 5.12 ERISA Compliance.
(a) There are no Unfunded Liabilities.
(b) Each Plan complies in all respects with the applicable requirements of ERISA
and the Code.
(c) No ERISA Event has occurred or, subject to the passage of time, is
reasonably expected to occur with respect to any Plan.
(d) No Group Company: (i) is or has been within the last six years a party to
any Multiemployer Plan; or (ii) has withdrawn from any Multiemployer Plan.
(e) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.
(f) No Group Company or any ERISA Affiliate has any contingent liability with
respect to any post-retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA.
(g) All liabilities under the Employee Benefit Arrangements are (i) funded to at
least the minimum level required by law or, if higher, to the level required by
the terms governing the Employee Benefit Arrangements, (ii) insured with a
reputable insurance company, (iii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01(b) hereof or (iv) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01(a) hereof.
(h) There are no circumstances which may give rise to a liability in relation to
the Employee Benefit Arrangements which are not funded, insured, provided for,
recognized or estimated in the manner described in clause (g) above.
(i) Each Group Company is in material compliance with all applicable Laws, trust
documentation and contracts relating to the Employee Benefit Arrangements.
Section 5.13 Subsidiaries. Schedule 5.13 sets forth a complete and accurate list
as of the Closing Date of all Subsidiaries of Holdings. Schedule 5.13 sets forth
as of the Closing Date the jurisdiction of formation of each such Subsidiary,
the number of authorized shares of each class of Equity Interests of each such
Subsidiary, the number of outstanding shares of each class of Equity Interests,
the number and percentage of outstanding shares of each class of Equity
Interests of each such Subsidiary owned (directly or indirectly) by any Person
and the number and effect, if exercised, of all Equity Equivalents with respect
to Capital Stock of each such Subsidiary. All the outstanding Equity Interests
of each Subsidiary of Holdings are validly issued, fully paid and non-assessable
and were not issued in violation of the preemptive rights of any shareholder or
member, as the case may be, and, as of the Closing Date, are owned by Holdings,
directly or indirectly, free and clear of all Liens (other than those arising
under the

 

75



--------------------------------------------------------------------------------



 



Collateral Documents). Other than as set forth on Schedule 5.13, as of the
Closing Date, no such Subsidiary has outstanding any Equity Equivalents nor does
any such Person have outstanding any rights to subscribe for or to purchase or
any options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to, its Equity Interests. Holdings has no Subsidiaries, other
than the Borrower and its Subsidiaries.
Section 5.14 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
(a) None of Holdings and its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock” within the meaning of Regulation U. No
part of the Letters of Credit or proceeds of the Loans will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form U-1 referred to in Regulation U. No indebtedness being reduced or retired
out of the proceeds of the Loans was or will be incurred for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U or
any “margin security” within the meaning of Regulation T. “Margin stock” within
the meaning of Regulation U does not constitute more than 25% of the value of
the consolidated assets of the Borrower and its Consolidated Subsidiaries. None
of the transactions contemplated by this Agreement (including the direct or
indirect use of the proceeds of the Loans) will violate or result in a violation
of the Securities Laws or Regulation T, U or X.
(b) None of the Group Companies is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act or the Investment
Company Act of 1940, each as amended. In addition, none of the Group Companies
is (i) an “investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, (ii) controlled by such a company,
or (iii) a “holding company”, a “subsidiary company” of a “holding company”, or
an “affiliate” of a “holding company” or of a “subsidiary” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1934,
as amended.
Section 5.15 Disclosure. No statement, information, report, representation, or
warranty made by any Loan Party in any Finance Document or furnished to the
Administrative Agent or any Lender by or on behalf of any Loan Party in
connection with any Finance Document contains any untrue statement of a material
fact or omits any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
Section 5.16 Compliance with Law. Each Group Company is in compliance with all
requirements of Law (a) in respect of Anti-Terrorism Laws and the Bank Secrecy
Act and (b) all other requirements of Law (including Environmental Laws)
applicable to it or to its properties, except for any such failure to comply
with such other requirements of Law which could not reasonably be expected to
cause a Material Adverse Effect. To the knowledge of the

 

76



--------------------------------------------------------------------------------



 



Loan Parties, none of the Group Companies or any of their respective material
properties or assets is subject to or in default with respect to any judgment,
writ, injunction, decree or order of any court or other Governmental Authority.
None of the Group Companies has received any written communication from any
Governmental Authority that alleges that any of the Group Companies is not in
compliance in any material respect with any Law, except for allegations that
have been satisfactorily resolved and are no longer outstanding.
Section 5.17 Intellectual Property. The Borrower and its Subsidiaries own, or
possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, know how, including customer lists, plans,
processes, supplier lists, business plans, business methods, prototypes,
inventions, discoveries, internet domain names, software, licenses and other
rights that are reasonably necessary for the operation of their respective
businesses, without, to the best knowledge of the Borrower, conflict with the
rights of any other Person. To the best knowledge of the Borrower, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary infringes upon any rights held by any other Person.
Section 5.18 Purpose of Loans and Letters of Credit. The proceeds of the Term A
Loans and any Revolving Credit Loans made on the Closing Date will be used
solely to refinance amounts outstanding under the Existing Credit Agreement and
pay fees and expenses incurred in connection with the transactions contemplated
hereby. The proceeds of the Revolving Credit Loans and Swing Line Loans made
after the Closing Date will be used solely to provide for the working capital
requirements of the Borrower and its Restricted Subsidiaries and for the general
corporate purposes of the Borrower and its Restricted Subsidiaries. The Letters
of Credit shall be used only for or in connection with obligations relating to
transactions entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business.
Section 5.19 Labor Matters. There are no strikes against Holdings or any of its
Subsidiaries, other than any strikes that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
Section 5.20 Solvency and Surplus. Each Loan Party is Solvent.
Section 5.21 Collateral Documents.
(a) Article 9 Collateral. Each of the Security Agreement and the Pledge
Agreement is effective to create in favor of the Collateral Agent, for the
benefit of the Finance Parties, a legal, valid and enforceable security interest
in the Collateral described therein and each of the Security Agreement and the
Pledge Agreement constitutes a fully perfected Lien on, and security interest
in, all right, title and interest of the grantors thereunder in such of the
Collateral in which a security interest can be perfected under Article 8 or 9 of
the Uniform Commercial Code, in each case prior and superior in right to any
other Person, other than with respect to Permitted Liens.
(b) Intellectual Property. The Security Agreement constitutes a fully perfected
Lien on, and security interest in, all right, title and interest of the grantors
thereunder in the Intellectual Property covered in the Assignments attached
thereto as Exhibit A and

 

77



--------------------------------------------------------------------------------



 



Exhibit B, in each case prior and superior in right to any other Person except
for Permitted Liens (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a lien on registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Closing
Date).
(c) Status of Liens. The Collateral Agent, for the benefit of the Finance
Parties, will at all times have the Liens provided for in the Collateral
Documents and, subject to the filing by the Collateral Agent of continuation
statements to the extent required by the Uniform Commercial Code, the Collateral
Documents will at all times constitute valid and continuing liens of record and
first priority perfected security interests in all the Collateral referred to
therein, except as priority may be affected by Permitted Liens. As of the
Closing Date, no filings or recordings are required in order to perfect the
security interests created under the Collateral Documents, except for filings or
recordings listed on Schedule 4.01 to the Security Agreement.
Section 5.22 Ownership of the Borrower. Holdings owns good, valid and marketable
title to all the outstanding common stock of the Borrower, free and clear of all
Liens of every kind, whether absolute, matured, contingent or otherwise, other
than those arising under the Collateral Documents. Except as set forth on
Schedule 5.22, there are no shareholder or member, as the case may be,
agreements or other agreements pertaining to Holdings’ beneficial ownership of
the common stock of the Borrower, including any agreement that would restrict
Holdings’ right to dispose of such common stock and/or its right to vote such
common stock.
ARTICLE VI
AFFIRMATIVE COVENANTS
Each of Holdings and the Borrower agrees that so long as any Lender has any
Commitment hereunder, any Senior Obligation or other amount payable hereunder or
under any Note or other Senior Finance Document or any L/C Obligation remains
unpaid or any Letter of Credit remains in effect:
Section 6.01 Financial Statements. The Borrower will furnish, or cause to be
furnished, to the Administrative Agent:
(a) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each fiscal year of the Borrower, a consolidated and
consolidating balance sheet and income statement of the Borrower and its
Consolidated Subsidiaries, as of the end of such fiscal year, and the related
consolidated and consolidating statement of operations and retained earnings and
consolidated statement of cash flows for such fiscal year, setting forth in
comparative form consolidated and consolidating figures for the preceding fiscal
year, all such financial statements to be in reasonable form and detail and (in
the case of such consolidated financial statements) audited by independent
certified public accountants of recognized national standing reasonably
acceptable to the Administrative Agent and accompanied by an opinion of such
accountants (which shall not be qualified or limited in any material respect) to
the effect that such consolidated financial statements have been prepared in
accordance with GAAP and present fairly the consolidated financial position

 

78



--------------------------------------------------------------------------------



 



and consolidated results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries in accordance with GAAP consistently applied (except
for changes with which such accountants concur).
(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three fiscal quarters in each
fiscal year of the Borrower, a consolidated and consolidating balance sheet and
income statement of the Borrower and its Consolidated Subsidiaries as of the end
of such fiscal quarter, together with related consolidated and consolidating
statement of operations and retained earnings and consolidated statement of cash
flows for such fiscal quarter and the then elapsed portion of such fiscal year,
setting forth in comparative form consolidated and consolidating figures for the
corresponding periods of the preceding fiscal year, all such financial
statements to be in form and detail and reasonably acceptable to the
Administrative Agent, and accompanied by a certificate of the chief financial
officer of Holdings to the effect that such quarterly financial statements have
been prepared in accordance with GAAP and present fairly in all material
respects the consolidated financial position and consolidated results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries in
accordance with GAAP consistently applied, subject to changes resulting from
normal year-end audit adjustments and the absence of footnotes required by GAAP.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 6.01(a) or (b) at the times specified therein.
Section 6.02 Certificates; Other Information. The Borrower will furnish, or
cause to be furnished, to the Administrative Agent, with copies for each of the
Lenders, in form and detail reasonably satisfactory to them:
(a) Auditors’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in the course of the audit upon which their opinion on such financial
statements was based (but without any special or additional audit procedures for
the purpose), they obtained knowledge of no condition or event relating to
financial matters which constitutes a Default or an Event of Default or, if such
accountants shall have obtained in the course of such audit knowledge of any
such Default or Event of Default, disclosing in such written statement the
nature and period of existence thereof, it being understood that such
accountants shall be under no liability, directly or indirectly, to the Lenders
for failure to obtain knowledge of any such condition or event.
(b) Compliance Certificate. At the time of delivery of the financial statements
provided for in Sections 6.01(a) and (b) above, a Compliance Certificate of the
chief financial officer of Holdings (i) demonstrating compliance with the
financial covenants contained in Section 7.18 by calculation thereof as of the
end of the fiscal period covered by such financial statements, (ii) stating that
no Default or Event of Default exists, or if any Default or Event of Default
does exist, specifying the nature and extent thereof and what

 

79



--------------------------------------------------------------------------------



 



action the Borrower proposes to take with respect thereto, (iii) stating
whether, since the date of the most recent financial statements delivered
hereunder, there has been any material change in the GAAP applied in the
preparation of the financial statements of the Borrower and its Consolidated
Subsidiaries, and, if so, describing such change, (iv) identifying all Asset
Dispositions, Casualties and Condemnations that were made since the end of the
previous fiscal quarter and setting forth a reasonably detailed calculation of
the Net Cash Proceeds received from all Asset Dispositions (other than Excluded
Asset Dispositions), Casualties and Condemnations that were made since the end
of the previous fiscal quarter and (v) reconciling the calculations performed in
connection with clause (i) above to the financial statements being delivered
with such Compliance Certificate insofar as such calculations treat the
Unrestricted Subsidiaries as other than Consolidated Subsidiaries of the
Borrower. At the time such certificate is required to be delivered, the Borrower
shall promptly deliver to the Administrative Agent, at the Administrative
Agent’s Office, information regarding any change in the Senior Leverage Ratio
that would change the then existing Applicable Rate and Applicable Commitment
Fee Percentage.
(c) Auditor’s Reports. Promptly (but in any event within 5 days) upon receipt
thereof, a copy of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Group Company by independent accountants in
connection with the accounts or books of any Group Company, or any audit of any
of them;
(d) SEC Reports. Promptly (and in any event within 5 days) after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of Holdings, and copies of all
annual, regular, periodic and special reports and registration statements which
any Group Company may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agent pursuant hereto except as may have been
filed with the SEC.
(e) Annual Business Plan and Budgets. At least 30 days following the end of each
fiscal year of Holdings, beginning with the fiscal year ending December 31,
2006, an annual business plan and budget of the Borrower and its Consolidated
Subsidiaries containing, among other things, projected financial statements for
the next fiscal year.
(f) Excess Cash Flow. Within (a) 45 days after the end of each of the first
three fiscal quarters in each fiscal year of Holdings and (b) 100 days after the
end of each fiscal year of Holdings, a certificate of the chief financial
officer of Holdings containing information regarding the calculation of Excess
Cash Flow for each such relevant period and indicating for clause (a) above, the
amount of Excess Cash Flow generated during the relevant quarter period and for
clause (b) above, the amount required to prepay the Loans and/or Cash
Collateralize or pay the L/C Obligations under Section 2.09(b)(iii).
(g) ERISA Reports. Promptly (and in any event within 30 days) after the same are
available, the most recently prepared actuarial reports in relation to the Plans
for the time being operated by Group Companies which are prepared in order to
comply with the then current statutory or auditing requirements within the
relevant jurisdiction. If requested by the

 

80



--------------------------------------------------------------------------------



 



Administrative Agent, the Borrower will promptly instruct an actuary to prepare
such actuarial reports and deliver those to the Administrative Agent, if the
Administrative Agent has reasonable grounds for believing that any relevant
statutory or auditing requirement within the relevant jurisdiction is not being
complied with. Promptly upon request, the Borrower shall also furnish the
Administrative Agent and the Lenders with such additional information concerning
any Plan as may be reasonably requested, including, but not limited to, with
respect to any Plans, copies of each annual report/return (Form 5500 series), as
well as all schedules and attachments thereto required to be filed with the
Department of Labor and/or the Internal Revenue Service pursuant to ERISA and
the Code, respectively, for each “plan year” (within the meaning of Section
3(39) of ERISA).
(h) Additional Patents, Trademarks and Copyrights. At the time of delivery of
the financial statements and reports provided for in Section 6.01(a), a report
signed by the chief financial officer of the Borrower setting forth (i) a list
of domain names, and registration numbers for all patents, trademarks, service
marks, tradenames and copyrights awarded to any Group Company since the last day
of the immediately preceding fiscal year of Holdings and (ii) a list of all
patent applications, trademark applications, service mark applications, trade
name applications and copyright applications submitted by any Group Company
since the last day of the immediately preceding fiscal year and the status of
each such application, all in such form as shall be reasonably satisfactory to
the Administrative Agent.
(i) Domestication in Other Jurisdiction. Not less than 30 days prior to any
change in the jurisdiction of organization of any Loan Party, a copy of all
documents and certificates intended to be filed or otherwise executed to effect
such change.
(j) Other Information. With reasonable promptness (and in any event within
5 days) upon request therefor, such other information regarding the business,
properties or financial condition of any Group Company as the Administrative
Agent or any Finance Party may reasonably request, which may include such
information as any Finance Party may reasonably determine is necessary or
advisable to enable it either (i) to comply with the policies and procedures
adopted by it and its Affiliates (which, for purposes of this subsection (j),
shall include only a Lender, the parent holding company of such Lender and any
direct or indirect Subsidiary of the parent holding company of such Lender) to
comply with the Bank Secrecy Act, the U.S. Patriot Act and all applicable
regulations thereunder or (ii) to respond to requests for information concerning
Holdings and its Subsidiaries from any governmental, self-regulatory
organization or financial institution in connection with its anti-money
laundering and anti-terrorism regulatory requirements or its compliance
procedures under the U.S. Patriot Act, including in each case information
concerning the Borrower’s direct and indirect members and its use of the
proceeds of the Credit Extensions hereunder.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website,

 

81



--------------------------------------------------------------------------------



 



if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no Obligation to mark
any Borrower Materials “PUBLIC”.
Section 6.03 Notices. The Borrower will promptly (and in any event within
3 days) notify the Administrative Agent and each Lender:
(i) of the occurrence of any Default or Event of Default;
(ii) of any matter that has resulted or may result in a Material Adverse Effect,
including (A) breach or non-performance of, or any default under, any
Contractual Obligation of Holdings or any of its Subsidiaries; (B) any dispute,
litigation, investigation, proceeding or suspension between Holdings or any of
its Subsidiaries and any Governmental Authority; (C) the commencement of, or any
material development in, any litigation or proceeding affecting Holdings or any
of its Subsidiaries, including pursuant to any applicable Environmental Law; or
(D) any pending or, to the knowledge of any Loan Party, threatened litigation,
investigation or proceeding affecting any Loan Party in which the amount
involved exceeds $2,000,000, or in which injunctive relief or similar relief is
sought, which relief, if granted, could be reasonably expected to have a
Material Adverse Effect;

 

82



--------------------------------------------------------------------------------



 



(iii) of the occurrence of any ERISA Event;
(iv) of any material change in accounting policies or financial reporting
practice by Holdings or any of its Subsidiaries; and
(v) of: (A) any event or condition, including any event, that constitutes, or is
reasonably likely to lead to, an ERISA Event; or (B) any change in the funding
status of any Plan that could have a Material Adverse Effect, together with a
description of any such event or condition or a copy of any such notice and a
statement by the chief financial officer of the Borrower briefly setting forth
the details regarding such event, condition or notice and the action, if any,
which has been or is being taken or is proposed to be taken by the Borrower with
respect thereto.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or the
other Finance Documents that have been breached.
Section 6.04 Payment of Obligations. Each of the Group Companies will pay and
discharge (i) all taxes, assessments and other governmental charges or levies
imposed upon it, or upon its income or profits, or upon any of its properties,
before they shall become delinquent, (ii) all lawful claims (including claims
for labor, materials and supplies) which, if unpaid, might give rise to a Lien
upon any of its properties and (iii) except as prohibited hereunder or under the
terms of the Senior Subordinated Notes, all of its other Indebtedness as it
shall become due; provided, however, that no Group Company shall be required to
pay any such tax, assessment, charge, levy, claim or Indebtedness which is being
contested in good faith by appropriate proceedings diligently pursued and as to
which adequate reserves have been established in accordance with GAAP, unless
the failure to make any such payment (i) could give rise to an immediate right
to foreclose on a Lien securing such amounts or (ii) could reasonably be
expected to have a Material Adverse Effect.
Section 6.05 Preservation of Existence Etc. Except as a result of or in
connection with a dissolution, merger or disposition of a Subsidiary of the
Borrower permitted under Section 7.04 or Section 7.05, each Group Company will:
(i) preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization;
(ii) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (iii) preserve, renew or pursue
all of its registered patents, trademarks, copyrights, trade names, service
marks, and domain names, and any applications for any such registrations, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

83



--------------------------------------------------------------------------------



 



Section 6.06 Maintenance of Properties. Each Group Company will: (i) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; and (ii) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
Section 6.07 Insurance; Certain Proceeds.
(a) Insurance Policies. Each of the Group Companies will at all times maintain
in full force and effect insurance (including worker’s compensation insurance,
liability insurance and casualty insurance) in such amounts, covering such risk
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice (or as are otherwise required by the
Collateral Documents). The Collateral Agent shall be named as loss payee or
mortgagee, as its interest may appear, with respect to all such property and
casualty policies and additional insured with respect to all such other policies
(other than workers’ compensation and employee health policies), and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the Collateral
Agent, that the insurance carrier shall pay all proceeds in excess of $2,000,000
(or, following receipt of written notice from the Collateral Agent of the
occurrence of an Event of Default, all proceeds) otherwise payable to Holdings
or one or more of its Subsidiaries under such policies directly to the
Collateral Agent (which agreement shall be evidenced by a “standard” or “New
York” lender’s loss payable endorsement in the name of the Collateral Agent on
Accord Form 27) and that it will give the Collateral Agent thirty days’ prior
written notice before any such policy or policies shall be altered or canceled,
and that no act or default of any Group Company or any other Person shall affect
the rights of the Collateral Agent or the Lenders under such policy or policies.
(b) Loss Events. In case of any Casualty or Condemnation with respect to any
property of any Group Company or any part thereof, the Borrower shall promptly
give written notice thereof to the Administrative Agent generally describing the
nature and extent of such damage, destruction or taking. In such case, the
Borrower shall, or shall cause such Group Company to, promptly repair, restore
or replace the property of such Person (or part thereof) which was subject to
such Casualty or Condemnation, at such Person’s cost and expense, whether or not
the Insurance Proceeds or Condemnation Award, if any, received on account of
such event shall be sufficient for that purpose; provided, however, that such
property need not be repaired, restored or replaced to the extent the failure to
make such repair, restoration or replacement (i)(A) is desirable to the proper
conduct of the business of such Person in the ordinary course and otherwise in
the best interest of such Person and (B) would not materially impair the rights
and benefits of the Collateral Agent or the Finance Parties under the Collateral
Documents or any other Finance Document or (ii) the failure to repair, restore
or replace the property is attributable to the application of the Insurance
Proceeds from such Casualty or the Condemnation Award from such Condemnation to
payment of the Senior Obligations in accordance with the following provisions of
this Section 6.07(b). If Holdings or any of its Subsidiaries shall receive any
Insurance Proceeds from a Casualty or Condemnation Award from a Condemnation,
such Person will immediately pay over such proceeds to the Administrative Agent,
for payment of the Senior Obligations in accordance with Section 2.05(b) or, if
such funds constitute Reinvestment Funds, to be held by

 

84



--------------------------------------------------------------------------------



 



the Collateral Agent in the Reinvestment Funds Account established under the
Security Agreement. The Administrative Agent agrees to cause the Collateral
Agent to release such Insurance Proceeds or Condemnation Awards to the Borrower
upon its request and as needed from time to time to pay for the repair,
restoration or replacement of the portion of the property subject to such
Casualty or Condemnation if, but only if, the conditions set forth in the
definition of “Reinvestment Funds” are satisfied at the time of such request.
(c) Certain Rights of the Lenders. In connection with the covenants set forth in
this Section 6.07, it is understood and agreed that:
(i) none of the Administrative Agent, the Lenders or their respective agents or
employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 6.07, it being understood
that (A) the Group Companies shall look solely to their insurance companies or
any other parties other than the aforesaid parties for the recovery of such loss
or damage and (B) such insurance companies shall have no rights of subrogation
against the Agents, the Lenders or their agents or employees; provided, however,
that if the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then each of the Loan Parties hereby
agrees to, and to cause each of the Group Companies to, waive its right of
recovery, if any, against the Agents, the Lenders and their agents and
employees, to the extent permitted by law;
(ii) the Group Companies will permit an insurance consultant retained by the
Administrative Agent, at the expense of the Borrower, to review from time to
time the insurance policies maintained by the Group Companies annually or upon
the occurrence of an Event of Default; and
(iii) the Required Lenders shall have the right from time to time to require the
Group Companies to keep other insurance in such form and amount as the
Administrative Agent or the Required Lenders may reasonably request; provided
that such insurance shall be obtainable on commercially reasonable terms; and
provided, further, that the designation of any form, type or amount of insurance
coverage by the Administrative Agent or the Required Lenders under this
Section 6.07 shall in no event be deemed a representation, warranty or advice by
any Agent or the Lenders that such insurance is adequate for the purposes of the
business of the Group Companies or the protection of their respective
properties.
Section 6.08 Compliance with Law. Each of the Group Companies will comply with
(a) Anti-Terrorism Laws, the Bank Secrecy Act and all requirements of Law
related thereto and (b) all other requirements of Law applicable to it and its
properties to the extent that noncompliance with any such other requirement of
Law could reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, each of the Group Companies will do,
and cause each of its ERISA Affiliates to do, each of the following:
(i) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code or other applicable Federal or state
law; (ii) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (iii) make all required contributions to any Plan
subject to Section 412 of the Code; (iv) ensure that there are no

 

85



--------------------------------------------------------------------------------



 



Unfunded Liabilities; (v) ensure that all liabilities under the Employee Benefit
Arrangements are either (A) funded to at least the minimum level required by law
or, if higher, to the level required by the terms governing the Employee Benefit
Arrangements; (B) insured with a reputable insurance company; or (C) provided
for or recognized in the financial statements most recently delivered to the
Administrative Agent under Section 6.01(a) or (b); and (vi) ensure that the
contributions or premium payments to or in respect of all Employee Benefit
Arrangements are and continue to be promptly paid at no less than the rates
required under the rules of such arrangements and in accordance with the most
recent actuarial advice received in relation to the Employee Benefit Arrangement
and generally in accordance with applicable law. None of the Borrower, any
Subsidiary of the Borrower or any Affiliate of the Borrower are in violation of
and shall not violate any of the country or list based economic and trade
sanctions administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time. None of Borrower, any Subsidiary of the Borrower or any Affiliate
of the Borrower (i) is a Sanctioned Person, (ii) has a more than 10% of its
assets located in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any Investments or activities in or make
any payments to, a Sanctioned Person or a Sanctioned Entity.
Section 6.09 Books and Records; Lender Meeting. Each of the Group Companies will
keep complete and accurate books and records of its transactions in accordance
with good accounting practices on the basis of GAAP (including the establishment
and maintenance of appropriate reserves). If requested by the Administrative
Agent, within 180 days after the end of each fiscal year of the Borrower, the
Borrower will conduct a meeting of the Lenders to discuss such fiscal year’s
results and the financial condition of the Borrower and its Consolidated
Subsidiaries. The chief executive officer and the chief financial officer of the
Borrower and such other officers of the Borrower as the Borrower’s chief
executive officer shall designate shall be present at each such meeting. Such
meetings shall be held at times and places convenient to the Lenders and to the
Borrower.
Section 6.10 Inspection Rights. Upon reasonable (not less than 72-hour) notice
and during normal business hours, each of the Group Companies will permit
representatives appointed by the Agents or the Required Lenders, including
independent accountants, agents, employees, attorneys and appraisers, to visit
and inspect its property, including its books and records, its accounts
receivable and inventory, its facilities and its other business assets, and to
make photocopies or photographs thereof and to write down and record any
information such representatives obtain and shall permit the Agents or such
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees,
independent accountants, attorneys and representatives of the Group Companies.
Section 6.11 Use of Proceeds. The Borrower will use the proceeds of the Loans
and will use the Letters of Credit solely for the purposes set forth in
Section 5.18.

 

86



--------------------------------------------------------------------------------



 



Section 6.12 Additional Loan Parties; Additional Security.
(a) Additional Subsidiary Guarantors. Each of Holdings and the Borrower will
take, and will cause each of its Restricted Subsidiaries (other than Foreign
Subsidiaries, except to the extent provided in subsection (d) below) to take,
such actions from time to time as shall be necessary to ensure that all
Restricted Subsidiaries of Holdings (other than the Borrower, and Foreign
Subsidiaries, except to the extent provided in subsection (d) below) are
Subsidiary Guarantors. Without limiting the generality of the foregoing, if any
Group Company shall form or acquire any new Subsidiary, the Borrower, as soon as
practicable and in any event within 30 days after such formation or acquisition,
will provide the Collateral Agent with notice of such formation or acquisition
setting forth in reasonable detail a description of all of the assets of such
new Subsidiary and will cause such new Subsidiary (other than a Foreign
Subsidiary, except to the extent provided in subsection (d) below) to:
(i) within 30 days after such formation or acquisition, execute an Accession
Agreement pursuant to which such new Subsidiary shall agree to become a
“Guarantor” under the Guaranty, an “Obligor” under the Security Agreement and an
“Obligor” under the Pledge Agreement; and
(ii) deliver such proof of organizational authority, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Loan Party pursuant to Section 4.01 on the Closing Date or as the
Administrative Agent, the Collateral Agent or the Required Lenders shall have
requested.
(b) Additional Security. Each of Holdings and the Borrower will cause, and will
cause each of its Restricted Subsidiaries (other than a Foreign Subsidiary,
except to the extent provided in subsection (d) below) to cause, (i) all of its
owned Real Properties and personal property located in the United States,
(ii) to the extent deemed to be material by the Administrative Agent or the
Required Lenders in its or their sole and reasonable discretion, all of its
other owned Real Properties and personal property, (iii) all of its leased Real
Properties located in the United States (other than immaterial leased
properties) and (iv) all other assets and properties of Holdings and its
Restricted Subsidiaries as are not covered by the original Collateral Documents
and as may be requested by the Collateral Agent or the Required Lenders in their
sole reasonable discretion to be subject at all times to first priority (subject
only to Permitted Liens), perfected and, in the case of Real Property (whether
leased or owned), title insured Liens in favor of the Collateral Agent pursuant
to the Collateral Documents or such other security agreements, pledge
agreements, mortgages or similar collateral documents as the Collateral Agent
shall request in its sole reasonable discretion (collectively, the “Additional
Collateral Documents”). In furtherance of the foregoing terms of this
Section 6.12, the Borrower agrees to promptly provide the Administrative Agent
with written notice of the acquisition by Holdings or any of its Restricted
Subsidiaries of any Real Property located in the United States having a market
value greater than $500,000 or the entering into a lease by Holdings or any of
its Restricted Subsidiaries of any Real Property located in the United States
for annual rent of $500,000 or more, setting forth in each case in reasonable
detail the location and a description of the asset(s) so acquired or leased.
Without limiting the generality of the foregoing, Holdings and the Borrower will
cause, and will cause each of their respective Restricted Subsidiaries to cause,
100% of the Equity Interests of each

 

87



--------------------------------------------------------------------------------



 



of their respective direct and indirect Subsidiaries (or 65% of such Equity
Interests, if such Subsidiary is a direct Foreign Subsidiary, except as provided
in subsection (d) below) to be subject at all times to a first priority,
perfected Lien (subject only to Permitted Liens) in favor of the Collateral
Agent pursuant to the terms and conditions of the Collateral Documents.
If, subsequent to the Closing Date, a Loan Party shall acquire any intellectual
property, securities, instruments, chattel paper or other personal property
required to be delivered to the Collateral Agent as Collateral hereunder or
under any of the Collateral Documents, the Borrower shall promptly (and in any
event within three Business Days after any Responsible Officer of any Loan Party
acquires knowledge of the same) notify the Collateral Agent of the same. Each of
the Loan Parties shall adhere to the covenants regarding the location of
personal property as set forth in the Security Agreement.
All such security interests and mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the Collateral
Agent and shall constitute valid and enforceable perfected security interests
and mortgages superior to and prior to the rights of all third Persons and
subject to no other Liens except for Permitted Liens. The Additional Collateral
Documents or instruments related thereto shall have been duly recorded or filed
in such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Collateral Documents, and all taxes, fees and
other charges payable in connection therewith shall have been paid in full. The
Borrower shall cause to be delivered to the Collateral Agent such opinions of
counsel, title insurance and other related documents as may be reasonably
requested by the Collateral Agent to assure itself that this Section 6.12(b) has
been complied with.
(c) Real Property Appraisals. If the Collateral Agent or the Required Lenders
determine that they are required by law or regulation to have appraisals
prepared in respect of the Real Property of any Group Company constituting
Collateral, the Borrower shall provide to the Collateral Agent appraisals which
satisfy the applicable requirements set forth in 12 C.F.R., Part 34 — Subpart C
or any successor or similar statute, rule, regulation, guideline or order, and
which shall be in scope, form and substance, and from appraisers, reasonably
satisfactory to the Required Lenders and shall be accompanied by a certification
of the appraisal firm providing such appraisals that the appraisals comply with
such requirements.
(d) Foreign Subsidiaries Security. If, following a change in the relevant
Sections of the Code or the regulations, rules, rulings, notices or other
official pronouncements issued or promulgated thereunder, counsel for the
Borrower acceptable to the Collateral Agent and the Required Lenders does not
within 30 days after a request from the Collateral Agent or the Required Lenders
deliver evidence, in form and substance mutually satisfactory to the Collateral
Agent and the Borrower, with respect to any Foreign Subsidiary of Holdings which
has not already had all of the Equity Interests issued by it pledged pursuant to
the Pledge Agreement that (i) a pledge (A) of 65.0% or more of the total
combined voting power of all classes of capital stock of such Foreign Subsidiary
entitled to vote, and (B) of any promissory note issued by such Foreign
Subsidiary to the Borrower or any of its Domestic Subsidiaries, (ii) the
entering into by such Foreign Subsidiary of a guaranty in form and substance
substantially identical to the Guaranty, (iii) the entering into by such Foreign
Subsidiary of a

 

88



--------------------------------------------------------------------------------



 



security agreement in form and substance substantially identical to the Security
Agreement, and (iv) the entering into by such Foreign Subsidiary of a pledge
agreement substantially identical to the Pledge Agreement, in any such case
would cause the undistributed earnings of such Foreign Subsidiary as determined
for United States federal income tax purposes to be treated as a deemed dividend
to such Foreign Subsidiary’s United States parent for United States federal
income tax purposes, then, (A) in the case of a failure to deliver the evidence
described in clause (i) above, that portion of such Foreign Subsidiary’s
outstanding capital stock or any promissory notes so issued by such Foreign
Subsidiary, in each case not theretofore pledged pursuant to the Pledge
Agreement, shall be pledged to the Collateral Agent for the benefit of the
Finance Parties pursuant to the Pledge Agreement (or another pledge agreement in
substantially identical form, if needed); (B) in the case of a failure to
deliver the evidence described in clause (ii) above, such Foreign Subsidiary
shall execute and deliver the Guaranty (or another guaranty in substantially
identical form, if needed), guaranteeing the Senior Obligations; (C) in the case
of a failure to deliver the evidence described in clause (iii) above, such
Foreign Subsidiary shall execute and deliver the Security Agreement (or another
security agreement in substantially identical form, if needed), granting to the
Collateral Agent, for the benefit of the Finance Parties, a security interest in
all of such Foreign Subsidiary’s assets and securing the Senior Obligations; and
(D) in the case of a failure to deliver the evidence described in clause (iv)
above, such Foreign Subsidiary shall execute and deliver the Pledge Agreement
(or another pledge agreement in substantially identical form, if needed),
pledging to the Collateral Agent, for the benefit of the Finance Parties, all of
the capital stock and promissory notes owned by such Foreign Subsidiary, in each
case to the extent that entering into such Guaranty, Security Agreement or
Pledge Agreement is permitted by the laws of the respective foreign jurisdiction
and with all documents delivered pursuant to this Section 6.12(d) to be in form,
scope and substance reasonably satisfactory to the Collateral Agent and the
Required Lenders.
(e) Each of Holdings and the Borrower agrees that each action required by this
Section 6.12 shall be completed as soon as possible, but in no event later than
60 days after such action is either requested to be taken by the Collateral
Agent or the Required Lenders or required to be taken by Holdings or any of its
Restricted Subsidiaries pursuant to the terms of this Section 6.12.
Section 6.13 Contributions. Upon its receipt thereof or, in the event any cash
proceeds referred to below are received by Holdings after 1 P.M. on any Business
Day, within one Business Day after its received thereof, Holdings will
contribute as a common equity contribution to the capital of the Borrower any
cash proceeds received by Holdings after the Closing Date from any Asset
Disposition, Casualty or Condemnation.
Section 6.14 Cash Collateral Accounts. After the occurrence of an Event of
Default or upon the occurrence of the circumstances described in
Section 2.03(g), Borrower shall maintain, and cause each of the other Loan
Parties to maintain, all Cash Collateral Accounts with Bank of America or
another commercial bank located in the United States, which has accepted the
assignment of such accounts to the Administrative Agent for the benefit of the
Secured Parties pursuant to the terms of the Security Agreement.

 

89



--------------------------------------------------------------------------------



 



ARTICLE VII
NEGATIVE COVENANTS
Each of Holdings and the Borrower agrees that so long as any Lender has any
Commitment hereunder, any Senior Obligations or other amount payable hereunder
or under any Note or other Senior Finance Document or any L/C Obligation remains
unpaid or any Letter of Credit remains unexpired:
Section 7.01 Limitation on Indebtedness. None of the Group Companies will incur,
create, assume or permit to exist any Indebtedness except:
(i) Indebtedness of the Loan Parties under this Agreement and the other Senior
Finance Documents;
(ii) Indebtedness and the Guaranties thereof arising under the Senior
Subordinated Indenture and the Senior Subordinated Notes (but not including any
renewal, refinancing or extension thereof);
(iii) Capital Lease Obligations and Purchase Money Indebtedness of the Borrower
and its Restricted Subsidiaries incurred after the Closing Date to finance
Capital Expenditures permitted by Section 7.14; provided that (A) the aggregate
amount of all such Indebtedness (together with refinancings thereof permitted by
clause (iv) below) does not exceed $10,000,000 at any time outstanding;
provided, however, that the aggregate amount of all such Indebtedness and the
aggregate amount of all refinancings thereof permitted by clause (iv) below
(exclusive of Acquired Capital Lease Obligations and Acquired Purchase Money
Indebtedness) does not exceed $7,500,000 at any time outstanding, (B) the
Indebtedness when incurred shall not be less than 80% or more than 100% of the
lesser of the cost or fair market value as of the time of acquisition of the
asset financed, (C) such Indebtedness is issued and any Liens securing such
Indebtedness are created concurrently with, or within 90 days after, the
acquisition of the asset financed and (D) no Lien securing such Indebtedness
shall extend to or cover any property or asset of any Group Company other than
the asset so financed;
(iv) Indebtedness of the Borrower or its Restricted Subsidiaries representing a
refinancing, replacement or refunding of Indebtedness permitted by clause (iii)
above or Indebtedness of the Borrower representing a refinancing, replacement or
refunding of Indebtedness permitted by clause (ii) above; provided that (A) such
Indebtedness (the “Refinancing Indebtedness”) is an original aggregate principal
amount not greater than the aggregate principal amount of, and unpaid interest
on, the Indebtedness being refinanced, replaced or refunded plus the amount of
any premiums required to be paid thereon and fees and expense associated
therewith, (B) such Refinancing Indebtedness has a later or equal final maturity
and a larger or equal weighted average life than the Indebtedness being
refinanced, replaced or refunded, (C) if the Indebtedness being refinanced,
replaced or refunded is subordinated to the Senior Obligations, such Refinancing
Indebtedness is subordinated to the Senior Obligations on terms no less
favorable to the Lenders than the terms of the Indebtedness being refinanced,
replaced or refunded, (D) the covenants, events of default and any Guaranty

 

90



--------------------------------------------------------------------------------



 



Obligations in respect thereof shall be no less favorable to the Lenders than
those contained in the Indebtedness being refinanced, replaced or refunded and
(E) at the time of, and after giving effect to, such refinancing, replacement or
refunding, no Default or Event of Default shall have occurred and be continuing;
(v) other Indebtedness outstanding on the Closing Date and listed on Schedule
7.01 and any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
still further, that the terms relating to principal amount, amortization,
maturity and collateral (if any), and other material terms taken as a whole, of
any such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Finance
Parties than the terms of any agreement or instrument governing the Indebtedness
being refinanced, refunded, renewed or extended and the interest rate applicable
to any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;
(vi) Swap Obligations of the Borrower or any Restricted Subsidiary under Swap
Agreements to the extent entered into after the Closing Date and provided that
the aggregate notional amount of all Swap Agreements relating to such Swap
Obligations shall not exceed $150,000,000 at any time outstanding to manage
interest rate or foreign currency exchange rate risks and not for speculative
purposes;
(vii) Indebtedness consisting of Guaranty Obligations (A) by the Borrower in
respect of Indebtedness and leases permitted to be incurred by Wholly-Owned
Domestic Restricted Subsidiaries of the Borrower, (B) by Domestic Restricted
Subsidiaries of the Borrower of Indebtedness and leases permitted to be incurred
by the Borrower or Wholly-Owned Domestic Restricted Subsidiaries of the Borrower
and (C) by Foreign Subsidiaries of the Borrower of Indebtedness and leases
permitted to be incurred by Wholly-Owned Foreign Subsidiaries of the Borrower;
(viii) Indebtedness owing to the Borrower or a Restricted Subsidiary of the
Borrower to the extent permitted by Section 7.06(a)(viii) or (ix);
(ix) unsecured Indebtedness of the Borrower and its Restricted Subsidiaries not
otherwise permitted by this Section 7.01 incurred after the Closing Date in an
aggregate principal amount not to exceed $12,500,000 at any time outstanding;
provided that (A) the credit documentation with respect to such Indebtedness
shall not contain covenants or default provisions relating to Holdings or any
Restricted Subsidiary that are more restrictive than the covenants and default
provisions contained in the Finance Documents, (B) no Event of Default shall
have occurred and be continuing immediately before and immediately after giving
effect to such incurrence and (C) the

 

91



--------------------------------------------------------------------------------



 



Borrower shall have delivered to the Administrative Agent a certificate
demonstrating that, upon giving effect on a Pro-Forma Basis to the incurrence of
such Indebtedness and to the concurrent retirement of any other Indebtedness of
any Group Company, the Loan Parties shall be in compliance with the financial
covenants set forth in Section 7.18;
(x) Subordinated Indebtedness of the Borrower not otherwise permitted by this
Section 7.01 incurred after the Closing Date in an aggregate principal amount
not to exceed $25,000,000 at any time outstanding; provided that (A) no Event of
Default shall have occurred and be continuing immediately before and immediately
after giving effect to such incurrence and (B) the Borrower shall have delivered
to the Administrative Agent a certificate demonstrating that, upon giving effect
on a Pro-Forma Basis to the incurrence of such Indebtedness and to the
concurrent retirement of any other Indebtedness of any Group Company, the Loan
Parties shall be in compliance with the financial covenants set forth in
Section 7.18;
(xi) indemnification obligations by any Group Company of the obligations of any
other Group Company;
(xii) Indebtedness arising solely out of the conversion of “vault cash” supplied
pursuant to the Vault Cash Agreement for normal operating requirements of the
automated teller machines of the Borrower covered by the Vault Cash Agreement
(the “ATMs”) into Indebtedness of the Borrower by operation of Section XI.2.a.
of the Vault Cash Agreement (or any successor provision), so long as the
proceeds of such Indebtedness are used solely in the ATMs, as provided in
Section IV.E of the Vault Cash Agreement and for no other purpose;
(xiii) indemnification obligations to gaming establishment customers in the
ordinary course of business relating to obligations arising from cash access
transactions in the ordinary course of business; and
(xiv) Indebtedness in connection with bid bonds, performance bonds or similar
instruments issued in connection with the application for, issuance of or
renewal of licenses, permits or registrations with Governmental Authorities.
Section 7.02 Restriction on Liens. None of the Group Companies will create,
incur, assume or permit to exist any Lien on any property or assets (including
Equity Interests or other securities of any Person, including any Restricted
Subsidiary of Holdings) now owned or hereafter acquired by it or on any income
or rights in respect of any thereof, except Liens described in any of the
following clauses (collectively, “Permitted Liens”):
(i) Liens created by the Collateral Documents;
(ii) Liens (other than any Liens imposed by ERISA or pursuant to any
Environmental Law) for taxes, assessments or governmental charges or levies not
yet due or being contested in good faith and by appropriate proceedings
diligently pursued for which adequate reserves (in the good faith judgment of
the management of the Borrower) have been established in accordance with GAAP
(and as to which the property or assets subject to any such Lien is not yet
subject to foreclosure, sale or loss on account thereof);

 

92



--------------------------------------------------------------------------------



 



(iii) Liens imposed by law securing the charges, claims, demands or levies of
landlords, carriers, warehousemen, mechanics, carriers and other like persons
which were incurred in the ordinary course of business and which (A) do not,
individually or in the aggregate, materially detract from the value of the
property or assets which are the subject of such Lien or materially impair the
use thereof in the operation of the business of the Borrower or any of its
Restricted Subsidiaries or (B) which are being contested in good faith by
appropriate proceedings diligently pursued, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to such
Lien;
(iv) Liens arising from judgments, decrees or attachments (or securing of appeal
bonds with respect thereto) in circumstances not constituting an Event of
Default under Section 8.01; provided that no cash or other property (other than
proceeds of insurance payable by reason of such judgments, decrees or
attachments) the fair value of which exceeds $1,000,000 is deposited or
delivered to secure any such judgment, decree or award, or any appeal bond in
respect thereof;
(v) Liens (other than any Liens imposed by ERISA or pursuant to any
Environmental Law) not securing Indebtedness or Swap Obligations incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security and
other similar obligations incurred in the ordinary course of business;
(vi) Liens securing obligations in respect of surety bonds (other than appeal
bonds), bids, leases, government contracts, performance and return-of-money
bonds and other similar obligations incurred in the ordinary course of business;
provided that (A) in the case of Liens on cash and Cash Equivalents, the amount
of all cash and Cash Equivalents subject to such Liens may at no time exceed
$20,000,000 in the aggregate;
(vii) zoning restrictions, easements, rights of way, licenses, reservations,
covenants, conditions, waivers, restrictions on the use of property or other
minor encumbrances or irregularities of title not securing Indebtedness or Swap
Obligations which do not, individually or in the aggregate, materially impair
the use of any property in the operation or business of Holdings or any of its
Subsidiaries or the value of such property for the purpose of such business;
(viii) (A) Liens securing Capital Lease Obligations permitted to be incurred
under Section 7.01(iii) and refinancings or replacements thereof permitted to be
incurred under Section 7.01(iv) and (B) Liens securing Purchase Money
Indebtedness permitted to be incurred under Section 7.01(iii);
(ix) any Lien existing on any asset of any Person at the time such Person
becomes a Restricted Subsidiary of the Borrower and not created in contemplation
of such event;

 

93



--------------------------------------------------------------------------------



 



(x) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Restricted Subsidiary of
the Borrower and not created in contemplation of such event;
(xi) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Restricted Subsidiary of the Borrower and not created in
contemplation of such acquisition;
(xii) any Lien securing Refinancing Indebtedness in respect of any Indebtedness
of the Borrower or any Restricted Subsidiary of the Borrower secured by any Lien
permitted by clauses (ix), (x), (xi) or (xii) of this Section 7.02; provided
that such Indebtedness is not secured by any additional assets;
(xiii) Liens arising from precautionary Uniform Commercial Code financing
statements regarding, and any interest or title of a licensor, lessor or
sublessor under, Operating Leases permitted by this Agreement;
(xiv) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, in each case
incurred in the ordinary course of business;
(xv) Liens against the portion of cash access transactions settlement proceeds
representing fees accruing to a Group Company’s benefit; provided such Liens are
to secure the obligations of a Group Company in the ordinary course of business;
(xvi) licenses, leases or subleases granted to third Persons in the ordinary
course of business not interfering in any material respect with the business of
any Group Company; and
(xvii) reserve accounts, security deposits, prepaid chargeback accounts,
security interests or similar arrangements with gaming establishment customers
or financial services business partners entered into in the ordinary course of
business in regards to the processing and settlement of cash access
transactions.
Section 7.03 Nature of Business. None of the Group Companies will alter the
character or conduct of the business conducted by such Person as of the Closing
Date; provided that the expansion of product offerings to services or products
to facilitate cash access by gaming patrons shall not be deemed an alteration.
Section 7.04 Consolidation, Merger and Dissolution. Except in connection with an
Asset Disposition permitted by the terms of Section 7.05, none of the Group
Companies will enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself or its affairs (or suffer any liquidations
or dissolutions); provided that:
(i) any Wholly-Owned Domestic Restricted Subsidiary of the Borrower may merge
with and into, or be voluntarily dissolved or liquidated into, the Borrower, so
long as (A) the Borrower is the surviving corporation of such merger,
dissolution or liquidation, (B) the security interests granted to the Collateral
Agent for the

 

94



--------------------------------------------------------------------------------



 



benefit of the Finance Parties pursuant to the Collateral Documents in the
assets of such Wholly-Owned Domestic Restricted Subsidiary so merged, dissolved
or liquidated shall remain in full force and effect and perfected (to at least
the same extent as in effect immediately prior to such merger, dissolution or
liquidation) and (C) no Default or Event of Default shall have occurred and be
continuing immediately before or immediately after giving effect to such
transaction;
(ii) any Wholly-Owned Domestic Restricted Subsidiary of the Borrower may merge
with and into, or be voluntarily dissolved or liquidated into, any other
Wholly-Owned Domestic Restricted Subsidiary of the Borrower, so long as (A) the
security interests granted to the Collateral Agent for the benefit of the
Finance Parties pursuant to the Collateral Documents in the assets of such
Wholly-Owned Domestic Restricted Subsidiary so merged, dissolved or liquidated
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, dissolution or liquidation) and
(B) no Default or Event of Default shall have occurred and be continuing
immediately before or immediately after giving effect to such transaction;
(iii) any Group Company of the Borrower may be merged with and into, or any
Group Company (other than the Borrower or any Wholly-Owned Restricted
Subsidiary) may be voluntarily dissolved or liquidated into, any other Group
Company, so long as (A) the Borrower or such Wholly-Owned Restricted Subsidiary,
as the case may be, is the surviving corporation of such merger, and (B) no
Default or Event of Default shall have occurred and be continuing immediately
before or immediately after giving effect to such transaction; and
(iv) the Borrower or any Restricted Subsidiary of the Borrower may merge with
any Person (other than Holdings or any of its Subsidiaries) in connection with a
Permitted Business Acquisition if (A) the Borrower or such Restricted Subsidiary
shall be the continuing or surviving corporation in such merger or
consolidation, (B) the Loan Parties shall cause to be executed and delivered
such documents, instruments and certificates as the Administrative Agent may
reasonably request so as to cause the Loan Parties to be in compliance with the
terms of Section 6.12 after giving effect to such transactions, (C) no Default
or Event of Default shall have occurred and be continuing immediately before or
immediately after giving effect to such transaction and (D) the Borrower shall
have delivered to the Administrative Agent a Pro-Forma Compliance Certificate
demonstrating that, upon giving effect on a Pro-Forma Basis to such transaction,
the Loan Parties will be in compliance with all of the financial covenants set
forth in Section 7.18 as of the last day of the most recent period of four
consecutive fiscal quarters of Holdings which precedes or ends on the date of
such transaction and with respect to which the Administrative Agent has received
the consolidated financial information required under Section 6.01(a) or (b) and
the Compliance Certificate required by Section 6.02(b).
In the case of any merger or consolidation permitted by this Section 7.04 of any
Subsidiary of Holdings which is not a Loan Party into a Loan Party, the Loan
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may reasonably request so as to cause
the Loan Parties to be in compliance with the terms of Section 6.12 after giving
effect to such transaction.

 

95



--------------------------------------------------------------------------------



 



Section 7.05 Asset Dispositions. None of the Group Companies will make any Asset
Disposition; provided that:
(i) the Borrower and its Restricted Subsidiaries may sell inventory in the
ordinary course of business for fair value and on an arms’-length basis;
(ii) the Borrower or any of its Restricted Subsidiaries may make any Asset
Disposition to the Borrower or any of the Subsidiary Guarantors if (A) the Loan
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent or the Collateral Agent may request so
as to cause the Loan Parties to be in compliance with the terms of Section 6.12
after giving effect to such Asset Disposition and (B) after giving effect to
such Asset Disposition, no Default or Event of Default exists;
(iii) the Borrower and its Restricted Subsidiaries may liquidate or sell Cash
Equivalents;
(iv) the Borrower or any of its Restricted Subsidiaries may sell, lease,
transfer, assign or otherwise dispose of assets (other than in connection with
any Casualty or Condemnation) to any other Person to the extent that the
aggregate Net Cash Proceeds from such sale, lease, transfer, assignment or other
disposition, when combined with all other such dispositions previously made
(a) during any fiscal year, does not exceed $2,000,000 in the aggregate and
(b) from and after the Closing Date does not exceed $7,500,000 in the aggregate;
(v) any Wholly-Owned Domestic Restricted Subsidiary of the Borrower may sell,
lease or otherwise transfer all or substantially all of its assets to the
Borrower, so long as the security interests granted to the Collateral Agent for
the benefit of the Finance Parties pursuant to the Collateral Documents in such
assets shall remain in full force and effect and perfected (to at least the same
extent as in effect immediately prior to such sale, lease or other transfer);
(vi) any Wholly-Owned Domestic Restricted Subsidiary of the Borrower may sell,
lease or otherwise transfer all or substantially all of its assets to any other
Wholly-Owned Domestic Restricted Subsidiary of the Borrower, so long as the
security interests granted to the Collateral Agent for the benefit of the
Finance Parties pursuant to the Collateral Documents in such assets shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such sale, lease or other transfer);
(vii) any Foreign Subsidiary of the Borrower may sell, lease or otherwise
transfer all or substantially all of its assets to the Borrower or any
Wholly-Owned Restricted Subsidiary of the Borrower; and

 

96



--------------------------------------------------------------------------------



 



(viii) the Borrower or any of its Restricted Subsidiaries may make any other
Asset Disposition; provided that (A) the consideration therefor is cash or Cash
Equivalents; (B) such transaction does not involve the sale or other disposition
of a minority Equity Interest in any Group Company; and (C) no Default or Event
of Default shall have occurred and be continuing immediately before or
immediately after giving effect to such transaction.
Upon consummation of an Asset Disposition permitted under this Section 7.05, the
Administrative Agent shall (or shall cause the Collateral Agent to) (to the
extent applicable) deliver to the Borrower, upon the Borrower’s request and at
the Borrower’s expense, such documentation as is reasonably necessary to
evidence the release of the Collateral Agent’s security interests, if any, in
the assets being disposed of, including amendments or terminations of Uniform
Commercial Code Financing Statements, if any, the return of stock certificates,
if any, and the release of any Subsidiary being disposed of in its entirety from
all of its obligations, if any, under the Senior Finance Documents.
Section 7.06 Investments.
(a) Investments. None of the Group Companies will hold, make or acquire, any
Investment in any Person, except the following:
(i) Investments existing on the date hereof in Persons which are Subsidiaries on
the date hereof and Investments after the date hereof in any Wholly-Owned
Domestic Restricted Subsidiary;
(ii) the Borrower or any Domestic Restricted Subsidiary of the Borrower may
invest in cash and Cash Equivalents;
(iii) the Borrower and any Restricted Subsidiary of the Borrower may acquire and
hold receivables owing to them, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
(iv) the Borrower and each Restricted Subsidiary may acquire and own Investments
(including Indebtedness obligations) received in connection with the bankruptcy
or reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;
(v) loans and advances by the Borrower and its Restricted Subsidiaries to
employees of the Borrower and its Restricted Subsidiaries for moving and travel
and other similar expenses, in each case in the ordinary course of business, in
an aggregate principal amount not to exceed $500,000 at any time outstanding
(determined without regard to any write-downs or write-offs of such loans and
advances);
(vi) deposits by the Borrower or any of its Restricted Subsidiaries made in the
ordinary course of business consistent with past practices to secure the
performance of obligations in the ordinary course of business shall be
permitted;

 

97



--------------------------------------------------------------------------------



 



(vii) Holdings may make equity contributions to the capital of the Borrower;
(viii) the Borrower may make Investments in any of its Wholly-Owned Domestic
Restricted Subsidiaries and any Restricted Subsidiary of the Borrower may make
intercompany loans and advances to the Borrower or any Wholly-Owned Domestic
Restricted Subsidiary of the Borrower; provided that (A) each item of
intercompany Indebtedness shall be evidenced by a promissory note in the form of
Exhibit H hereto, (B) each promissory note evidencing intercompany loans and
advances made by a Foreign Subsidiary or a non-Wholly-Owned Domestic Restricted
Subsidiary to the Borrower or a Wholly-Owned Domestic Restricted Subsidiary of
the Borrower shall contain the subordination provisions set forth in Exhibit I
hereto and (C) each promissory note evidencing intercompany loans and advances
(other than promissory notes held by Foreign Subsidiaries, except to the extent
provided in Section 6.12(d)) shall be pledged to the Collateral Agent pursuant
to the Pledge Agreement;
(ix) the Borrower and its Restricted Subsidiaries may make Investments in any
Foreign Subsidiary or any non-Wholly-Owned Domestic Restricted Subsidiary of the
Borrower (A) in the case of Investments by the Borrower or any Wholly-Owned
Domestic Restricted Subsidiary of the Borrower, in an aggregate amount, when
taken together with the aggregate consideration theretofore paid since the
Closing Date by the Borrower and its Restricted Subsidiaries in respect of
Permitted Business Acquisitions of Foreign Subsidiaries and non-Wholly-Owned
Domestic Restricted Subsidiaries pursuant to clause (xii) below, not exceeding
$5,000,000 for all such Investments occurring after the Closing Date, and (B) to
the extent such Investments arise from the sale of inventory in the ordinary
course of business by the Borrower or such Restricted Subsidiary to such Foreign
Subsidiary or non-Wholly-Owned Domestic Restricted Subsidiary for resale by such
Foreign Subsidiary or non-Wholly-Owned Domestic Restricted Subsidiary (including
any such Investments resulting from the extension of the payment terms with
respect to such sales); provided that (A) each item of intercompany Indebtedness
shall be evidenced by a promissory note in the form of Exhibit H hereto and
(B) each promissory note evidencing intercompany loans and advances (other than
promissory notes (x) issued by Foreign Subsidiaries of the Borrower to the
Borrower or any of its Domestic Restricted Subsidiaries or (y) held by Foreign
Subsidiaries of the Borrower, in each case except to the extent provided in
Section 6.12(d)) shall be pledged to the Collateral Agent pursuant to the Pledge
Agreement;
(x) the Borrower and its Restricted Subsidiaries may make Investments in
Innovative Funds Transfer, LLC (A) in the case of Investments by the Borrower or
any Wholly-Owned Domestic Restricted Subsidiary of the Borrower, in an aggregate
amount (determined without regard to any write-downs or write-offs of any such
Investments constituting Indebtedness) at any one time outstanding not exceeding
$10,000,000 and (B) to the extent such Investments arise from the sale of
inventory in the ordinary course of business by the Borrower or such Subsidiary
to Innovative Funds Transfer, LLC for resale by Innovative Funds Transfer, LLC
(including any such Investments resulting from the extension of the payment
terms with respect to such

 

98



--------------------------------------------------------------------------------



 



sales); provided that (A) each item of intercompany Indebtedness shall be
evidenced by a promissory note in the form of Exhibit H hereto and (B) each
promissory note evidencing intercompany loans and advances shall be pledged to
the Collateral Agent pursuant to the Pledge Agreement;
(xi) the Borrower and its Restricted Subsidiaries may purchase inventory,
machinery and equipment in the ordinary course of business;
(xii) the Borrower and its Restricted Subsidiaries may make expenditures in
respect of Permitted Business Acquisitions;
(xiii) the Borrower and its Restricted Subsidiaries may make Investments in
Arriva Card in an aggregate amount after the Closing Date (determined without
regard to any write-downs or write-offs of any such Investments constituting
Indebtedness) not to exceed $10,000,000; provided that (A) each item of
intercompany Indebtedness shall be evidenced by a promissory note in the form of
Exhibit H hereto and (B) each promissory note evidencing intercompany loans and
advances shall be pledged to the Collateral Agent pursuant to the Pledge
Agreement; and
(xiv) the Borrower and its Restricted Subsidiaries may make Investments which
constitute Indebtedness incurred in accordance with Section 7.01(viii);
provided that no Group Company may make or own any Investment in Margin Stock.
(b) Asset Acquisitions. No Group Company will make any acquisition of assets
outside the ordinary course of business; provided that the Borrower and its
Restricted Subsidiaries may make Permitted Business Acquisitions.
(c) Limitation on the Creation of Subsidiaries. No Group Company will establish,
create or acquire after the Closing Date any Subsidiary; provided that the
Borrower and its Wholly-Owned Restricted Subsidiaries shall be permitted to
establish, create or acquire Subsidiaries so long as (i) at least 10 days’ prior
written notice thereof is given to the Administrative Agent, (ii) the capital
stock or other equity interests of such new Subsidiary (other than a Foreign
Subsidiary, except to the extent otherwise required pursuant to Section 6.12(d))
is pledged pursuant to, and to the extent required by, the Pledge Agreement and
the certificates representing such interests, together with transfer powers duly
executed in blank, are delivered to the Collateral Agent, (iii) such new
Subsidiary (other than a Foreign Subsidiary, except to the extent otherwise
required pursuant to Section 6.12(d)) executes a counterpart of the Accession
Agreement, the Guaranty, the Security Agreement and the Pledge Agreement as
provided in Section 6.12(b), and (iv) such new Subsidiary, to the extent
requested by the Administrative Agent, takes all other actions required pursuant
to Section 6.12.
Section 7.07 Restricted Payments, etc. None of the Group Companies will declare
or pay any Restricted Payments (other than Restricted Payments payable solely in
Equity Interests (exclusive of Debt Equivalents) of such Person), except that:

 

99



--------------------------------------------------------------------------------



 



(i) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly-Owned Subsidiary of the Borrower;
(ii) so long as no Default or Event of Default has occurred and is continuing,
the Borrower may make payments of dividends, other distributions or other
amounts for the purposes set forth in clauses (A) through (C) below:
(A) to Holdings in amounts equal to the amounts required for Holdings to pay
franchise taxes, accounting, legal and other fees required to maintain its
corporate existence and provide for other operating costs, in each case related
to the Borrower, of up to $300,000 per fiscal year;
(B) to Holdings in amounts equal to amounts expended by Holdings to purchase,
repurchase, redeem, retire or otherwise acquire for value Equity Interests of
Holdings owned by employees, former employees, directors or former directors,
consultants or former consultants of the Borrower or any of its Subsidiaries (or
permitted transferees of such employees, former employees, directors or former
directors, consultants or foreign consultants); provided, however, that the
aggregate amount paid, loaned or advanced to Holdings pursuant to this clause
(C) will not, in the aggregate, exceed $1,000,000 per fiscal year of the
Borrower, plus any amounts contributed by Holdings to the Borrower as a result
of sales of shares of Equity Interests to employees, directors and consultants;
and
(C) to Holdings in an aggregate amount up to the sum of (i) $25,000,000 plus
(ii) 50% of cumulative Excess Cash Flow after September 30, 2006 so long (X) as
the Senior Leverage Ratio as of the end of the fiscal quarter of the Borrower
which precedes such payment was equal to or less than 3.0 to 1.0 and (Y) upon
giving effect on a Pro Forma Basis to such Restricted Payment, the Senior
Leverage Ratio would be less than 3.0 to 1.0, and
(iii) so long as no Default or Event of Default has occurred and is continuing,
Holdings may make payments of dividends and distributions to the holders of its
Equity Interests from payments received by Holdings from the Borrower pursuant
to Section 7.07(ii)(C).
Section 7.08 Prepayments of Indebtedness, etc.
(a) Amendments of Indebtedness Agreements. None of the Group Companies will, or
will permit any of their respective Subsidiaries to, after the issuance thereof,
amend, waive or modify (or permit the amendment, waiver or modification of) any
of the terms, agreements, covenants or conditions of or applicable to any
Indebtedness (other than (A) the Senior Obligations and, (B) in the absence of
any Default or Event of Default, (x) Indebtedness permitted by
Section 7.01(iii), (y) refinancings or replacements of Capital Lease Obligations
and Purchase Money Indebtedness permitted by Section 7.01(iv) and (z)
Indebtedness permitted by Section 7.01(viii)) issued by such Group Company if
such amendment, waiver or modification would add or change any terms,
agreements, covenants or

 

100



--------------------------------------------------------------------------------



 



conditions in any manner materially adverse to any Group Company or shorten the
final maturity or average life to maturity or require any payment to be made
sooner than originally scheduled or increase the interest rate applicable
thereto or change any subordination provision thereof. The Borrower will not
amend, waive or modify (or permit the amendment, waiver or modification of) any
of the terms, agreements, covenants or conditions of the Vault Cash Agreement if
such amendment, waiver or modification would add or change any terms,
agreements, covenants or conditions in any manner materially adverse to the
Borrower (it being understood and agreed that a grant by Holdings of a
subordinated guaranty of the Senior Subordinated Notes that is subordinated to
the Holdings’ guaranty of the Senior Obligations to the same extent as the
Senior Subordinated Notes are subordinated to the Senior Obligations shall not
be deemed to be adverse to the Borrower).
(b) Prohibition Against Certain Payments of Principal and Interest of Other
Indebtedness. Except as provided in subsection (c), none of the Group Companies
will (i) directly or indirectly, redeem, purchase, prepay, retire, defease or
otherwise acquire for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment, any Indebtedness (other than (A) the Senior
Obligations and, (B) in the absence of any Default or Event of Default,
(x) Indebtedness permitted by Section 7.01(iii), (y) refinancings or
replacements of Capital Lease Obligations and Purchase Money Indebtedness
permitted by Section 7.01(iv) and (z) Indebtedness permitted by
Section 7.01(viii)), or give any notice of any intent to do any of the foregoing
or set aside any funds for such purpose, whether such redemption, purchase,
prepayment, retirement or acquisition is made at the option of the maker or at
the option of the holder thereof, and whether or not any such redemption,
purchase, prepayment, retirement or acquisition is required under the terms and
conditions applicable to such Indebtedness, (ii) make any interest payment in
respect of the Senior Subordinated Notes or (iii) release, cancel, compromise or
forgive in whole or in part any Indebtedness evidenced by any Intercompany Note.
(c) Certain Allowed Payments in Respect of Senior Subordinated Indebtedness. The
Borrower may (i) make regularly scheduled interest payments as and when due in
respect of the Senior Subordinated Notes, and (ii) make open market repurchases
of, or redeem, the Senior Subordinated Notes so long as the Borrower shall have
delivered to the Administrative Agent a certificate that, upon giving effect on
a Pro-Forma Basis to such repurchase or redemption, the Borrower shall be in
compliance with the financial covenants in Section 7.18, other than any such
payment, redemption or repurchase prohibited by the subordination provisions
thereof.
Section 7.09 Transactions with Affiliates. None of the Group Companies will
engage in any transaction or series of transactions with (i) any officer,
director, holder of any Equity Interest in or other Affiliate of Holdings,
(ii) any Affiliate of any such officer, director, holder or Affiliate or
(iii) any party in the Equity Investor Group or any officer, director, holder of
any Equity Interest in or other Affiliate of the Equity Investor Group, other
than:
(i) transfers of assets to any Loan Party other than Holdings permitted by
Section 7.05;

 

101



--------------------------------------------------------------------------------



 



(ii) transactions expressly permitted by Section 7.01, Section 7.04,
Section 7.06 or Section 7.07;
(iii) normal compensation and reimbursement of reasonable expenses of officers
and directors of the Borrower and its Restricted Subsidiaries;
(iv) other transactions with the Equity Investor Group and its Affiliates in
existence on the Closing Date to the extent disclosed in Schedule 7.09;
(v) any transaction entered into among the Borrower and its Wholly-Owned
Domestic Restricted Subsidiaries or among such Wholly-Owned Domestic Restricted
Subsidiaries;
(vi) transactions undertaken pursuant to (x) any management, employment,
consulting or similar agreement or arrangement in existence on the Closing Date
to the extent disclosed in Schedule 7.09 and (y) any amendment, renewal,
supplement or modification thereof made after the Closing Date and consented to
by the Administrative Agent (which consent shall not be unreasonably withheld);
and
(vii) so long as no Default or Event of Default has occurred and is continuing,
other transactions which are engaged in by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of its business on terms and conditions as
favorable to such Person as would be obtainable by it in a comparable
arms’-length transaction with an independent, unrelated third party. Except as
expressly permitted by this Section 7.09, none of Holdings or any of its
Restricted Subsidiaries will enter into any management, employment, consulting
or similar agreement or arrangement with, or otherwise pay any professional,
consulting, management or similar fees to or for the benefit of, the Equity
Investor Group, any members of their families, any Affiliates of the Equity
Investor Group or such family members, any director, officer or security holder
of any of the foregoing, or any successor or transferee of any of the foregoing.
Section 7.10 Fiscal Year; Accounting; Organizational and Other Documents. None
of the Group Companies will (i) change its fiscal year or its accounting
policies or reporting practices, (ii) consent to any amendment, modification or
supplement of any of the provisions of the Senior Subordinated Note Documents,
the Senior Subordinated Notes or any other documents establishing and setting
forth the rights and terms of the Senior Subordinated Notes on the Closing Date
or (iii) enter into any amendment, modification or waiver that is materially
adverse in any respect to the Lenders to its articles or certificate of
incorporation, bylaws (or analogous organizational documents) or any agreement
entered into by it with respect to its Equity Interests (including the
Stockholders Agreement), in each case as in effect on the Closing Date. The
Borrower will cause the Group Companies to promptly provide the Lenders with
copies of all amendments to the foregoing documents and instruments as in effect
as of the Closing Date.
Section 7.11 Restrictions with Respect to Intercorporate Transfers. None of the
Group Companies will create or otherwise cause or permit to exist any
encumbrance or restriction which prohibits or otherwise restricts (i) the
ability of any such Restricted Subsidiary

 

102



--------------------------------------------------------------------------------



 



to (A) make Restricted Payments or pay any Indebtedness owed to the Borrower or
any Restricted Subsidiary of the Borrower, (B) pay Indebtedness or other
obligations owed to any Loan Party, (C) make loans or advances to the Borrower
or any Restricted Subsidiary of the Borrower, (D) transfer any of its properties
or assets to the Borrower or any Restricted Subsidiary of the Borrower or (E)
act as a Subsidiary Guarantor and pledge its assets pursuant to the Senior
Finance Documents or any renewals, refinancings, exchanges, refundings or
extensions thereof or (ii) the ability of Holdings or any Restricted Subsidiary
of Holdings to create, incur, assume or permit to exist any Lien upon its
property or assets whether now owned or hereafter acquired to secure the Senior
Obligations, except in each case for prohibitions or restrictions existing under
or by reason of:
(i) this Agreement, and the other Senior Finance Documents;
(ii) applicable Law;
(iii) restrictions in effect on the date of this Agreement contained in the
Senior Subordinated Note Indenture, as in effect on the date of this Agreement,
and, if such Indebtedness is renewed, extended or refinanced, restrictions in
the agreements governing the renewed, extended or refinancing Indebtedness (and
successive renewals, extensions and refinancings thereof) if such restrictions
are no more restrictive than those contained in the agreements governing the
Indebtedness being renewed, extended or refinanced;
(iv) customary non-assignment provisions with respect to leases or licensing
agreements entered into by the Borrower or any of its Subsidiaries, in each case
entered into in the ordinary course of business and consistent with past
practices;
(v) any restriction or encumbrance with respect to a Subsidiary of the Borrower
imposed pursuant to an agreement which has been entered into for the sale or
disposition of all or substantially all of the capital stock or assets of such
Subsidiary, so long as such sale or disposition is permitted under this
Agreement; and
(vi) Liens permitted under Section 7.02 and any documents or instruments
governing the terms of any Indebtedness or other obligations secured by any such
Liens; provided that such prohibitions or restrictions apply only to the assets
subject to such Liens.
Section 7.12 Ownership of Subsidiaries; Limitations on Holdings and the
Borrower.
(a) Holdings and the Borrower will not (i) permit any Person or Persons (other
than the Borrower or any Wholly-Owned Restricted Subsidiary of the Borrower) to
own, individually or in the aggregate, 50% or more of the Equity Interests of
any Restricted Subsidiary of the Borrower, (ii) permit any Restricted Subsidiary
of the Borrower to issue Equity Interests to any Person, except (A) the Borrower
or any Wholly-Owned Restricted Subsidiary of the Borrower or (B) to qualify
directors where required by applicable law or to satisfy other requirements of
applicable law with respect to the ownership of Equity Interests

 

103



--------------------------------------------------------------------------------



 



of Foreign Subsidiaries or (C) pro rata to its then existing equity holders or
(iii) permit the Borrower or any Restricted Subsidiary of the Borrower to issue
any shares of Preferred Stock.
(b) Holdings will not (i) hold any assets other than the Equity Interests of the
Borrower, (ii) have any material liabilities other than (A) liabilities under
the Senior Finance Documents and the Senior Subordinated Note Documents
(including any subordinated guaranty by Holdings of the Senior Subordinated
Notes that is subordinated to the Holdings’ guaranty of the Senior Obligations
to the same extent as the Senior Subordinated Notes are subordinated to the
Senior Obligations) and (B) tax liabilities in the ordinary course of business
or (iii) engage in any business or activity other than (A) owning the common
Equity Interests of the Borrower (including purchasing additional common Equity
Interests after the Closing Date) and activities incidental or related thereto
or to the maintenance of the corporate existence of Holdings or compliance with
applicable law, (B) acting as a Guarantor under the Guaranty Agreement and
pledging its assets to the Collateral Agent, for the benefit of the Lenders,
pursuant to the Collateral Documents to which it is a party and (C) acting as a
guarantor in respect of the Indebtedness arising under the Senior Subordinated
Note Indenture and the Senior Subordinated Notes.
(c) Holdings and the Borrower will not permit any Person other than Holdings to
hold any Equity Interests or Equity Equivalents of the Borrower.
Section 7.13 Sale and Leaseback Transactions. None of the Group Companies will
directly or indirectly become or remain liable as lessee or as guarantor or
other surety with respect to any lease (whether an Operating Lease or a Capital
Lease) of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (i) which such Group Company has sold or transferred or is
to sell or transfer to any other Person which is not a Group Company or (ii)
which such Group Company intends to use for substantially the same purpose as
any other property which has been sold or is to be sold or transferred by such
Group Company to another Person which is not a Group Company in connection with
such lease; provided that the Group Companies may enter into any such
transactions to the extent the Capital Lease Obligations and Liens associated
therewith would be permitted by Section 7.01(iii) and Section 7.02(viii)(A),
respectively.
Section 7.14 Capital Expenditures.
(a) None of the Group Companies will make any Consolidated Capital Expenditures,
except that during any of the fiscal years set forth below, the Borrower and its
Restricted Subsidiaries may make Consolidated Capital Expenditures so long as
the aggregate amount of such Consolidated Capital Expenditures does not exceed
the amount indicated opposite such period; provided that the reference below to
the 2006 fiscal year shall be to the year from the Closing Date to the last day
of such fiscal year:

 

104



--------------------------------------------------------------------------------



 



          Period   Amount  
2006
  $ 10,000,000  
2007
  $ 10,000,000  
2008
  $ 12,000,000  
2009
  $ 14,000,000  
2010
  $ 16,000,000  
2011
  $ 18,000,000  

plus, an additional $10,000,000 in the aggregate which may, at the discretion of
the Borrower, be expended in any one or more fiscal years.
(b) Notwithstanding the foregoing, the Borrower and its Restricted Subsidiaries
may make Consolidated Capital Expenditures (which Consolidated Capital
Expenditures will not be included in any determination under subsection (a)
above) with the Net Cash Proceeds of Asset Dispositions, to the extent such Net
Cash Proceeds are not required to be applied to repay Loans or cash
collateralize Letter of Credit Liabilities pursuant to Section 2.09(b)(iii).
(c) The aggregate expenditures made by the Borrower and its Restricted
Subsidiaries with respect to Permitted Business Acquisitions during any fiscal
year or period which expenditures constitute Consolidated Capital Expenditures
as defined herein shall for all purposes of this Agreement be included in any
determination of Consolidated Capital Expenditures under this Section 7.14.
Section 7.15 Additional Negative Pledges. None of the Group Companies will enter
into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for an obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Senior Finance Documents and
the Senior Subordinated Note Indenture and (ii) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 7.01(iii) or
(iv) if any such restriction contained therein relates only to the asset or
assets acquired in connection therewith.
Section 7.16 Impairment of Security Interests. None of the Group Companies will
(i) take or omit to take any action which action or omission might or would
materially impair the security interests in favor of the Collateral Agent with
respect to the Collateral or (ii) grant to any Person (other than the Collateral
Agent pursuant to the Collateral Documents) any interest whatsoever in the
Collateral, except for Permitted Liens.
Section 7.17 Sales of Receivables. None of the Group Companies will sell with
recourse, discount or otherwise sell or dispose of its accounts or notes
receivables.
Section 7.18 Financial Covenants.
(a) Total Leverage Ratio. As of the close of business on any day on and after
December 31, 2006, the Total Leverage Ratio at such date will not be greater
than the ratio set forth below opposite the period during which such date
occurs:

 

105



--------------------------------------------------------------------------------



 



          Period   Ratio  
December 31, 2006 through March 31, 2007
    4.00 to 1.0  
June 30, 2007 through December 31, 2007
    3.75 to 1.0  
March 31, 2008 through June 30, 2008
    3.50 to 1.0  
September 30, 2008 through December 31, 2008
    3.25 to 1.0  
March 31, 2009 and thereafter
    3.00 to 1.0  

(b) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio for any period
of four consecutive fiscal quarters of Holdings, in each case taken as a single
accounting period, ending on a date set forth below will not be less than the
ratio set forth opposite such date:

          Fiscal Quarter Ended   Ratio  
December 31, 2006 through December 31, 2007
    1.50 to 1.0  
March 31, 2008 and for each June 30, September 30, December 31 and March 31
thereafter
    1.75 to 1.0  

Section 7.19 Independence of Covenants. All covenants contained herein shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that such action or condition would
be permitted by an exception to, or otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default if such action is
taken or condition exists.
ARTICLE VIII
DEFAULTS
Section 8.01 Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each an
“Event of Default”):
(a) Payment. Any Loan Party shall:
(i) default in the payment when due (whether by scheduled maturity, acceleration
or otherwise) of any principal of any of the Loans or of any L/C Disbursement;
or
(ii) default, and such default shall continue for three or more Business Days,
in the payment when due of any interest on the Loans, or of any fees or other
amounts owing hereunder, under any of the other Senior Finance Documents or in
connection herewith.
(b) Representations. Any representation, warranty or statement made or deemed to
be made by any Loan Party herein, in any of the other Senior Finance Documents,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue in any material respect on the
date as of which it was made or deemed to have been made.

 

106



--------------------------------------------------------------------------------



 



(c) Covenants. Any Loan Party shall:
(i) default in the due performance or observance of any term, covenant or
agreement contained in Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.11, 6.12, 6.13 or
Article VII;
(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Article VI (other than those referred to in subsection
(a), (b) or (c)(i) of this Section 8.01) and such default shall continue
unremedied for a period of five Business Days after the earlier of an executive
officer of a Loan Party becoming aware of such default or notice thereof given
by the Administrative Agent; or
(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsection (a), (b) or (c)(i) or
(ii) of this Section 8.01) contained in this Agreement and such default shall
continue unremedied for a period of 30 days after the earlier of an executive
officer of a Loan Party becoming aware of such default or notice thereof given
by the Administrative Agent.
(d) Other Finance Documents. (i) Any Loan Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Senior Finance Documents and such default shall continue unremedied for a period
of 30 days after the earlier of an executive officer of a Loan Party becoming
aware of such default or notice thereof given by the Administrative Agent,
(ii) except pursuant to the terms thereof, any Senior Finance Document shall
fail to be in full force and effect or any Loan Party shall so assert or
(iii) except pursuant to the terms thereof, any Senior Finance Document shall
fail to give the Administrative Agent, the Collateral Agent and/or the Lenders
the security interests, liens, rights, powers and privileges purported to be
created thereby.
(e) Cross-Default.
(i) any Group Company (A) fails to make payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), regardless of
amount, in respect of any Indebtedness or Guaranty Obligation (other than in
respect of (x) Indebtedness outstanding under the Senior Finance Documents and
(y) Swap Agreements) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, (B) fails to perform or observe any other condition or covenant, or any
other event shall occur or condition shall exist, under any agreement or
instrument relating to any such Indebtedness or Guaranty Obligation, if the
effect of such failure, event or condition is to cause, or to permit the holder
or holders or beneficiary or beneficiaries of such Indebtedness or Guaranty
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, such Indebtedness to be declared to be
due and payable prior to its stated maturity, or such Guaranty Obligation to
become payable, or cash collateral in respect thereof to be demanded or
(C) shall be required by the terms of such Indebtedness or Guaranty Obligation
to offer to prepay or repurchase

 

107



--------------------------------------------------------------------------------



 



such Indebtedness or the primary Indebtedness underlying such Guaranty
Obligation (or any portion thereof) prior to the stated maturity thereof; or
(ii) there occurs under any Swap Agreement an Early Termination Date (as defined
in such Swap Agreement) resulting from (A) any event of default under such Swap
Agreement as to which any Group Company is the Defaulting Party (as defined in
such Swap Agreement) or (B) any Termination Event (as so defined) as to which
any Group Company is an Affected Party (as so defined), and, in either event,
the Swap Termination Value owed by a Group Company as a result thereof is
greater than the Threshold Amount; or
(iii) (A) an “Automatic Event of Default” or a “Notice Event of Default” (each
as defined in the Vault Cash Agreement) or a similar event of default, as may be
defined under any successor Vault Cash Agreement (beyond any applicable grace
period), shall occur under the Vault Cash Agreement or (B) any Group Company
fails to perform or observe any other condition or covenant, or any other event
shall occur or condition shall exist, under the Vault Cash Agreement, if the
effect of such failure, event or condition is to cause, or to permit a Vault
Cash Provider or any of its agents, to terminate the Vault Cash Agreement or to
retrieve cash from the ATMs.
(f) Insolvency Events. (i) Any Group Company shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any Debtor Relief Law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, or
shall consent to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
corporate action to authorize any of the foregoing or (ii) an involuntary case
or other proceeding shall be commenced against any Group Company seeking
liquidation, reorganization or other relief with respect to it or its debts
under any Debtor Relief Law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days, or any order for relief shall be entered against any Group Company
under the federal bankruptcy laws as now or hereafter in effect.
(g) Judgments. (i) One or more judgments, orders, decrees or arbitration awards
is entered against any Group Company involving in the aggregate a liability (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), as to any single or related series of
transactions, incidents or conditions, in excess of the Threshold Amount, and
the same shall not have been discharged, vacated or stayed pending appeal within
30 days after the entry thereof, or any Group Company shall enter into any
agreement to settle or compromise any pending or threatened litigation, as to
any single or related series of claims, involving payment by any Group Company
in excess of the Threshold Amount, or (ii) any non-monetary judgment, order or
decree is entered against any Group Company which has or would reasonably be
expected to have a Material Adverse Effect, and there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect.

 

108



--------------------------------------------------------------------------------



 



(h) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of any Group Company or any ERISA Affiliate in
an aggregate amount in excess of the Threshold Amount, or (ii) there shall exist
an amount of Unfunded Liabilities, individually or in the aggregate, for all
Plans (excluding for purposes of such computation any Plans with respect to
which assets exceed benefit liabilities), in an aggregate amount in excess of
the Threshold Amount.
(i) Guaranties. The Guaranty given by any Loan Party or any provision thereof
shall, except pursuant to the terms thereof, cease to be in full force and
effect, or any Guarantor thereunder or any Person acting by or on behalf of such
guarantor shall deny or disaffirm such Guarantor’s obligations under such
Guaranty.
(j) Impairment of Collateral. Any security interest purported to be created by
any Collateral Document shall cease to be, or shall be asserted by any Group
Company not to be, a valid, perfected, first-priority (except as otherwise
expressly provided in this Agreement or such Collateral Document) security
interest in the securities, assets or properties covered thereby, other than in
respect of assets and properties which, individually and in the aggregate, are
not material to the Group Companies taken as a whole or in respect of which the
failure of the security interests in respect thereof to be valid, perfected
first priority (except as otherwise expressly provided in this Agreement or such
Collateral Document) security interests will not in the reasonable judgment of
the Administrative Agent or the Required Lenders have a Material Adverse Effect
on the rights and benefits of the Lenders under the Senior Finance Documents
taken as a whole;
(k) Ownership. A Change of Control shall occur.
(l) Subordinated Indebtedness. (i) Any Governmental Authority with applicable
jurisdiction determines that the Lenders are not holders of Senior Indebtedness
(as defined in the Senior Subordinated Note Indenture) or (ii) the subordination
provisions creating any Subordinated Indebtedness shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable as to any holder of such Subordinated Indebtedness.
(m) Gaming Contract. Any of the following shall occur:
(i) any Gaming Contract is not in full force and effect;
(ii) any Loan Party shall have materially breached, on one or more occasions,
its obligations under any Gaming Contract; or
(iii) any Gaming Contract shall be amended in any manner that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect;

 

109



--------------------------------------------------------------------------------



 



and such Gaming Contract(s) individually or in the aggregate, represented 20% or
more of Consolidated EBITDA for the period of four consecutive fiscal quarters
of the Borrower and its Consolidated Subsidiaries most recently then ended.
(n) Intellectual Property Licenses. Any of the Intellectual Property Licenses
ceases to be in full force and effect, is amended in any manner that is adverse
to the Loan Party which is a party thereto, or any party thereto is in breach of
its obligations thereunder.
(o) Gaming Licenses. Any material Gaming License is revoked, suspended, expired
(without previous or concurrent renewal) or lost for more than 30 days other
than as a result of any Asset Disposition made in accordance with Section 7.05
or any voluntary relinquishment that is, in the reasonable judgment of the
Borrower, both desirable in the conduct of the business of the Borrower and its
Subsidiaries and not disadvantageous to the Lenders in any material respect, and
such revocation, suspension, expiration or loss could reasonably be expected to
have a Material Adverse Effect.
Section 8.02 Acceleration; Remedies. Upon the occurrence of an Event of Default,
and at any time thereafter unless and until such Event of Default has been
waived in writing by the Required Lenders (or the Lenders as may be required
pursuant to Section 10.01), the Administrative Agent (or the Collateral Agent,
as applicable) shall, upon the request and direction of the Required Lenders, by
written notice to the Borrower, take any of the following actions without
prejudice to the rights of the Agents or any Lender to enforce its claims
against the Loan Parties except as otherwise specifically provided for herein:
(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.
(b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by a Loan Party to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties.
(c) Cash Collateral. Direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or, to the extent permitted by applicable law, upon
the occurrence of an Event of Default under Section 8.01(f), it will immediately
pay) to the Collateral Agent additional cash, to be held by the Collateral
Agent, for the benefit of the Lenders, in a cash collateral account as
additional security for the L/C Obligations in respect of subsequent drawings
under all then outstanding Letters of Credit in an amount equal to 105% of the
maximum aggregate amount which may be drawn under all Letters of Credits then
outstanding.
(d) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Finance Documents, including, without limitation, all rights
and remedies existing under the Collateral Documents, all rights and remedies
against a Guarantor and all rights of set-off.

 

110



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if an Event of Default specified in
Section 8.01(f) shall occur, then the Commitments shall automatically terminate
and all Loans, all reimbursement obligations under Letters of Credit, all
accrued interest in respect thereof and all accrued and unpaid fees and other
indebtedness or obligations owing to the Lenders hereunder and under the other
Senior Finance Documents shall immediately become due and payable without the
giving of any notice or other action by the Administrative Agent or the Lenders,
which notice or other action is expressly waived by the Loan Parties.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.
In case any one or more of the covenants and/or agreements set forth in this
Agreement or any other Senior Finance Document shall have been breached by any
Loan Party, then the Administrative Agent may proceed to protect and enforce the
Lenders’ rights either by suit in equity and/or by action at law, including an
action for damages as a result of any such breach and/or an action for specific
performance of any such covenant or agreement contained in this Agreement or
such other Senior Finance Document. Without limitation of the foregoing, the
Borrower agrees that failure to comply with any of the covenants contained
herein will cause irreparable harm and that specific performance shall be
available in the event of any breach thereof. The Administrative Agent acting
pursuant to this paragraph shall be indemnified by the Borrower against all
liability, loss or damage, together with all reasonable costs and expenses
related thereto (including reasonable legal and accounting fees and expenses) in
accordance with Section 10.04(b).
Section 8.03 Allocation of Payments After Event of Default.
(a) Priority of Distributions. Each Borrower hereby irrevocably waives the right
to direct the application of any and all payments in respect of its Senior
Obligations and any proceeds of Collateral after the occurrence and during the
continuance of an Event of Default and agrees that, notwithstanding the
provisions of Sections 2.06(b), after the occurrence and during the continuance
of an Event of Default, all amounts collected or received by the Administrative
Agent, the Collateral Agent or any Finance Party on account of amounts
outstanding under any of the Senior Finance Documents or any Swap Agreement or
in respect of the Collateral shall be paid over or delivered as follows:
FIRST, to pay interest on and then principal of any portion of the Revolving
Credit Loans that the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower;
SECOND, to pay interest on and then principal of any Swing Line Loan;

 

111



--------------------------------------------------------------------------------



 



THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent or the
Collateral Agent in connection with enforcing the rights of the Finance Parties
under the Finance Documents, including all expenses of sale or other realization
of or in respect of the Collateral, including reasonable compensation to the
agents and counsel for the Collateral Agent, and all expenses, liabilities and
advances incurred or made by the Collateral Agent in connection therewith, and
any other obligations owing to the Collateral Agent in respect of sums advanced
by the Collateral Agent to preserve the Collateral or to preserve its security
interest in the Collateral;
FOURTH, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of (i) each of the Lenders (including any
L/C Issuer in its capacity as such) in connection with enforcing its rights
under the Senior Finance Documents or otherwise with respect to the Senior
Obligations owing to such Lender and (ii) each Swap Creditor in connection with
enforcing any of its rights under the Swap Agreements or otherwise with respect
to the Swap Obligations owing to such Swap Creditor;
FIFTH, to the payment of all of the Senior Obligations consisting of accrued
fees and interest;
SIXTH, except as set forth in clauses FIRST through FIFTH above, to the payment
of the outstanding Senior Obligations and Swap Obligations owing to any Finance
Party, pro-rata, as set forth below, with (i) an amount equal to the Senior
Obligations being paid to the Collateral Agent (in the case of Senior
Obligations owing to the Collateral Agent) or to the Administrative Agent (in
the case of all other Senior Obligations) for the account of the Lenders or any
Agent, with the Collateral Agent, each Lender and the Agents receiving an amount
equal to its outstanding Senior Obligations, or, if the proceeds are
insufficient to pay in full all Senior Obligations, its Pro-Rata Share of the
amount remaining to be distributed, and (ii) an amount equal to the Swap
Obligations being paid to the trustee, paying agent or other similar
representative (each a “Representative”) for the Swap Creditors, with each Swap
Creditor receiving an amount equal to the outstanding Swap Obligations owed to
it by the Loan Parties or, if the proceeds are insufficient to pay in full all
such Swap Obligations, its Pro-Rata Share of the amount remaining to be
distributed; and
SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Finance Parties shall receive an amount
equal to its Pro-Rata Share of amounts available to be applied pursuant to
clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “SIXTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Collateral Agent in a cash collateral account
and applied (x) first, to reimburse the L/C Issuer from time to time for any
drawings under such Letters of Credit and (y)

 

112



--------------------------------------------------------------------------------



 



then, following the expiration of all Letters of Credit, to all other
obligations of the types described in clause “SIXTH” above in the manner
provided in this Section 8.03.
(b) Pro-Rata Treatment. For purposes of this Section 8.03, “Pro-Rata Share”
means, when calculating a Finance Party’s portion of any distribution or amount,
that amount (expressed as a percentage) equal to a fraction the numerator of
which is the then unpaid amount of such Finance Party’s Senior Obligations or
Swap Obligations, as the case may be, and the denominator of which is the then
outstanding amount of all Senior Obligations or Swap Obligations, as the case
may be. When payments to the Finance Parties are based upon their respective
Pro-Rata Shares, the amounts received by such Finance Parties hereunder shall be
applied (for purposes of making determinations under this Section 8.03 only)
(i) first, to their Senior Obligations and (ii) second, to their Swap
Obligations. If any payment to any Finance Party of its Pro-Rata Share of any
distribution would result in overpayment to such Finance Party, such excess
amount shall instead be distributed in respect of the unpaid Senior Obligations
or Swap Obligations, as the case may be, of the other Finance Parties, with each
Finance Party whose Senior Obligations or Swap Obligations, as the case may be,
have not been paid in full to receive an amount equal to such excess amount
multiplied by a fraction the numerator of which is the unpaid Senior Obligations
or Swap Obligations, as the case may be, of such Finance Party and the
denominator of which is the unpaid Senior Obligations or Swap Obligations, as
the case may be, of all Finance Parties entitled to such distribution.
(c) Distributions with Respect to Letters of Credit. Each of the Finance Parties
agrees and acknowledges that if (after all outstanding Loans and all L/C
Obligations with respect to Letters of Credit have been paid in full) the
Lenders are to receive a distribution on account of undrawn amounts with respect
to Letters of Credit issued (or deemed issued) under the Credit Agreement, such
amounts shall be deposited in the L/C Cash Collateral Account as cash security
for the repayment of Senior Obligations owing to the Lenders as such. Upon
termination of all outstanding Letters of Credit, all of such cash security
shall be applied to the remaining Senior Obligations of the Lenders. If there
remains any excess cash security, such excess cash shall be withdrawn by the
Collateral Agent from the L/C Cash Collateral Account and distributed in
accordance with Section 8.03(a) hereof.
(d) Reliance by Collateral Agent. For purposes of applying payments received in
accordance with this Section 8.03, the Collateral Agent shall be entitled to
rely upon (i) the Administrative Agent under the Credit Agreement and (ii) the
Representative, if any, for the Swap Creditors for a determination (which the
Administrative Agent, each Representative for any Swap Creditor and the Finance
Parties agree (or shall agree) to provide upon request of the Collateral Agent)
of the outstanding Senior Obligations and Swap Obligations owed to the
Administrative Agent, the Lenders or the Swap Creditors, as the case may be.
Unless it has actual knowledge (including by way of written notice from a Swap
Creditor or any Representatives thereof) to the contrary, the Collateral Agent,
in acting hereunder, shall be entitled to assume that no Swap Agreements are in
existence.

 

113



--------------------------------------------------------------------------------



 



ARTICLE IX
AGENCY PROVISIONS
Section 9.01 Appointment and Authority.
(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Senior Finance Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
(b) The Administrative Agent shall also act as the “collateral agent” under the
Senior Finance Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender, and potential Swap Creditor, as the case may be) and
the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Senior Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article XI (including Section 10.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Senior Finance
Documents) as if set forth in full herein with respect thereto.
Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Senior Finance Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

114



--------------------------------------------------------------------------------



 



(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Senior Finance Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Senior Finance Documents),
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Senior Finance
Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Senior
Finance Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Senior Finance Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Senior Finance Document or any other agreement, instrument
or document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received

 

115



--------------------------------------------------------------------------------



 



notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Senior Finance Document by or through any one or more sub-agents appointed
by the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Section 9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a Lender. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Senior
Finance Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Senior Finance Documents, the retiring Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (b) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Senior Finance Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Senior Finance
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

116



--------------------------------------------------------------------------------



 



Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Senior Finance Documents, and (iii) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Senior Finance Document or any related agreement or any document
furnished hereunder or thereunder.
Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Book Managers, Joint Lead Arrangers or
Syndication Agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Senior Finance
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Senior
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

117



--------------------------------------------------------------------------------



 



(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the L/C Issuer
to make such payments to the Administrative Agent and, if the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Senior Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.
Section 9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Senior Finance Document (i) upon termination of the Commitments
and payment in full of all Senior Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Senior Finance Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;
(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Senior Finance Document to the holder of any Lien
on such property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Senior Finance Documents and this
Section 9.10.

 

118



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
Section 10.01 Amendments, Etc.
(a) Amendments Generally. No amendment or waiver of any provision of this
Agreement or any other Senior Finance Document, and no consent to any departure
by the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that (x) the Administrative
Agent and the Borrower may, with the consent of the other, amend, modify or
supplement this Agreement and any other Senior Finance Document to cure any
ambiguity, typographical error, defect or inconsistency if such amendment,
modification or supplement does not adversely affect the rights of any Lender or
any L/C Issuer and (y) no such amendment, waiver or consent shall:
(i) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
(ii) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(iii) postpone any date fixed by this Agreement or any other Senior Finance
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or reduction of the Commitments hereunder or under any other Senior
Finance Document without the written consent of each Lender directly affected
thereby;
(iv) forgive or reduce the principal of, or the rate of interest specified
herein on, any Loan or unreimbursed L/C Disbursement, or (subject to subsection
(B) below) any fees or other amounts payable hereunder or under any other Senior
Finance Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at such Default Rate;
(v) change the third sentence of Section 2.12, Section 2.13 or Section 8.03 in a
manner that would alter the pro rata distribution and sharing of payments
required thereby without the written consent of each Lender;
(vi) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

119



--------------------------------------------------------------------------------



 



(vii) release the Borrower or any other Loan Parties from its or their
obligations under the Senior Finance Documents, without the written consent of
each Lender (provided that the Administrative Agent may, without the consent of
any other Lender, release any Guarantor that is sold or transferred in
compliance with Section 7.05);
(viii) release all or substantially all of the Collateral securing the Senior
Obligations hereunder, without the written consent of each Lender (provided that
the Collateral Agent may, without consent from any other Lender, release any
Collateral that is sold or transferred by a Loan Party in compliance with
Section 7.05 or released in compliance with Section 9.10);
(ix) effect any waiver of the conditions to funding any Revolving Credit Loan or
to issuing any Letter of Credit in each case after the Closing Date, without the
prior written consent of Lenders having in the aggregate at least a majority of
the outstanding principal amount of Revolving Credit Loans, L/C Obligations and
unused Revolving Credit Commitments;
(x) (A) affect the rights or duties of the L/C Issuer under this Agreement or
any Letter of Credit Request relating to any Letter of Credit issued or to be
issued by it, without the prior written consent of the L/C Issuer; (B) affect
the rights or duties of the Swing Line Lender under this Agreement, without the
prior written consent of the Swing Line Lender; or (C) affect the rights or
duties of the Administrative Agent under this Agreement or any other Finance
Document, without the prior written consent of the Administrative Agent;
(xi) effect any amendment, modification or waiver of Section 10.07(h) without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and
(xii) without the consent of the Required Revolving Lenders, waive any condition
set forth in Section 4.02, including as a result of any waiver of (or amendment
having the effect of curing or waiving) any Default or Event of Default.
(b) Defaulting Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
(c) Payment Blockage Notices. Notwithstanding the above, the right to deliver a
Payment Blockage Notice (as defined in the Senior Subordinated Note Indenture),
shall reside solely with the Administrative Agent, and the Administrative Agent
shall deliver such Payment Blockage Notice, only upon the direction of the
Required Lenders.

 

120



--------------------------------------------------------------------------------



 



(d) Proceedings Under Debtor Relief Laws. Notwithstanding the fact that the
consent of all the Lenders is required in certain circumstances as set forth
above, (i) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans or the Letters of Credit,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code supersede the unanimous consent provisions set forth herein in
respect of any matter that is a component of a bankruptcy reorganization plan
and (ii) the Required Lenders may consent to allow a Loan Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
Section 10.02 Notices; Effectiveness; Electronic Communications.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i) if to Holdings, the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

121



--------------------------------------------------------------------------------



 



function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall the Agent-Related Persons have any liability to Holdings, the
Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent-Related
Person; provided, however, that in no event shall any Agent-Related Person have
any liability to Holdings, the Borrower, any Lender, the L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).
(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Notices of Borrowing) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the

 

122



--------------------------------------------------------------------------------



 



Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Section 10.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Finance Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Finance Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Finance Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Senior Finance Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by

 

123



--------------------------------------------------------------------------------



 



the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Senior Finance Document, if the Borrower or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Finance Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Senior
Finance Documents or the transactions contemplated hereby or thereby other than
for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

124



--------------------------------------------------------------------------------



 



(e) Payments. All amounts due under this Section shall be payable not later than
thirty days after demand therefor.
(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Finance Obligations.
Section 10.05 Defaulting Lenders. Each Lender understands and agrees that if
such Lender is a Defaulting Lender then, notwithstanding the provisions of
Section 10.01, it shall not be entitled to vote on any matter requiring the
consent of the Required Lenders or to object to any matter requiring the consent
of all the Lenders adversely affected thereby; provided, however, that all other
benefits and obligations under the Senior Finance Documents shall apply to such
Defaulting Lender, except as provided in Section 2.03(e).
Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of set-off, and such payment or the proceeds of such set-off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (i) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred and (ii) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuer under clause (ii) of the preceding sentence shall
survive the payment in full of the Senior Obligations and the termination of
this Agreement.
Section 10.07 Successors and Assigns.
(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.07(b),
(ii) by way of participation in accordance with the provisions of
Section 10.07(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(f), or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to

 

125



--------------------------------------------------------------------------------



 



the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.07(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

126



--------------------------------------------------------------------------------



 



(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
(i) Term A Commitment or Revolving Credit Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Term A Loan to a Person that is not a Lender, an Affiliate of
a Lender or an Approved Fund; and
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement

 

127



--------------------------------------------------------------------------------



 



that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.05(d).
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.05(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

128



--------------------------------------------------------------------------------



 



(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(c). Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Senior Finance Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or guarantee or credit or liquidity enhancement to
such SPC.

 

129



--------------------------------------------------------------------------------



 



(i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitments and Revolving Credit
Loans pursuant to Section 10.07(b), Bank of America may, (i) upon 45 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon
45 days’ notice to the Borrower, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.05(e)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.01(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
Section 10.08 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Senior Finance Document or
any action or proceeding relating to this Agreement or any other Senior Finance
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

130



--------------------------------------------------------------------------------



 



For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
Section 10.09 Set-off. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, each
Lender (and each of its Affiliates) is authorized at any time and from time to
time, without presentment, demand, protest or other notice of any kind (all of
such rights being hereby expressly waived), to set-off and to appropriate and
apply any and all deposits (general or specific) and any other indebtedness at
any time held or owing by such Lender (including, without limitation, branches,
agencies or Affiliates of such Lender wherever located) to or for the credit or
the account of any Loan Party against obligations and liabilities of such Loan
Party to the Lenders hereunder, under the Notes, under the other Senior Finance
Documents or otherwise, irrespective of whether the Administrative Agent or the
Lenders shall have made any demand hereunder and although such obligations,
liabilities or claims, or any of them, may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of such Lender subsequent thereto. The Loan Parties hereby
agree that to the extent permitted by law any Person purchasing a participation
in the Loans, Commitments and L/C Obligations hereunder pursuant to
Section 2.01(c), 2.05(d), 2.13 or 10.07(d) may exercise all rights of set-off
with respect to its participation interest as fully as if such Person were a
Lender hereunder and any such set-off shall reduce the amount owed by such Loan
Party to the Lender.
Section 10.10 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be charged or contracted for, charged
or otherwise received by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such

 

131



--------------------------------------------------------------------------------



 



Loan but were not payable as a result of the operation of this Section 10.10,
shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such Lender shall have received such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of payment.
Section 10.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. Delivery of an executed counterpart by facsimile shall be
effective as an original executed counterpart and shall be deemed a
representation that the original executed counterpart will be delivered.
Section 10.12 Integration. This Agreement, together with the other Finance
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Senior Finance Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Senior Finance Document shall not be deemed a conflict with
this Agreement. Each Senior Finance Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
Section 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Senior Finance Document or other
document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.
Section 10.14 Severability. If any provision of this Agreement or the other
Senior Finance Documents is held to be illegal, invalid or unenforceable,
(i) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Senior Finance Documents shall not be affected or
impaired thereby and (ii) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 10.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and Holdings each
acknowledge and agree that: (i) the credit facilities provided for hereunder and
any related arranging or other

 

132



--------------------------------------------------------------------------------



 



services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Senior Finance Document) are
an arm’s-length commercial transaction between the Borrower, Holdings and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Lead Arrangers, on the other hand, and each of the Borrower and Holdings is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Senior Finance Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent and each Lead Arranger is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower, Holdings or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor the Lead Arrangers have assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower or
Holdings with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Senior Finance Document (irrespective
of whether the Administrative Agent or any Lead Arranger has advised or is
currently advising the Borrower, Holdings or any of their respective Affiliates
on other matters) and neither the Administrative Agent nor any Lead Arranger has
any obligation to the Borrower, Holdings or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Senior Finance Documents; (iv) the
Administrative Agent and the Lead Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower, Holdings and their respective Affiliates, and
neither the Administrative Agent nor any Lead Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Lead Arrangers have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Senior Finance
Document) and each of the Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of the Borrower and Holdings hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against the Administrative
Agent and the Lead Arrangers with respect to any breach or alleged breach of
agency or fiduciary duty.
Section 10.16 Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
Section 10.17 Governing Law; Submission to Jurisdiction.
(a) THIS AGREEMENT AND THE OTHER FINANCE DOCUMENTS (OTHER THAN LETTERS OF CREDIT
AND OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER SENIOR FINANCE DOCUMENTS)
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS

 

133



--------------------------------------------------------------------------------



 



PRINCIPLES. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF
NO SUCH LAWS OR RULES ARE DESIGNATED, (i) THE RULES OF THE “INTERNATIONAL
STANDBY PRACTICES 1998” PUBLISHED BY THE INSTITUTE OF INTERNATIONAL BANKING LAW
& PRACTICE (OR SUCH LATER VERSION THEREOF AS MAY BE IN EFFECT AT THE TIME OF
ISSUANCE) AND (ii) THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS
(1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500 (OR SUCH
LATER VERSION THEREOF AS MAY BE IN EFFECT AT THE TIME OF ISSUANCE) AND, AS TO
MATTERS NOT GOVERNED BY SUCH RULES REFERRED TO IN THE FOREGOING CLAUSES (i) AND
(ii), THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.
(b) Any legal action or proceeding with respect to this Agreement or any other
Senior Finance Document may be brought in the courts of the State of New York in
New York County, or of the United States for the Southern District of New York,
and, by execution and delivery of this Agreement, each of Holdings and the
Borrower hereby irrevocably accepts for itself and in respect of its property,
generally and unconditional, the nonexclusive jurisdiction of such courts. Each
of Holdings and the Borrower irrevocably waives, to the fullest extent permitted
by law, any objection which it may now or hereafter have to the laying of the
venue of any such proceeding brought in such court and any claim that any such
proceeding brought in any such court has been brought in an inconvenient forum.
(c) Each of Holdings and the Borrower hereby irrevocably appoints C.T.
Corporation System its authorized agent to accept and acknowledge service of any
and all process which may be served in any suit, action or proceeding of the
nature referred to in this Section 10.17 and consents to process being served in
any such suit, action or proceeding upon C.T. Corporation System in any manner
or by the mailing of a copy thereof by registered or certified mail, postage
prepaid, return receipt requested, to Holdings’ or the Borrower’s address
referred to in Section 10.02, as the case may be. Each of Holdings and the
Borrower agrees that such service (i) shall be deemed in every respect effective
service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by law, be taken and held to be
valid personal service upon and personal delivery to it. Nothing in this Section
10.17 shall affect the right of any Lender to serve process in any manner
permitted by law or limit the right of any Lender to bring proceedings against
Holdings or the Borrower in the courts of any jurisdiction or jurisdictions.
Section 10.18 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER SENIOR FINANCE
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES

 

134



--------------------------------------------------------------------------------



 



THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER SENIOR FINANCE DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
Section 10.19 USA Patriot Act Notice; Lenders’ Compliance Certification.
(a) Notice to Borrower. Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Holdings and the Borrower that
pursuant to the requirements of the US Patriot Act it is required to obtain,
verify and record information that identifies each of Holdings and the Borrower,
which information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each such Loan Party in accordance with the Act.
(b) Lenders’ Certification. Each Lender or assignee or participant of a Lender
that is not incorporated under the Laws of the United States or a State thereof
(and is not excepted from the certification requirement contained in Section 313
of the U.S. Patriot Act and the applicable regulations because it is both (i) an
Affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country and (ii) subject to supervision
by a banking regulatory authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification or, if applicable, recertification, certifying that such Lender is
not a “shell” and certifying to other matters as required by Section 313 of the
U.S. Patriot Act and the applicable regulations thereunder: (i) within 10 days
after the Closing Date or, if later, the date such Lender, assignee or
participant of a Lender becomes a Lender, assignee or participant of a Lender
hereunder and (ii) at such other times as are required under the U.S. Patriot
Act.
Section 10.20 Binding Effect. Subject to Section 4.03, this Agreement shall be
binding upon and inure to the benefit of Holdings, the Borrower, the
Administrative Agent and each Lender and their respective successors and
assigns.
Section 10.21 Conflict. To the extent that there is a conflict or inconsistency
between any provision hereof, on the one hand, and any provision of any other
Senior Finance Document, on the other hand, this Agreement shall control.
Section 10.22 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the

 

135



--------------------------------------------------------------------------------



 



restrictions contained in, and consents required by, Section 10.07), all of its
interests, rights and obligations under this Agreement and the related Senior
Finance Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a) the Borrower shall have paid or have caused to be paid to the Administrative
Agent the assignment fee specified in Section 10.07(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Senior Finance Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
[Signature Pages Follow]

 

136



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            GLOBAL CASH ACCESS HOLDINGS, INC.
      By:           Name:   Harry C. Hagerty        Title:   Chief Financial
Officer        Global Cash Access Holdings, Inc.
3525 East Post Road, Suite 120
Las Vegas, NV 89120
Attn: Chief Executive Officer
Telephone: (702) 855-3006
Fax: (702) 262-5039  

            GLOBAL CASH ACCESS, INC.
      By:           Name:   Harry C. Hagerty        Title:   Chief Financial
Officer        Global Cash Access, Inc.
3525 East Post Road, Suite 120
Las Vegas, NV 89120
Attn: Chief Executive Officer
Telephone: (702) 855-3006
Fax: (702) 262-5039  

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:           Bank of America, N.A.
TX1-492-14-11
901 Main Street, 14th Floor
Dallas, TX 75202-3714
Attn: Donna F. Kimbrough
Telephone: (214) 209-1569
Fax: (214) 290-9436
Email: donna.f.kimbrough@bankofamerica.com  

            BANK OF AMERICA, N.A.,
as L/C Issuer, Swing Line Lender and a Lender
      By:           Name:           Title:           Bank of America, N.A.
TX1-492-64-01
901 Main Street, 64th Floor
Dallas, TX 75202-3714
Attn: Justin Lien
Telephone: (214) 209-3363
Fax: (214) 209-0905
Email: justin.lien@bankofamerica.com  

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:        

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:           Name:           Title:        

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
      By:           Name:           Title:        

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            LEHMAN COMMERCIAL PAPER INC.
      By:           Name:           Title:        

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
      By:           Name:           Title:        

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
      By:           Name:           Title:                 By:           Name:  
        Title:        

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A.
      By:           Name:           Title:        

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:           Name:           Title:        

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            COMERICA WEST INCORPORATED
      By:           Name:           Title:        

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A.
      By:           Name:           Title:        

Signature Page to
Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Revolving Credit Commitment

                              Applicable   Name   Commitment     Percentage  
Bank of America, N.A.
  $ 12,500,000       12.5 %
Wachovia Bank, National Association
  $ 12,500,000       12.5 %
Deutsche Bank Trust Company Americas
  $ 9,000,000       9.0 %
JPMorgan Chase Bank, N.A.
  $ 9,000,000       9.0 %
Lehman Commercial Paper Inc.
  $ 9,000,000       9.0 %
Citibank, N.A.
  $ 9,000,000       9.0 %
Commerzbank AG, New York and Grand Cayman Branches
  $ 9,000,000       9.0 %
Union Bank of California, N.A.
  $ 9,000,000       9.0 %
Wells Fargo Bank, N.A.
  $ 9,000,000       9.0 %
Comerica West Incorporated
  $ 9,000,000       9.0 %
Capital One, N.A.
  $ 3,000,000       3.0 %
 
           
 
  $ 100,000,000       100 %
 
           

Term A Commitment

                              Applicable   Name   Commitment     Percentage  
Bank of America, N.A.
  $ 12,500,000       12.5 %
Wachovia Bank, National Association
  $ 12,500,000       12.5 %
Deutsche Bank Trust Company Americas
  $ 9,000,000       9.0 %
JPMorgan Chase Bank, N.A.
  $ 9,000,000       9.0 %
Lehman Commercial Paper Inc.
  $ 9,000,000       9.0 %
Citibank, N.A.
  $ 9,000,000       9.0 %
Commerzbank AG, New York and Grand Cayman Branches
  $ 9,000,000       9.0 %
Union Bank of California, N.A.
  $ 9,000,000       9.0 %
Wells Fargo Bank, N.A.
  $ 9,000,000       9.0 %
Comerica West Incorporated
  $ 9,000,000       9.0 %
Capital One, N.A.
  $ 3,000,000       3.0 %
 
           
 
  $ 100,000,000       100 %
 
           

Schedule 2.01 - 1

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
 
Jesse Phalen
Bank of America, N.A.
Mail Code: CA4-702-02-25
Building B
2001 Clayton Road, 2nd Floor
Concord, CA 94520-2405
Telephone: 925.675.8458
Fax: 888.969.9228
Email: jesse.c.phalen@bankofamerica.com
Other Notices as Administrative Agent:
Donna Kimbrough
Bank of America, N.A.
Mail Code: TX1-492-14-11
901 Main Street, 14th Floor
Dallas, TX 75202-3714
Telephone: 214.209.1569
Fax: 214.290.9436
Email: donna.f.kimbrough@bankofamerica.com
L/C ISSUER:
Sandra Leon
Bank of America, N.A.
Mail Code: CA9-705-07-05
1000 West Temple Street, 7th Floor
Los Angeles, CA 90012-1514
Telephone: 213.580.8369
Fax: 213.580.8440
Email: sandra.leon@bankofamerica.com
A-1
Form of Committed Loan Notice

 

 



--------------------------------------------------------------------------------



 



SWING LINE LENDER:
Jesse Phalen
Bank of America, N.A.
Mail Code: CA4-702-02-25
Building B
2001 Clayton Road, 2nd Floor
Concord, CA 94520-2405
Telephone: 925.675.8458
Fax: 888.969.9228
Email: jesse.c.phalen@bankofamerica.com
A-1
Form of Committed Loan Notice

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF COMMITTED LOAN NOTICE
Date:                     ,      
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of November 1, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Global Cash Access
Holdings, Inc., a Delaware corporation (“Holdings”), Global Cash Access, Inc., a
Delaware corporation (the “Borrower”), the banks and other financial
institutions from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

             
The undersigned hereby requests (select one):
       
 
¨  
A Borrowing of [Term A/Revolving Credit] Loans
¨  
A conversion or continuation of [Term A/Revolving Credit] Loans
       
 
  1.    
On                                          (a Business Day).
       
 
  2.    
In the amount of $                                        .
       
 
  3.    
Comprised of
                                                                                                                        .
       
                    [Type of Loan Requested]
       
 
  4.    
For Eurodollar Rate Loans: with an Interest Period of       months.

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.]

            GLOBAL CASH ACCESS, INC.
      By:           Name:           Title:        

A-1
Form of Committed Loan Notice

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF SWING LINE LOAN NOTICE
Date:                 ,                

To:  
Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of November 1, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Global Cash Access
Holdings, Inc., a Delaware corporation (“Holdings”), Global Cash Access, Inc., a
Delaware corporation (the “Borrower”), the banks and other financial
institutions from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

                 
The undersigned hereby requests a Swing Line Loan:
       
 
  1.    
On                                          (a Business Day).
       
 
  2.    
In the amount of $                    .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

            GLOBAL CASH ACCESS, INC.
      By:           Name:           Title:        

A-2
Form of Swing Line Loan Notice

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF REVOLVING CREDIT NOTE
 

$                       November 1, 2006

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Second Amended and Restated Credit
Agreement, dated as of November 1, 2006 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, Global Cash Access Holdings, Inc., a Delaware corporation
(“Holdings”), the banks and other financial institutions from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Revolving
Credit Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Revolving Credit Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Revolving Credit Note and endorse thereon the date, amount and maturity
of its Revolving Credit Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
B-1-1
Form of Revolving Credit Note

 

 



--------------------------------------------------------------------------------



 



THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK.

            GLOBAL CASH ACCESS, INC.
      By:           Name:           Title:        

B-1-2
Form of Revolving Credit Note

 

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                      End of    
Amount of
Principal or
Interest     Outstanding
Principal             Type of     Amount of     Interest     Paid This    
Balance     Notation   Date   Loan Made     Loan Made     Period     Date    
This Date     Made By  
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   

B-1-3
Form of Revolving Credit Note

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF TERM A NOTE
 

$                       November 1, 2006

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Term A Loan from time to time made by the Lender to the
Borrower under that certain Second Amended and Restated Credit Agreement, dated
as of November 1, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower,
Global Cash Access Holdings, Inc., a Delaware corporation (“Holdings”), the
banks and other financial institutions from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of each
Term A Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Term A Note is one of the Notes referred to in the Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Term A Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Term A Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. Term A Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term A Note and endorse
thereon the date, amount and maturity of its Term A Loans and payments with
respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.
B-2-1
Form of Term A Note

 

 



--------------------------------------------------------------------------------



 



THIS TERM A NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

            GLOBAL CASH ACCESS, INC.
      By:           Name:           Title:        

B-2-2
Form of Term A Note

 

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of                        
Principal or   Outstanding                 End of   Interest   Principal        
Type of   Amount of   Interest   Paid This   Balance   Notation Date   Loan Made
  Loan Made   Period   Date   This Date   Made By
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

B-2-3
Form of Term A Note

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3
FORM OF SWING LINE NOTE
 

$                       November 1, 2006

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
Bank of America, N.A. or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Swing Line Loan from time to time made by the Lender to the Borrower
under that certain Second Amended and Restated Credit Agreement, dated as of
November 1, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, Global Cash
Access Holdings, Inc., a Delaware corporation (“Holdings”), the banks and other
financial institutions from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Agreement.
All payments of principal and interest shall be made to the Lender in Dollars in
immediately available funds at the Lender’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.
This Swing Line Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Swing Line Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Swing Line
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Swing Line Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Swing Line Note and endorse thereon the date, amount and maturity of its Swing
Line Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.
B-3-1
Form of Swing Line Note

 

 



--------------------------------------------------------------------------------



 



THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

            GLOBAL CASH ACCESS, INC.
      By:           Name:           Title:        

B-3-2
Form of Swing Line Note

 

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of                        
Principal or   Outstanding                 End of   Interest   Principal        
Type of   Amount of   Interest   Paid This   Balance   Notation Date   Loan Made
  Loan Made   Period   Date   This Date   Made By
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

B-3-3
Form of Swing Line Note

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
 

1  
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
  2  
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
  3  
Select as appropriate.
  4  
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

C-1
Form of Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



             
1.
  Assignor[s]:        
 
           
 
           
 
           
 
           
2.
  Assignee[s]:        
 
           
 
           
 
           
 
                [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]
 
            3.   Borrower(s):   Global Cash Access, Inc.
 
            4.   Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement
 
            5.   Credit Agreement: Second Amended and Restated Credit Agreement,
dated as of November 1, 2006 among Global Cash Access Holdings, Inc., a Delaware
corporation (“Holdings”), Global Cash Access, Inc., a Delaware corporation (the
“Borrower”), the banks and other financial institutions from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
 
            6.   Assigned Interest[s]:5

                                                                      Aggregate
    Amount of     Percentage                             Amount of    
Commitment/     Assigned of                     Facility     Commitment/Loans  
  Loans     Commitment/     CUSIP   Assignor[s]6   Assignee[s]7     Assigned    
for all Lenders8   Assigned     Loans9     Number  
 
          Revolving Credit   $       $         %          
 
                                         
 
          Term A   $       $         %          
 
                                         
 
                  $       $         %          
 
                                         

     
[7.
  Trade Date:                     ]10

Effective Date:                                         , 20___[TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 

5  
The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.
  6  
List each Assignor, as appropriate.
  7  
List each Assignee, as appropriate.
  8  
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.
  9  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
  10  
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

C-2
Form of Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:             

            ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and] Accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
                                                                                                    
Title:
[Consented to:]
BANK OF AMERICA, N.A.,
as Swing Line Lender and L/C Issuer
By:
                                                                                                    
Title:
[Consented to:]
GLOBAL CASH ACCESS, INC.
By:
                                                                                                    
Title:
C-3
Form of Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
GLOBAL CASH ACCESS, INC.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not
C-4
Form of Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal law of the State of New York.
C-5
Form of Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of November 1, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Global Cash Access
Holdings, Inc., a Delaware corporation (“Holdings”), Global Cash Access, Inc., a
Delaware corporation (the “Borrower”), the banks and other financial
institutions from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.
3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
D-1
Form of Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
-or-
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.
5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    .

            GLOBAL CASH ACCESS, INC.
      By:           Name:           Title:        

D-2
Form of Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended _________________ (“Financial Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I. SECTION 7.18(A) — TOTAL LEVERAGE RATIO

         
A. Consolidated Indebtedness at Financial Statement Date:
  $    
 
     
B. Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Reference Period”):
  $    
 
     
1. Consolidated Net Income per GAAP for Reference Period:
  $    
 
     
2. Unremitted income from Subsidiaries or other Persons in which persons other
than Holdings or Wholly-Owned Subsidiary have ownership interests:
  $    
 
     
3. Income/Loss of acquired Subsidiaries prior to date of acquisition:
  $    
 
     
4. Income of Subsidiaries subject to dividend blocks or other restrictions:
  $    
 
     
5. Amount of Line B.1 attributable to extraordinary items of gain or loss and
any gain or loss attributable to discontinued operations:
  $    
 
     
6. Consolidated Interest Expense for Reference Period:
  $    
 
     
7. Provision for income taxes for Reference Period:
  $    
 
     
8. Depreciation expense for Reference Period:
  $    
 
     
9. Amortization expense for Reference Period:
  $    
 
     
10. Goodwill impairment recognized during Reference Period:
  $    
 
     
11. Income from Unrestricted Subsidiaries to the extent received by the Borrower
or a Wholly-Owned Restricted Subsidiary during Reference Period:
  $    
 
     
12. Consolidated Interest Income during Reference Period:
  $    
 
     
13. Non-Cash Income or Gain for Reference Period:
  $    
 
     
14. Consolidated EBITDA (Lines B.1 - B.2 - B.3 - B.4 - B.5 + B.6 + B.7 + B.8 +
B.9 + B.10 + B.11 - B.12 - B.13)
       
C. Total Leverage Ratio: Line A divided by Line B
  $    
 
     

D-3
Form of Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



Maximum permitted:

          Period   Ratio  
December 31, 2006 through March 31, 2007
    4.00 to 1.0  
June 30, 2007 through December 31, 2007
    3.75 to 1.0  
March 31, 2008 through June 30, 2008
    3.50 to 1.0  
September 30, 2008 through December 31, 2008
    3.25 to 1.0  
March 31, 2009 and thereafter
    3.00 to 1.0  

II. SECTION 7.18(B) — FIXED CHARGE COVERAGE RATIO

         
A. Consolidated EBITDA for Reference Period (Line I.B.14 above):
  $    
 
     
B. Maintenance Capital Expenditures for Reference Period:
  $    
 
     
C. Borrower’s provisions for Federal, state, local and foreign income, value
added and similar taxes for Reference Period:
  $    
 
     
D. Consolidated Interest Expense for Reference Period:
  $    
 
     
E. Consolidated Scheduled Debt Payments for Reference Period:
  $    
 
     
F. Fixed Charge Coverage Ratio: ((Lines A-B-C) divided by (Lines D+E)):
       

Minimum required:

          Fiscal Quarter Ended   Ratio  
December 31, 2006 through December 31, 2007
    1.50 to 1.0  
March 31, 2008 and for each June 30, September 30, December 31 and March 31
thereafter
    1.75 to 1.0  

III. SECTION 7.14 — CONSOLIDATED CAPITAL EXPENDITURES

         
A. Allowed Consolidated Capital Expenditures for current fiscal year (from Table
Below):
  $    
 
     
B. Consolidated Capital Expenditures made during fiscal year to date:
  $    
 
     
C. Excess (deficit) for covenant compliance (Line A-B):
  $    
 
     

D-4
Form of Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



Maximum Permitted:

          Period   Amount  
11/1/2006 - 12/31/2006
  $ 10,000,000  
2007
  $ 10,000,000  
2008
  $ 12,000,000  
2009
  $ 14,000,000  
2010
  $ 16,000,000  
2011
  $ 18,000,000  

plus, an additional $10,000,000 in the aggregate which may, at the discretion of
the Borrower, be expended in any one or more fiscal years.
D-5
Form of Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF OPINION
E-1
Form of Opinion

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF GUARANTY
FIRST AMENDED AND RESTATED GUARANTY
Dated as of November 1, 2006
among
GLOBAL CASH ACCESS HOLDINGS, INC.,
THE GUARANTORS FROM TIME TO TIME PARTY HERETO
and
BANK OF AMERICA, N.A.,
as Administrative Agent



F-1
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



FIRST AMENDED AND RESTATED GUARANTY
FIRST AMENDED AND RESTATED GUARANTY dated as of November 1, 2006 (as amended,
restated, modified or supplemented from time to time, this “Agreement”) among
the Guarantors from time to time party hereto and Bank of America, N.A., as
Administrative Agent for the benefit of the Finance Parties referred to herein.
Global Cash Access, Inc., a Delaware corporation, together with its respective
successors and permitted assigns, the “Borrower”), has entered into an Amended
and Restated Credit Agreement dated as of April 13, 2005 (as amended, the
“Existing Credit Agreement”) among Global Cash Access Holdings, Inc., a Delaware
corporation (together with its successors and permitted assigns, “Holdings”),
the Borrower, the banks and other lending institutions from time to time party
thereto (each a “Lender” and, collectively, the “Lenders”), Bank of America,
N.A., as Administrative Agent (together with is successor or successors in such
capacity, the “Administrative Agent”), L/C Issuer and Swing Line Lender. The
Guarantors have entered into that certain Guaranty dated as of March 10, 2004 in
favor of the Administrative Agent for the benefit of the Finance Parties (the
“Existing Guaranty”).
The Borrower, Holdings, the Lenders and the Administrative Agent have agreed to
enter into a Second Amended and Restated Credit Agreement dated of even date
herewith (the “Credit Agreement”), which agreement constitutes an amendment and
restatement of the Existing Credit Agreement.
The Swap Creditors may from time to time provide forward rate agreements,
options, swaps, caps, floors, other financial derivatives agreements and other
combinations or hybrids of any of the foregoing (collectively, “Swap
Agreements”). The Lenders, each L/C Issuer, the Swing Line Lender, the
Administrative Agent, the Collateral Agent and each Swap Creditor and their
respective successors and assigns are herein referred to individually as a
“Finance Party” and collectively as the “Finance Parties”.
To induce the Lenders to enter into the Credit Agreement and the other Senior
Finance Documents referred to therein (collectively with the Credit Agreement,
the “Senior Finance Documents”) and the Swap Creditors to enter into the Swap
Agreements (the Senior Finance Documents and the Swap Agreements being herein
referred to collectively as the “Finance Documents” and each a “Finance
Document”), and as a condition precedent to the Lenders’ and the Swap Creditors’
obligations thereunder, Holdings and each of the subsidiaries of the Borrower
listed on the signature pages hereof or which shall become parties hereto from
time to time in accordance with Section 5.11 hereof (each a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors” and, together with
Holdings, each a “Guarantor” and, collectively, the “Guarantors”) have agreed,
jointly and severally, to provide a guaranty of all obligations of the Borrower
and the other Loan Parties (as hereinafter defined) under and in respect of the
Finance Documents by amending and restating the Existing Guaranty. The Borrower
and the Guarantors are referred to herein individually as a “Loan Party” and
collectively as the “Loan Parties.” As used herein, “Other Loan Parties” means,
with respect to any Guarantor, any and all of the Loan Parties other than such
Guarantor.
F-2
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



Each of the Guarantors is a Subsidiary or Affiliate of the Borrower and will
receive not insubstantial benefits from the Credit Agreement, the Swap
Agreements and the Loans, Letters of Credit and other financial accommodations
to be made, issued or entered into thereunder. Accordingly, the Guarantors
hereby agree with the Administrative Agent for the benefit of the Finance
Parties that the Existing Guaranty shall be amended and restated as follows:
ARTICLE I
GUARANTY
Section 1.01 The Guaranty. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors, and severally, as a primary obligor and not merely as
a surety: (x) the due and punctual payment of:
(A) all principal of, and premium, if any, and interest (including, without
limitation, any interest which accrues after the commencement of any proceeding
under any Debtor Relief Law with respect to any Loan Party, whether or not
allowed or allowable as a claim under any such proceeding) on any Loan or L/C
Obligation under, or any Note issued pursuant to, the Credit Agreement or any
other Finance Document;
(B) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by any Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Debtor Relief Law with respect to any Loan Party, whether or not
allowed or allowable as a claim under any Debtor Relief Law) pursuant to the
Credit Agreement or any other Finance Document;
(C) all expenses of the Agents as to which one or more of the Agents has a right
to reimbursement under Section 5.04(a) of this Agreement, Section 10.04 of the
Credit Agreement or any other similar provision of any other Finance Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve any Collateral or to preserve its security interest in any
Collateral;
(D) all amounts paid by an lndemnitee as to which such lndemnitee has the right
to reimbursement under Section 5.04(b) of this Agreement, Section 10.04 of the
Credit Agreement or under any other similar provision of any other Finance
Document;
(E) all obligations (including, without limitation, any amounts which accrue
after the commencement of any proceeding under any Debtor Relief Law) of any
Loan Party to one or more Swap Creditors in respect of any Swap Agreement,
excluding any amounts which such Loan Party is entitled to set off against its
obligations under applicable law; and
(F) all amounts now or hereinafter payable by Holdings or any other (Guarantor
and all obligations or liabilities now existing or hereafter arising or
F-3
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



incurred (including, without limitation, any amounts which accrue after the
commencement of any proceeding under any Debtor Relief Law with respect to
Holdings or any other Loan Party, whether or not allowed or allowable as a claim
under any Debtor Relief Law) pursuant to this Agreement, as applicable, the
Credit Agreement or any other Finance Document;
together in each case with all renewals, modifications, consolidations as or
extensions thereof, and (y) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower and the Other Loan
Parties under or pursuant to the Credit Agreement and the other Finance
Documents (all such monetary and other obligations being herein collectively
referred to as the “Guaranteed Obligations”).
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Subsidiary
Guarantor’s obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of Title 1l of the United States Code or any
provisions of applicable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Subsidiary Guarantor, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws (specifically excluding, however, any liabilities of
such Subsidiary Guarantor (i) in respect of intercompany indebtedness to the
Borrower or any of its Affiliates to the extent that such indebtedness (A) would
be discharged or would be subject to a right of set-off in an amount equal to
the amount paid by such Subsidiary Guarantor hereunder or (B) has been pledged
to, and is enforceable by, the Collateral Agent on behalf of the Finance Parties
and (ii) under any Guaranty of Indebtedness subordinated in right of payment to
the Guaranteed Obligations which Guaranty contains a limitation as to a maximum
amount similar to that set forth in this paragraph pursuant to which the
liability of such Subsidiary Guarantor hereunder is included in the liabilities
taken into account in determining such maximum amount) and after giving effect
as assets of such Subsidiary Guarantor to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Subsidiary Guarantor pursuant to (i) applicable Law or (ii) any agreement
providing for an equitable allocation among such Subsidiary Guarantor and other
Affiliates of the Borrower of obligations arising under Guaranties by such
parties (including the agreements in Article II of this Agreement). In the event
that any Subsidiary Guarantor’s liability hereunder is limited pursuant to this
paragraph to an amount that is less than the total amount of the Guaranteed
Obligations, then it is understood and agreed that the portion of the Guaranteed
Obligations for which such Subsidiary Guarantor is liable hereunder shall be the
last portion of the Guaranteed Obligations to be repaid.
Section 1.02 Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Finance
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Finance
Parties with respect thereto. The obligations of the Guarantors under this
Agreement are independent of the Guaranteed Obligations, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce this
Agreement, irrespective of whether any action is brought against the Borrower or
any Other Loan Party or whether the Borrower or any Other Loan Party is joined
in any such action or
F-4
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



actions. This Agreement is an absolute and unconditional guaranty of payment
when due, and not of collection, by each Guarantor, jointly and severally with
any other Guarantor of the Guaranteed Obligations in each and every particular.
The obligations of each Guarantor hereunder are several from those of the Other
Loan Parties and are primary obligations concerning which each Guarantor is the
principal obligor. The Finance Parties shall not be required to mitigate damages
or take any action to reduce, collect or enforce the Guaranteed Obligations.
The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including the
existence of any claim, set-off or other right which any Guarantor may have at
any time against any Other Loan Party, any Agent or other Finance Party or any
other Person, whether in connection herewith or any unrelated transactions,
except for the full and final payment and satisfaction of the Guaranteed
Obligations in cash. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any Other Loan Party to any Finance
Party under the Finance Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower or such Other Loan Party.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be released, discharged or otherwise affected or
impaired by:
(i) any extension, renewal, settlement, compromise, acceleration, waiver or
release in respect of any obligation of the Borrower or any Other Loan Party
under the Credit Agreement, the Notes, any other Finance Document, any Swap
Agreement or any other agreement or instrument evidencing or securing any
Guaranteed Obligation, by operation of law or otherwise;
(ii) any change in the manner, place, time or terms of payment of any Guaranteed
Obligation or any other amendment, supplement or modification to the Credit
Agreement, the Notes, any other Senior Finance Document, any Swap Agreement or
any other agreement or instrument evidencing or securing any Guaranteed
Obligation;
(iii) any release, non-perfection or invalidity of any direct or indirect
security for any Guaranteed Obligation, any sale, exchange, surrender,
realization upon, offset against or other action in respect of any direct or
indirect security for any Guaranteed Obligation or any release of any Other Loan
Party or any other guarantor or guarantors of any Guaranteed Obligation;
(iv) any change in the existence, structure or ownership of the Borrower or any
Other Loan Party or any insolvency, bankruptcy, reorganization, arrangement,
readjustment, composition, liquidation or other similar proceeding affecting the
Borrower or any Other Loan Party or its assets or any resulting disallowance,
release or discharge of all or any portion of any Guaranteed Obligation;
(v) the existence of any claim, set-off or other right which any Guarantor may
have at any time against the Borrower, any Other Loan Party, any Agent, any
other
F-5
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



Finance Party or any other Person, whether in connection herewith or any
unrelated transaction; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
(vi) any invalidity or unenforceability relating to or against the Borrower or
any Other Loan Party for any reason of the Credit Agreement, any Note, any other
Finance Document, any Swap Agreement or any other agreement or instrument
evidencing or securing any Guaranteed Obligation or any provision of applicable
law or regulation purporting to prohibit the payment by the Borrower or any
Other Loan Party of any Guaranteed Obligation;
(vii) any failure by any Agent or any other Finance Party: (A) to file or
enforce a claim against any Other Loan Party or its estate (in a bankruptcy or
other proceeding); (B) to give notice of the existence, creation or incurrence
by any Other Loan Party of any new or additional indebtedness or obligation
under or with respect to the Guaranteed Obligations; (C) to commence any action
against any Other Loan Party; (D) to disclose to any Guarantor any facts which
such Agent or such other Finance Party may now or hereafter know with regard to
any Other Loan Party; or (E) to proceed with due diligence in the collection,
protection or realization upon any collateral securing the Guaranteed
Obligations;
(viii) any direction as to application of payment by the Borrower, any Other
Loan Party or any other Person;
(ix) any subordination by any Finance Party of the payment of any Guaranteed
Obligation to the payment of any other liability (whether matured or unmatured)
of any Other Loan Party to its creditors;
(x) any act or failure to act by the Administrative Agent or any other Finance
Party under this Agreement or otherwise which may deprive any Guarantor of any
right to subrogation, contribution or reimbursement against any Other Loan Party
or any right to recover full indemnity for any payments made by such Guarantor
in respect of the Guaranteed Obligations; or
(xi) any other act or omission to act or delay of any kind by the Borrower, any
Other Loan Party, the Administrative Agent or any Finance Party or any other
Person or any other circumstance whatsoever which might, but for the provisions
of this clause, constitute a legal or equitable discharge of any Guarantor’s
obligations hereunder, except for the full and final payment and satisfaction of
the Guaranteed Obligations in cash.
Each Guarantor has irrevocably and unconditionally delivered this Agreement to
the Administrative Agent, for the benefit of the Finance Parties, and the
failure by any Other Loan Party or any other Person to sign this Agreement or a
guaranty similar to this Agreement or otherwise shall not discharge the
obligations of any Guarantor hereunder. The irrevocable and unconditional
liability of each Guarantor hereunder applies whether it is jointly and
severally liable for the entire amount of the Guaranteed Obligations, or only
for a pro-rata portion, and without regard to any rights (or the impairment
thereof) of subrogation, contribution or
F-6
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



reimbursement that such Guarantor may now or hereafter have against any Other
Loan Party or any other Person. This Agreement is and shall remain fully
enforceable against each Guarantor irrespective of any defenses that any Other
Loan Party may have or assert in respect of the Guaranteed Obligations,
including, without limitation, failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury.
Section 1.03 Payments.
(a) Payments to be Made Upon Default. If the Borrower or any Other Loan Party
fails to pay or perform any Guaranteed Obligation when due in accordance with
its terms (whether at stated maturity, by acceleration or otherwise) or if any
Default or Event of Default specified in Section 8.01(f) of the Credit Agreement
occurs with respect to the Borrower, the Guarantors shall, forthwith on demand
of the Administrative Agent, pay the aggregate amount of all Guaranteed
Obligations to the Administrative Agent.
(b) General Provisions as to Payments. Each payment hereunder shall be made
without set-off, counterclaim or other deduction, in Federal or other funds
immediately available in New York City, to the Administrative Agent and to all
Swap Creditors, as applicable, or to its or their representatives, at the
address(es) referred to in Section 5.01.
(c) Taxes.
(i) Payments Net of Certain Taxes. Any and all payments by any Guarantor to or
for the account of any Finance Party hereunder or under any other Senior Finance
Document or Swap Agreement shall be made without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, charges and
withholdings and all liabilities with respect thereto, excluding taxes imposed
on or measured by the net income of, franchise or similar taxes imposed on, any
Finance Party by a jurisdiction under the laws of which such Finance Party (or
its Applicable Lending Office) is organized or licensed to do business or in
which its principal executive office is located (all such nonexcluded taxes,
duties, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). if any Guarantor shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
other Senior Finance Document or any Swap Agreement to any Finance Party,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) such Finance Party receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Guarantor shall
make such deductions, (iii) such Guarantor shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law and (iv) such Guarantor shall furnish to the Administrative Agent, for
delivery to such Finance Party, the original or a certified copy of a receipt
evidencing payment thereof.
(ii) Other Taxes. In addition, the Guarantors, jointly and severally, agree to
pay any present or future stamp or documentary taxes and any other excise or
property taxes, or similar charges or levies, which arise from any payment made
pursuant to this Agreement or any other Finance Document or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, this
Agreement or any other Finance Document (collectively, “Other Taxes”).
F-7
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



(iii) Indemnification. Each Guarantor, jointly and severally, agrees to
indemnify each Finance Party for the full amount of Taxes and Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 1.03(c)), whether or not
correctly or legally asserted, paid by such Finance Party and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be paid within 15 days after such Finance
Party makes written demand therefor.
(d) Application of Payments.
(i) Priority of Distributions. All payments received by the Administrative Agent
hereunder shall be applied as provided in Section 8.03 of the Credit Agreement.
(ii) Distributions with Respect to Letters of Credit. Each of the Guarantors and
the Finance Parties agrees and acknowledges that if (after all outstanding Loans
and L/C Obligations have been paid in full) the Lenders are to receive a
distribution on account of undrawn amounts with respect to Letters of Credit
issued under the Credit Agreement, such amounts shall be deposited in the L/C
Cash Collateral Account as cash security for the repayment of Guaranteed
Obligations owing to the Lenders as such. Upon termination of all outstanding
Letters of Credit, all of such cash security shall be applied to the remaining
Guaranteed Obligations of the Lenders. If there remains any excess cash
security, such excess cash shall be withdrawn by the Collateral Agent from the
L/C Cash Collateral Account and distributed in accordance with
Section 1.03(d)(i) hereof.
Section 1.04 Discharge; Reinstatement in Certain Circumstances. Each Guarantor’s
obligations hereunder shall remain in full force and effect until the
Commitments have been terminated and the principal of and interest on the Notes
and all other amounts payable by the Borrower and the Other Loan Parties under
or with respect to the Guaranteed Obligations have been irrevocably paid in full
in cash. No payment or payments made by the Borrower, any Other Loan Party or
any other Person or received or collected by any Finance Party from the
Borrower, any Other Loan Party or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder, it being understood that each Guarantor shall,
notwithstanding any such payment or payments, remain liable for all outstanding
Guaranteed Obligations until such Guaranteed Obligations are irrevocably paid in
full in cash. If at any time any payment by the Borrower, any Other Loan Party
or any other Person of any Guaranteed Obligation is rescinded or must otherwise
be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or such Other Loan Party or other
Person or upon or as a result of the appointment of a receiver, intervener or
conservator of, or trustee or similar officer for, the Borrower or such Other
Loan Party or other Person or any substantial part of its respective property or
otherwise, each Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time. Each Guarantor agrees that payment or
F-8
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



performance of any of the Guaranteed Obligations or other acts which toll any
statute of limitations applicable to the Guaranteed Obligations shall also toll
the statute of limitations applicable to each Guarantor’s liability hereunder.
Section 1.05 Waiver by the Guarantors. Each Guarantor hereby waives presentment
to, demand of payment from and protest to the Other Loan Parties of any of the
Guaranteed Obligations, and also waives promptness, diligence, notice of
acceptance of its guarantee, any other notice with respect to any of the
Guaranteed Obligations and this Agreement and any requirement that any Agent or
any other Finance Party protect, secure, perfect or insure any Lien or any
property subject thereto. Each Guarantor further waives any right to require
that resort be had by any Agent or any other Finance Party to any security held
for payment of the Guaranteed Obligations or to any balance of any deposit,
account or credit on the books of the any Agent or any other Finance Party in
favor of any Loan Party or any other Person. Each Guarantor hereby consents and
agrees to each of the following to the fullest extent permitted by law, and
agrees that such Guarantor’s obligations under this Agreement shall not be
released, diminished, impaired, reduced or adversely affected by any of the
following, and waives any rights (including rights to notice) which such
Guarantor might otherwise have as a result of or in connection with any of the
following:
(i) any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with any
Other Loan Party, any Agent, the other Finance Parties, or any of them, or any
other Person, pertaining to the Guaranteed Obligations;
(ii) any adjustment, indulgence, forbearance or compromise that might be granted
or given by any Agent or any other Finance Party to any Other Loan Party or any
other Person liable on the Guaranteed Obligations; or the failure of any Agent
or any other Finance Party to assert any claim or demand or to exercise any
right or remedy against any Other Loan Party under the provisions of any Finance
Document or otherwise; or any rescission, waiver, amendment or modification of,
or any release from any of the terms or provisions of, any Finance Document or
any other agreement, including with respect to any Other Loan Party under this
Agreement;
(iii) the insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of any Other Loan Party or
any other Person at any time liable for the payment of all or part of the
Guaranteed Obligations; or any dissolution of any Other Loan Party, or any
change, restructuring or termination of the corporate structure or existence of
any Other Loan Party, or any sale, lease or transfer of any or all of the assets
of any Other Loan Party, or any change in the shareholders, partners, or members
of any Other Loan Party; or any default, failure or delay, willful or otherwise,
in the performance of the Guaranteed Obligations;
(iv) the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
law, the act
F-9
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



of creating the Guaranteed Obligations or any part thereof is ultra vires, the
officers or representatives executing the documents or otherwise creating the
Guaranteed Obligations acted in excess of their authority, the Guaranteed
Obligations violate applicable usury laws, any Other Loan Party has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from such
Other Loan Party, the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible, legally impossible or
unenforceable, or the documents or instruments pertaining to the Guaranteed
Obligations have been forged or otherwise are irregular or not genuine or
authentic;
(v) any full or partial release of the liability of any Other Loan Party or of
any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Guaranteed Obligations or any part thereof, it being
recognized, acknowledged and agreed by each Guarantor that such Guarantor may be
required to pay the Guaranteed Obligations in full without assistance or support
of any other Person, and such Guarantor has not been induced to enter into this
Agreement on the basis of a contemplation, belief, understanding or agreement
that any party other than the Borrower will be liable to perform the Guaranteed
Obligations, or that the Finance Parties will look to any other party to perform
the Guaranteed Obligations;
(vi) the taking or accepting of any other security, collateral or guarantee, or
other assurance of payment, for all or any part of the Guaranteed Obligations;
(vii) any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, willful, unreasonable or unjustifiable
impairment) of any Letter of Credit, collateral, property or security, at any
time existing in connection with, or assuring or securing payment of, all or any
part of the Guaranteed Obligations;
(viii) any right that any Guarantor may now or hereafter have under
Section 3-606 of the UCC or otherwise to unimpaired collateral;
(ix) the failure of any Agent, any other Finance Party or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;
(x) the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Guarantor that such
Guarantor is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectibility
or value of any of the Collateral;
F-10
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



(xi) any payment by any Other Loan Party to the Administrative Agent, any other
Agent or any other Finance Party being held to constitute a preference under
Title 11 of the United States Code or any similar Federal, or foreign state law,
or for any reason any Agent or any other Finance Party being required to refund
such payment or pay such amount to any Other Loan Party or someone else;
(xii) any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices any Guarantor or increases the likelihood
that any Guarantor will be required to pay the guaranteed Obligations pursuant
to the terms hereof, it being the unambiguous and unequivocal intention of each
Guarantor that such Guarantor shall be obligated to pay the Guaranteed
Obligations when due, notwithstanding any occurrence, circumstance, event,
action or omission whatsoever, whether or not contemplated, and whether or not
otherwise or particularly described herein, except for the full and final
payment and satisfaction of the Guaranteed Obligations in cash;
(xiii) the fact that all or any of the Guaranteed Obligations cease to exist by
operation of law, including by way of a discharge, limitation or tolling thereof
under applicable Debtor Relief Laws;
(xiv) the existence of any claim, set-off or other right which any Guarantor may
have at any time against any Other Loan Party, the Administrative Agent, any
other Finance Party or any other Person, whether in connection herewith or any
unrelated transactions: provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim; or
(xv) any other circumstance that might in any manner or to any extent otherwise
constitute a defense available to, vary the risk of, or operate as a discharge
of, such Guarantor as a matter of law or equity.
All waivers herein contained shall be without prejudice to the right of the
Administrative Agent at its option to proceed against any Loan Party or any
other Person, whether by separate action or by joinder,
Section 1.06 Security for Guaranty. Each of the Guarantors authorizes the
Collateral Agent, in accordance with the terms and subject to the conditions set
forth in the Collateral Documents and applicable Law, to (i) take and hold
security for the payment of this Agreement and the Guaranteed Obligations and to
exchange, enforce, waive and release any such security, (ii) apply such security
and direct the order or manner of sale thereof as the Collateral Agent in its
sole discretion may determine and (iii) release or substitute any one or more
endorsees, other guarantors or other obligors. The Collateral Agent may, at its
election, in accordance with the terms and subject to the conditions set forth
in the Collateral Documents and applicable Law, foreclose on any security held
by it by one or more judicial or nonjudicial sales, or exercise any other right
or remedy available to it against any Loan Party, or any security, without
affecting or impairing in any way the liability of any of the Guarantors
hereunder, except to the extent the Guaranteed Obligations have been
indefeasibly paid in full in cash.
F-11
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



Section 1.07 Agreement to Pay; Subordination of Subrogation Claims. In
furtherance of the foregoing and not in limitation of any other right that the
Administrative Agent, any other Agent or any other Finance Party has at law or
in equity against any Guarantor by virtue hereof, upon the failure of any Other
Loan Party to pay any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent or such other Finance Party as designated
thereby in cash the amount of such unpaid Guaranteed Obligations. Upon payment
by any Guarantor of any sums to the Administrative Agent or any Finance Party as
provided above, all rights of such Guarantor against any Other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall (including, without limitation, in
the case of any Subsidiary Guarantor, any rights of such Guarantor arising under
Article II of this Agreement) in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations. No failure on the part of any Other Loan Party or any
other Person to make any payments in respect of any subrogation, contribution,
reimbursement, indemnity or similar right (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Subsidiary Guarantor with respect to its obligations
hereunder. If any amount shall erroneously be paid to any Guarantor on account
of such subrogation, contribution, reimbursement, indemnity or similar right,
such amount shall be held in trust for the benefit of the Finance Parties and
shall forthwith be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly endorsed by such Guarantor to the
Administrative Agent, if required) to be credited against the payment of the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Documents.
Section 1.08 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under or with respect to the Guaranteed
Obligations is stayed upon the insolvency or bankruptcy of the Borrower, all
such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, the Notes, any Swap Agreement or any other agreement or instrument
evidencing or securing the Guaranteed Obligations shall nonetheless be payable
by the Guarantors hereunder, jointly and severally, forthwith on demand by the
Administrative Agent, the holders of at least 51% of the Swap Obligations or any
other Finance Party, as applicable, in the manner provided in Section 1.01.
Section 1.09 No Set-Off. No act or omission of any kind or at any time on the
part of any Finance Party in respect of any matter whatsoever shall in any way
affect or impair the rights of the Administrative Agent or any other Finance
Party to enforce any right, power or benefit under this Agreement, and no
set-off, claim, reduction or diminution of any Guaranteed Obligation or any
defense of any kind or nature which any Guarantor has or may have against the
Borrower or any Finance Party shall be available against the Administrative
Agent or any other Finance Party in any suit or action brought by the
Administrative Agent or any other Finance Party to enforce any right, power or
benefit provided for by this Agreement; provided that nothing herein shall
prevent the assertion by any Guarantor of any such claim by separate suit or
compulsory counterclaim. Nothing in this Agreement shall be construed as a
waiver by any Guarantor of any rights or claims which it may have against any
Finance Party hereunder or otherwise, but any recovery upon such rights and
claims shall be had from such Finance Party separately, it being the intent of
this Agreement that each Guarantor shall be unconditionally, absolutely and
jointly and severally obligated to perform fully all its obligations, covenants
and agreements hereunder for the benefit of each finance Party.
F-12
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



ARTICLE II
INDEMNIFICATION, SUBROGATION AND CONTRIBUTION
Section 2.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Section 1.07 above), the Borrower agrees that (i) in the
event a payment shall be made by any Subsidiary Guarantor under this Agreement,
the Borrower shall indemnify such Subsidiary Guarantor for the full amount of
such payment and such Subsidiary Guarantor shall be subrogated to the rights of
the person to whom such payment shall have been made to the extent of such
payment and (ii) in the event any assets of any Subsidiary Guarantor shall be
sold pursuant to any Collateral Document to satisfy a claim of any Finance
Party, the Borrower shall indemnify such Subsidiary Guarantor in an amount equal
to the greater of the book value or the fair market value of the assets so sold.
Section 2.02 Contribution and Subrogation. Each Subsidiary Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 1.07 above) that, in the
event a payment shall be made by any other Subsidiary Guarantor under this
Agreement or assets of any other Subsidiary Guarantor shall be sold pursuant to
any Collateral Document to satisfy a claim of any finance Party and such other
Subsidiary Guarantor (the “Claiming Guarantor”) shall not have been fully
indemnified by the Borrower as provided in Section 2.01, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as the case may be, in each case multiplied by a fraction the
numerator of which shall be the net worth of the Contributing Guarantor on the
date that the obligation(s) supporting such claim were incurred under this
Agreement and the denominator of which shall be the aggregate net worth of all
the Subsidiary Guarantors on such date (or, in the case of any Subsidiary
Guarantor becoming a party hereto pursuant to Section 5.11, the date of the
Accession Agreement executed and delivered by such Subsidiary Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 2.02 shall be subrogated to the rights of such Claiming Guarantor
under Section 2.01 to the extent of such payment.
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 3.01 Representations and Warranties; Certain Agreements. Each Guarantor
hereby represents, warrants and covenants as follows:
(a) All representations and warranties contained in the Credit Agreement that
relate to such Guarantor are true and correct.
(b) Such Guarantor agrees to comply with each of the covenants contained in the
Credit Agreement that imposes or purports to impose, through agreements with the
Borrower, restrictions or obligations on such Guarantor.
F-13
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



(c) Such Guarantor acknowledges that any default in the due observance or
performance by such Guarantor of any covenant, condition or agreement contained
herein may constitute an Event of Default under Section 8.01 of the Credit
Agreement, subject to and in accordance with the terms thereof.
(d) There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.
(e) Such Guarantor has, independently and without reliance upon the
Administrative Agent or any other Finance Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Such Guarantor has investigated fully the
benefits and advantages which will be derived by it from execution of this
Agreement, and the Board of Directors (or persons performing similar functions
in case of a Guarantor which is not a corporation) of such Guarantor has decided
that a direct or an indirect benefit will accrue to such Guarantor by reason of
the execution of this Agreement.
(f) (i) This Agreement is not given with actual intent to hinder, delay or
defraud any Person to which such Guarantor is or will become, on or after the
date hereof, indebted; (ii) such Guarantor has received at least a reasonably
equivalent value in exchange for the giving of this Agreement; (iii) such
Guarantor is not insolvent on the date hereof and will not become insolvent as a
result of the giving of this Agreement; (iv) such Guarantor is not engaged in a
business or transaction, nor is it about to engage in a business or transaction,
for which any property remaining with such Guarantor constitutes an unreasonably
small amount of capital; and (v) such Guarantor does not intend to incur debts
that will be beyond such Guarantor’s ability to pay as such debts mature.
Section 3.02 Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent, any other Agent or the other Finance Parties will have
any duty to advise any of the Guarantors of information known to it or any of
them regarding such circumstances or risks.
Section 3.03 Subordination by Guarantors. In addition to the terms of
subordination provided for under Section 1.07, each Guarantor hereby
subordinates in right of payment all indebtedness of the Other Loan Parties
owing to it, whether originally contracted with such Guarantor or acquired by
such Guarantor by assignment, transfer or otherwise, whether now owed or
hereafter arising, whether for principal, interest, fees, expenses or otherwise,
together with all renewals, extensions, increases or rearrangements thereof, to
the prior indefeasible payment in full in cash of the Guaranteed Obligations,
whether now owed or hereafter arising, whether for principal, interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), fees, expenses or otherwise, together with all
renewals, extensions, increases or rearrangements thereof.
F-14
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



ARTICLE IV
SET-OFF
Section 4.01 Right of Set-Off. Upon the occurrence of any Event of Default under
the Credit Agreement, each Finance Party is hereby irrevocably authorized at any
time and from time to time without notice to any Guarantor, any such notice
being expressly waived by each Guarantor, to set off and appropriate and apply
any and all deposits (general or special, time or demand, provisional or final)
in any currency and any other credits, indebtedness or claims, in each case
whether direct, indirect, contingent, matured or unmatured, at any time held or
owing by such Finance Party to or for the credit or account of any Guarantor, or
any part thereof in such amounts as such Finance Party may elect, against and on
account of the obligations of such Guarantor to the Finance Parties hereunder
and claims of every nature and description of any Finance Party against any
Guarantor, whether arising hereunder or otherwise, as any Finance Party may
elect, whether or not such Finance Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The rights of the Finance Parties under this Article IV are in
addition to other rights and remedies (including, without limitation, other
rights of set off) which any Finance Party may have. Each Guarantor agrees, to
the fullest extent it may effectively do so under applicable law, that any
holder of a participation in a Loan, a Note or the L/C Obligations, whether or
not acquired pursuant to the arrangements provided for in Section 10.07 of the
Credit Agreement, may exercise rights of set-off or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of such Guarantor in the amount of such
participation.
ARTICLE V
MISCELLANEOUS
Section 5.01 Notices. Unless otherwise specified herein, all notices, requests
and other communications to a party hereunder shall be in writing (including
facsimile transmission or similar writing) and shall be given to such party:
(i) in the case of any Guarantor, at its address or facsimile number set forth
on the signature pages hereof; (ii) in the case of the Borrower, the
Administrative Agent or any Lender, at its address or facsimile number specified
in or pursuant to Section 10.02 of the Credit Agreement; (iii) in the case of
the Collateral Agent, at its address or facsimile number specified in or
pursuant to Section 7.01 of the Security Agreement; (iv) in the case of any Swap
Creditor at its address or facsimile number set forth in any applicable Swap
Agreement; or (v) in the case of any party, at such other address or facsimile
number as such party may hereafter specify for the purpose of communications
hereunder by notice to the Administrative Agent and each other party hereto.
Each such notice, request or other communication shall be effective: (i) if
given by facsimile transmission, when transmitted to the facsimile number
referred to in this Section and confirmation of receipt is received; (ii) if
given by mail, 96 hours after such communication is deposited in the mails,
certified mail, return receipt requested, with appropriate first class postage
prepaid, addressed as specified in this Section; or (iii) if given by any other
means, when delivered at the address referred to in this Section 5.01. Rejection
or refusal to accept, or the inability to deliver because of a changed address
of which no notice was given, shall not affect the validity of notice given in
accordance with this Section.
F-15
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



Section 5.02 Benefit of Agreement. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided that none of the Guarantors may assign
or transfer any of its interests and obligations without prior written consent
of the requisite Lenders in accordance with Section 10.01 of the Credit
Agreement (and any such purported assignment or transfer without such consent
shall be void); provided further that the rights of each Lender to transfer,
assign or grant participations in its rights and/or obligations hereunder shall
be limited as set forth in Section 10.07 of the Credit Agreement. Upon the
assignment by any Lender or other Finance Party of all or any portion of its
rights and obligations under the Credit Agreement (including all or any portion
of its Commitments and the Loans owing to it) or any other Finance Document to
any other Person, such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such transferor or assignor herein or
otherwise.
Section 5.03 No Waivers; Non-Exclusive Remedies. No failure or delay on the part
of any Agent or any Finance Party to exercise, no course of dealing with respect
to, and no delay in exercising any right, power or privilege under this
Agreement or any other Finance Document, Swap Agreement or other document or
agreement contemplated hereby or thereby shall operate as a waiver thereof nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided herein and in the
other Finance Documents are cumulative and are not exclusive of any other rights
or remedies provided by law.
Section 5.04 Expenses; Indemnification.
(a) Expenses. The Guarantors, jointly and severally, agree to pay (i) all
out-of-pocket expenses of the Administrative Agent, including Attorney Costs of
the Administrative Agent, in connection with the preparation and administration
of this Agreement or any other document or agreement contemplated hereby, any
waiver or consent hereunder or any amendment hereof and (ii) all out-of-pocket
expenses incurred by the Agents, any representative and each Finance Party in
collecting any or all of the Guaranteed Obligations and/or enforcing any rights
under this Agreement or under any other agreement or instrument evidencing or
securing the Guaranteed Obligations.
(b) Indemnification. The Guarantors, jointly and severally, agree to indemnify
the Agents, the Representatives (as defined in the Credit Agreement) and each
other Finance Party, their respective Affiliates and the respective directors,
officers, trustees, agents and employees of the foregoing (each an “lndemnitee”)
and hold each Indemnitee harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs and
expenses or disbursements of any kind whatsoever, including, without limitation,
the reasonable fees and disbursements of counsel, which may at any time
(including, without limitation, at any time following the payment of the
Guaranteed Obligations) be imposed on, incurred by or asserted against such
lndemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
brought or threatened relating to or arising out of this Agreement or in any
other way connected with the enforcement of any of the terms hereof or the
preservation of any rights hereunder; provided that no Indemnitee shall have the
right to be indemnified hereunder for such
F-16
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



Indemnitee’s own gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final, non-appealable judgment or order.
(c) Contribution. If and to the extent that the obligations of any Subsidiary
Guarantor under this Section 5.04 are unenforceable for any reason, each other
Subsidiary Guarantor, jointly and severally, hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations as is
permissible under applicable law.
(d) Obligation; Survival. Any amounts paid by any Indemnitee as to which such
Indemnitee has a right to reimbursement hereunder shall constitute Guaranteed
Obligations. The indemnity obligations of the Guarantors contained in this
Section 5.04 shall continue in full force and effect notwithstanding the full
payment of all Notes issued under the Credit Agreement and all of the other
Guaranteed Obligations and notwithstanding the discharge or other termination or
release thereof.
Section 5.05 Enforcement. The Finance Parties agree that this Agreement may be
enforced only by (i) the action of the Administrative Agent acting upon the
instructions of the Required Lenders, or (ii) after the date on which all of the
Senior Obligations have been paid in full, the holders of at least 51% of the
outstanding Swap Obligations or (iii) after the date on which all of the Senior
Obligations and all of the Swap Obligations have been paid in full, the holders
of at least 51% of the Guaranteed Obligations remaining outstanding, and that no
other Finance Party shall have any right individually to seek to enforce this
Agreement, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent or the holders of at least 51% of the
outstanding Swap Obligations or other Guaranteed Obligations, as the case may
be, for the benefit of the Finance Parties upon the terms of this Agreement.
Section 5.06 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by each Guarantor directly affected by such amendment or waiver (it being
understood that the addition or release of any Guarantor hereunder shall not
constitute an amendment or waiver affecting any Guarantor other than the
Guarantor so added or released) and either (i) at all times prior to the time at
which all Senior Obligations have been paid in full, the Administrative Agent
(with the consent of the Required Lenders or, to the extent required by
Section 10.01 of the Credit Agreement, all of the Lenders) or (ii) at all times
after the time at which the Senior Obligations have been paid in full, the
holders of at least 51% of the outstanding Swap Obligations; provided, however,
that no such amendment, change, discharge, termination or waiver affecting the
rights and benefits of a single Class of Finance Parties (and not all Finance
Parties in a like or similar manner) shall require the written consent of the
Required Finance Parties of such Class of Finance Parties. For the purposes of
this Section 5.46, the term “Class” means each class of Finance Parties, i.e.,
whether (i) the Lenders, as holders of the Senior Obligations or (ii) the Swap
Creditors, as holders of the Swap Obligations. For the purposes of this
Section 5.06, the term “Required Finance Parties” of any Class means (i) with
respect to the Senior Obligations, the Required Lenders and (ii) with respect to
the Swap Obligations, the holders of at least 51% of all Swap Obligations
outstanding from time to time.
F-17
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



Section 5.07 Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. Each of the Guarantors hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in the Borough of Manhattan in
The City of New York for purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby. Each of the
Guarantors irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such court and any claim that any such proceeding
brought in such court has been brought in an inconvenient forum. Each Guarantor
hereby irrevocably appoints C.T. Corporation System its authorized agent to
accept and acknowledge service of any and all process which may be served in any
suit, action or proceeding of the nature referred to in this Section 5.07 and
consents to process being served in any such suit, action or proceeding upon
C.T. Corporation System in any manner or by the mailing of a copy thereof by
registered or certified mail, postage prepaid, return receipt requested, to such
Guarantor’s address referred to in Section 5.01. Each Guarantor agrees that such
service (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by law, be taken and held to be valid personal service upon and
personal delivery to it. Nothing in this Section 5.07 shall affect the right of
any Agent or other Finance Party to serve process in any manner permitted by law
or limit the right of any Agent or other Finance Party to bring proceedings
against any Guarantor in the courts of any jurisdiction or jurisdictions.
Section 5.08 Limitation of Law; Severability.
(a) All rights, remedies and powers provided in this may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all of the provisions of this Agreement are intended to be subject
to all applicable mandatory provisions of law which may be controlling and be
limited to the extent necessary so that they will not render this Agreement
invalid, unenforceable in whole or in part, or not entitled to be recorded,
registered or filed under the provisions of any applicable law.
(b) If any provision hereof is invalid or unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Agents and the other Finance Parties in
order to carry out the intentions of the parties hereto as nearly as may be
possible; and (ii) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provisions in any other jurisdiction.
Section 5.09 Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement and the other Senior Finance Documents and, in the
case of the Swap Creditors, the Swap Agreements, constitute the entire agreement
and understanding among the parties hereto and supersede any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof
F-18
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



and thereof. This Agreement shall become effective with respect to each
Guarantor when the Administrative Agent shall have received counterparts hereof
signed by itself and such Guarantor.
Section 5.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 5.11 Additional Guarantors. It is understood and agreed that any
Subsidiary of the Borrower that is required by the Credit Agreement to execute
an Accession Agreement and counterpart of this Agreement after the date hereof
shall automatically become a Subsidiary Guarantor hereunder with the same force
and effect as if originally named as a Subsidiary Guarantor hereunder by
executing an Accession Agreement and counterpart hereof and delivering the same
to the Administrative Agent. The execution and delivery of any such instrument
shall not require the consent of any other Guarantor or other parts hereunder.
The rights and obligations of each Guarantor or other parry hereunder shall
remain in full force and effect notwithstanding the addition of any new
Subsidiary Guarantor as a party to this Agreement.
Section 5.12 Termination; Release of Guarantors.
(a) Termination. Upon the full, final and irrevocable payment and performance of
all Guaranteed Obligations, the cancellation of all outstanding L/C Obligations
and the termination of the Commitments under the Credit Agreement and all Swap
Agreements, this Agreement shall terminate and have no further force or effect.
(b) Release of Guarantors. In the event that all of the capital stock of one or
more of the Subsidiary Guarantors is sold or otherwise disposed of or liquidated
in compliance with the requirements of Section 7.05 of the Credit Agreement (or
such sale, other disposition or liquidation has been approved in writing by the
Required Lenders (or all of the Lenders, if required by Section 10.01 of the
Credit Agreement)) and the proceeds of such sale, disposition or liquidation are
applied in accordance with the provisions of the Credit Agreement, to the extent
applicable, such Subsidiary Guarantor or Subsidiary Guarantors shall be released
from this Agreement, and this Agreement shall, as to each such Subsidiary
Guarantor or Subsidiary Guarantors, terminate and have no further force or
effect (it being understood and agreed that the sale of one or more Persons that
own, directly or indirectly, all of the capital stock of any Subsidiary
Guarantor shall be deemed to be a sale of such Subsidiary Guarantor for purposes
of this Section 5.12(b)).
Section 5.13 Conflict. To the extent that there is a conflict or inconsistency
between any provision hereof, on the one hand, and any provision of the Credit
Agreement, on the other hand, the Credit Agreement shall control.
[Signature Pages Follow]
F-19
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Guarantor has executed this Agreement as of the day and
year first above written.

          GUARANTORS: GLOBAL CASH ACCESS HOLDINGS, INC.
      By:           Name:           Title:           Global Cash Access
Holdings, Inc.
3525 East Post Road, Suite 120
Las Vegas, NV 89120
Attn: Chief Executive Officer
Telephone: (702) 855-3006
Fax: (702) 262-5039  

            CENTRAL CREDIT, LLC
      By:           Name:           Title:           Central Credit, LLC
3525 East Post Road, Suite 120
Las Vegas, NV 89120
Attn: Chief Executive Officer
Telephone: (702) 855-3006
Fax: (702) 262-5039  

Acknowledged and Agreed with Respect to Section 2.01:
GLOBAL CASH ACCESS, INC.
By:
                                                                                
     Name:
     Title
F-20
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



Agreed to and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent
By:
                                                                                
     Name:
     Title:
Bank of America, N.A.
TX1-492-14-11
901 Main Street, 14th Floor
Dallas, TX 75202-3714
Attn: Donna F. Kimbrough
Te1ephone: (214) 209-1569
Fax: (214) 290-9436
F-21
Form of Guaranty

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF PERFECTION CERTIFICATE
[NAME OF LOAN PARTY]
PERFECTION CERTIFICATE
I,                     ,                      of [Name of Loan Party], a
                     (the “Company”), hereby certify with reference to the
Security Agreement dated March 10, 2004, as amended, by and among Global Cash
Access, Inc., a Delaware corporation; the Subsidiary Guarantors referred to
therein; and Bank of America, N.A., as Collateral Agent (the “Collateral Agent”)
(terms defined therein being used herein as therein defined) to the Collateral
Agent and the Secured Parties as follows:
I. Names.

  (A)  
The exact corporate name of the Company as it appears in its certificate of
incorporation is                     .
    (B)  
Since its organization, the Company has had no other corporate, limited
liability company or partnership name.
    (C)  
Neither the Company nor any of its divisions, sectors or other business units
has used any other names (including trade names or similar appellations) at any
time during the past five years.
    (D)  
The Company has not changed its identity or corporate, limited liability company
or partnership structure in any way within the past five years.

II. Business Locations/Jurisdiction of Organization.

  (A)  
The Company’s jurisdiction of organization and organization number are
                     and                      respectively.
    (B)  
The Company has no other place of business.
    (C)  
The Company has not maintained any other chief executive office or location or
place(s) of business at any time during the past five years.

III. Locations and Other Information Regarding Collateral.

  (A)  
None of the Company’s Equipment, Inventory, Instruments, securities certificates
(as defined in the UCC), Documents, books and records relating to Accounts or
other tangible Collateral are in the possession of any Person other than the
Company.

G-1
Form of Perfection Certificate

 

 



--------------------------------------------------------------------------------



 



  (B)  
None of the Company’s Equipment, Inventory, Instruments, securities certificates
(as defined in the UCC), Documents, books and records relating to Accounts or
other tangible Collateral has been lodged at any other location or with any
other bailee at any time during the past four months.
    (C)  
None of the Company’s Collateral is or has at any time been covered by a
certificate of title.
    (D)  
The Company has no interests in unextracted minerals or the like (including oil
and gas), assets consisting of timber to be cut or equipment used in farming
operations, farm products, grain or crops growing or to be grown.
    (E)  
The Company holds no securities.
    (F)  
The Company holds no partnership interests, limited liability company membership
interests or other equity interests not constituting securities (as defined in
the UCC).
    (G)  
The Company maintains no Securities Accounts.
    (H)  
Listed Schedule III.I. hereto, is the bank or other financial institution and
account number of each Deposit Account or other bank account maintained by the
Company, together with a description of the purpose for which each such account
is used.
    (I)  
The Company has no Inventory consigned to third parties.
    (J)  
The approximate dollar value of all tangible Collateral located in the following
States is:
       
Alabama: $0
Tennessee: $0
    (K)  
The Company has no Inventory located outside of the United States of America.
    (L)  
There are no commercial tort claims in favor of the Company.

IV. Unusual Transactions. No unusual transactions have occurred in the past five
years, all Accounts have been originated by the Company and all Inventory or
Equipment has been acquired by the Company in the ordinary course of business
from a dealer in goods of that type.
V. Patents, Trademarks and Copyrights. The Company owns no, and has not applied
for any, Patents, Trademarks, Copyrights or domain names and is not a party to
any Licenses.
VI. Assigned Agreements. The Company has no contracts or agreements to be
identified as “Assigned Agreements” under the Security Agreement.
G-2
Form of Perfection Certificate

 

 



--------------------------------------------------------------------------------



 



VII. Taxpayer Identification Number. The Company’s taxpayer identification
number is                     .
VIII. Existing Liens. As of the date hereof, there are no (i) Uniform Commercial
Code financing statements naming the Company as debtor or seller and covering
any of the Collateral, (ii) notices of the filing of any federal tax lien (filed
pursuant to section 6323 of the Code) or any lien of the PBGC (filed pursuant to
Section 4068 of ERISA) covering any of the Collateral or (iii) judgment liens
filed against the Company.
Date:                     ,      

     
 
   
 
  Name:
 
  Title:

G-3
Form of Perfection Certificate

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF INTERCOMPANY NOTE
No. ___
INTERCOMPANY NOTE
 

                       [City of Closing)
[Date]

For value received, [SUBSIDIARY A NAME], [SUBSIDIARY A DESCRIPTION], [SUBSIDIARY
B NAME], [SUBSIDIARY B DESCRIPTION], [SUBSIDIARY C NAME], SUBSIDIARY C
DESCRIPTION] (together with their respective successors and permitted assigns,
each a “Payor”, and collectively, the “Payors”), hereby promise to pay on demand
to the order of [PAYEE], a                      corporation (together with its
successors and permitted assigns, the “Payee”), the unpaid principal amount of
all loans and advances made by the Payee to each Payor. Each Payor promises to
pay interest on the unpaid principal amount hereof from the date hereof until
paid at such rate per annum as shall be agreed upon from time to time by the
Payors and the Payee. All such payments of principal and interest shall be made
without offset, counterclaim or deduction of any kind in lawful money of the
United States of America in immediately available funds at such location in the
United States of America as the Payee shall designate from time to time.
Upon the commencement by or against any Payor of any ease or other proceeding
seeking liquidation, reorganization or other relief with respect to such Payor
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, the unpaid principal amount hereof shall become immediately due
and payable without presentment, demand, protest or notice of any kind, all of
which are hereby waived by such Payor.
The Payee is hereby authorized (but not required) to record all loans and
advances made by it to each Payor (all of which shall be evidenced by this
Intercompany Note), and all repayments or prepayments thereof, in its books and
records, such books and records constituting prima facie evidence of the
accuracy of the information contained therein.
This Intercompany Note is one of the Intercompany Notes referred to in the
Second Amended and Restated Credit Agreement dated as of November 1, 2006 (as
amended, modified or supplemented from time to time, the “Credit Agreement”)
among Global Cash Access Holdings, Inc., a Delaware corporation, Global Cash
Access, Inc., a Delaware corporation, the banks and other financial institutions
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer. This Intercompany Note shall be pledged
by the Payee pursuant to the Pledge Agreement (as defined in the Credit
Agreement). Each Payor hereby acknowledges and agrees that the Collateral Agent
pursuant to and as defined in the Pledge Agreement may exercise all rights
provided therein with respect to this Intercompany Note.
H-1
Form of Intercompany Note

 

 



--------------------------------------------------------------------------------



 



THIS INTERCOMPANY NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS OF THE STATE OF NEW YORK),
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

            [SUBSIDIARY A NAME]
      By:           Name:           Title:        

            [SUBSIDIARY B NAME]
      By:           Name:           Title:        

            [SUBSIDIARY C NAME]
      By:           Name:           Title:        

Pay to the order of
[PAYEE]

         
By:
 
 
   
 
  Name:         
Title:
   

H-2
Form of Intercompany Note

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF INTERCOMPANY NOTE SUBORDINATION PROVISIONS
EACH PROMISSORY NOTE EVIDENCING AN INTERCOMPANY LOAN OR ADVANCE INCURRED BY THE
BORROWER OR A WHOLLY-OWNED DOMESTIC SUBSIDIARY OF THE BORROWER OWING TO ANY
FOREIGN SUBSIDIARY OF THE BORROWER OR ANY NON-WHOLLY-OWNED DOMESTIC SUBSIDIARY
OF THE BORROWER SHALL HAVE INCLUDED ON ITS FACE THE FOLLOWING PROVISION AND
SHALL HAVE “ANNEX A TO INTERCOMPANY NOTE” ATTACHED THERETO AND MADE A PART
THEREOF.
“This Intercompany Note, and the obligations of the Payor hereunder, shall be
subordinate and junior in right of payment to all Senior Debt (as defined in
Section 1 of Annex A hereto) on the terms and conditions set forth in Annex A
hereto. Annex A hereto is incorporated herein by reference in its entirety and
is a part of this Intercompany Note to the same extent as if it had been set
forth in its entirety in this Intercompany Note.”
I-1
Form of Intercompany Note Subordination Provisions

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF LOAN PARTY ACCESSION AGREEMENT
LOAN PARTY ACCESSION AGREEMENT dated as of                  , among Global Cash
Access, Inc., the NEW LOAN PARTY referred to herein and Bank of America, N.A.,
as Administrative Agent and Collateral Agent.
Global Cash Access, Inc., a Delaware corporation (together with its successors
and permitted assigns, the “Borrower”), entered into a Second Amended and
Restated Credit Agreement dated as of November 1, 2006 (as amended, supplemented
and/or modified to the date hereof and as the same may be further amended,
supplemented or modified from time to time and including any agreement extending
the maturity of, refinancing or otherwise restructuring all or any portion of
the obligations of the Borrower under such agreement or any successor agreement,
the “Credit Agreement”) among Global Cash Access Holdings, Inc., a Delaware
corporation (together with its successors and permitted assigns, “Holdings”),
the Borrower, the banks and other lending institutions from time to time party
thereto (each a “Lender” and, collectively, the “Lenders”) and Bank of America,
N.A., as Administrative Agent (together with its successor or successors in such
capacity, the “Administrative Agent”), Swingline Lender and L/C Issuer.
Capitalized terms defined in the Credit Agreement and not otherwise defined
herein have, as used herein, the respective meanings provided for therein.
Certain Lenders and their affiliates (the “Swap Creditors”) may from time to
time provide forward rate agreements, options, swaps, caps, floors, other
financial derivatives agreements and other combinations or hybrids of any of the
foregoing (collectively, “Swap Agreements”) . The Lenders, each Issuing Lender,
the Swingline Lender, the Administrative Agent, the Syndication Agent, the
Documentation Agent, the Collateral Agent (as each such term is defined in the
Credit Agreement) and each Swap Creditor and their respective successors and
assigns are herein referred to individually as a “Finance Party” and
collectively as the “Finance Parties”.
[New Loan Party Name], [New Loan Party Description] (the “New Loan Party”), was
[formed] [acquired] by [the Borrower] [[Name of Immediate Parent Company],
[Description of Immediate Parent Company] and a [Wholly-Owned] Subsidiary of the
Borrower], [DESCRIBE FORMATION OR ACQUISITION TRANSACTION, AS APPLICABLE].
Section 6.12 of the Credit Agreement requires each Subsidiary (other than
certain Foreign Subsidiaries) formed or acquired by Holdings or the Borrower or
any of their respective Subsidiaries after the Closing Date to become a party to
the Guaranty as an additional “Guarantor”, to become a party to the Security
Agreement as an additional “Loan Party” and to become a party to the Pledge
Agreement as an additional “Loan Party”. The Guaranty, the Security Agreement
and the Pledge Agreement specify that such additional Subsidiaries may become
“Guarantors” under the Guaranty and “Loan Parties” under each of the Security
Agreement and the Pledge Agreement by execution and delivery of a counterpart of
each such Finance Documents. To induce the Lenders to make or maintain
extensions of credit to the Borrower under the Credit Agreement and the other
Senior Finance Documents referred to
Schedule 10.02 - 1

 

 



--------------------------------------------------------------------------------



 



therein (collectively with the Credit Agreement, the “Senior Finance Documents”)
and the Swap Creditors to enter into or maintain the Swap Agreements (the Senior
Finance Document and the Swap Agreements being herein collectively referred to
as the “Finance Documents”), and as consideration for extensions of credit
previously made to, and/or Swap Agreements previously entered into with, the
Borrower, the New Loan Party has agreed to execute and deliver this Loan Party
Accession Agreement (as the same may be amended, supplemented or modified from
time to time, this “Agreement”) in order to evidence its agreement to become a
“Guarantor” under the Guaranty and a “Loan Party” under each of the Security
Agreement and the Pledge Agreement. Accordingly, the parties hereto agree as
follows:
Section 1. Guaranty. In accordance with Section 5.11 of the Guaranty, the New
Loan Party hereby (i) agrees that, by execution and delivery of a counterpart
signature page to the Guaranty in the form attached hereto as Exhibit A, the New
Loan Party shall become a “Guarantor” under the Guaranty with the same force and
effect as if originally named therein as a Guarantor (as defined in the
Guaranty), (ii) acknowledges receipt of a copy of and agrees to be obligated and
bound as a “Guarantor” by all of the terms and provisions of the Guaranty and
(iii) acknowledges and agrees that, from and after the date hereof, each
reference in the Guaranty to a “Guarantor” or the “Guarantors” shall be deemed
to include the New Loan Party. The New Loan Party hereby waives acceptance by
the Administrative Agent and the Finance Parties of the guarantee by the New
Loan Party under the Guaranty upon the execution and delivery by each of the New
Loan Party of the counterpart signature referred to herein.
Section 2. Security Agreement. In accordance with Section 7.10 of the Security
Agreement, the New Loan Party hereby (i) agrees that, by execution and delivery
of a counterpart signature page to the Security Agreement in the form attached
hereto as Exhibit B, the New Loan Party shall become a “Loan Party” under the
Security Agreement with the same force and effect as if originally named therein
as a Loan Party (as defined in the Security Agreement), (ii) acknowledges
receipt of a copy of and agrees to be obligated and bound as a “Loan Party” by
all of the terms and provisions of the Security Agreement, (iii) grants to the
Collateral Agent for the benefit of the Finance Parties a continuing security
interest in the Collateral (as defined in the Security Agreement), in each case
to secure the full and punctual payment of the Secured Obligations (as defined
in the Security Agreement) in accordance with the terms thereof and to secure
the performance of all of the obligations of each Loan Party under the Credit
Agreement and the other Finance Documents, (iv) represents and warrants that
each of Schedules 1.01, 3.06 and 4.01 to the Security Agreement, as amended,
supplemented and modified as set forth on Schedules 1.01, 3.06 and 4.01 hereto,
is complete and accurate with respect to the New Loan Party as of the date
hereof alter giving effect to the New Loan Party’s accession to the Security
Agreement as an additional Loan Party thereunder and (v) acknowledges and agrees
that, from and after the date hereof, each reference in the Security Agreement
to a “Loan Party” or the “Loan Parties” shall be deemed to include the New Loan
Party.
Section 3. Pledge Agreement. In accordance with Section 8.10 of the Pledge
Agreement, the New Loan Party hereby (i) agrees that, by execution and delivery
of-a counterpart signature page to the Pledge Agreement in the form attached
hereto as Exhibit C, the New Loan Party shall become a “Loan Party” under the
Pledge Agreement with the same force and effect as if originally named therein
as a Loan Party (as defined in the Pledge Agreement),
Schedule 10.02 - 2

 

 



--------------------------------------------------------------------------------



 



(ii) acknowledges receipt of a copy of and agrees to be obligated and bound as a
“Loan Party” by all of the terms and provisions of the Pledge Agreement,
(iii) grants to the Collateral Agent for the benefit of the Finance Parties a
continuing security interest in the Collateral (as defined in the Pledge
Agreement), in each case to secure the full and punctual payment of the Secured
Obligations (as defined in the Pledge Agreement) in accordance with the terms
thereof and to secure the performance of all of the obligations of each Loan
Party under the Credit Agreement and the other Finance Documents,
(iv) represents and warrants that each of Schedules I, II, III, IV, and V to the
Pledge Agreement, as amended, supplemented and modified as set forth on
Schedules I, II, III, IV, and V hereto, is complete and accurate with respect to
the New Loan Party as of the date hereof after giving effect to the New Loan
Party’s accession to the Pledge Agreement as an additional Loan Party thereunder
and (v) acknowledges and agrees that, from and after the date hereof, each
reference in the Pledge Agreement to a “Loan Party” or the “Loan Parties” shall
be deemed to include the New Loan Party.
Section 4. Representations and Warranties. The New Loan Party hereby represents
and warrants that:
(a) This Agreement has been duly authorized, executed and delivered by the New
Loan Party, and each of this Agreement and the Guaranty, the Security Agreement
and the Pledge Agreement, as acceded to hereby by the New Loan Party,
constitutes a valid and binding agreement of the New Loan Party, enforceable
against the New Loan Party in accordance with its terms, except in each case as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforceability of creditors’ rights
generally and by equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
(b) Each of the representations and warranties contained in the Credit
Agreement, the Guaranty, the Security Agreement, the Pledge Agreement and each
of the other Finance Documents is true and correct in all material respects as
of the date hereof, with the same effect as though such representations and
warranties had been made on and as of the date hereof after giving effect to the
accession of the New Loan Party as an additional “Guarantor” under the Guaranty
and an additional “Loan Party” under each of the Security Agreement and the
Pledge Agreement.
(c) Attached hereto as Exhibit D is a correct and complete Perfection
Certificate relating to the New Loan Party and its Collateral.
Section 5. Effectiveness. This Agreement and the accession of the New Loan Party
to the Guaranty, the Security Agreement and the Pledge Agreement as provided
herein shall become effective with respect to the New Loan Party when (i) the
Administrative Agent shall have received a counterpart of this Agreement duly
executed by such New Loan Party; and (ii) the Administrative Agent and/or the
Collateral Agent, as applicable, shall have received duly executed counterpart
signature pages to each of the Guaranty, the Security Agreement and the Pledge
Agreement as contemplated hereby.
Section 6. Integration; Confirmation. On and after the date hereof, each of the
Guaranty, the Security Agreement and the Pledge Agreement and the respective
Schedules
Schedule 10.02 - 3

 

 



--------------------------------------------------------------------------------



 



thereto shall be supplemented as expressly set forth herein; all other terms and
provisions of each of the Guaranty, the Security Agreement, the Pledge
Agreement, the other Finance Documents and the respective Schedules thereto
shall continue in full force and effect and unchanged and are hereby confirmed
in all respects.
Section 7. Expenses. The New Loan Party agrees to pay (i) all out-of-pocket
expenses of the Agents, including fees and disbursements of special and local
counsel for the Agents, in connection with the preparation, execution and
delivery of this Agreement and any document or agreement contemplated hereby and
(ii) all taxes which the Collateral Agent or any Finance Party may be required
to pay by reason of the security interests granted in the Collateral (including
any applicable transfer taxes).
Section 8. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT AS OTHERWISE
REQUIRED BY MANDATORY PROVISIONS OF LAW.
Section 9. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement may
be transmitted and/or signed by facsimile and if so transmitted or signed,
shall, subject to requirements of law, have the same force and effect as a
manually signed original and shall be binding on the New Loan Party, the Agents
and the Finance Parties. The Administrative Agent may also require that this
Agreement be confirmed by a manually signed original hereof; provided, however,
that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
[Signature Pages to Follow]
Schedule 10.02 - 4

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            GLOBAL CASH ACCESS, INC.
      By:           Name:           Title:        

            [NEW LOAN PARTY NAME]
      By:           Name:           Title:        

            BANK OF AMERICA, N.A,
as Administrative Agent and Collateral Agent
      By:           Name:           Title:        

Schedule 10.02 - 5

 

 



--------------------------------------------------------------------------------



 



Exhibit A
COUNTERPART TO GUARANTY
The undersigned hereby executes this counterpart to the Amended and Restated
Guaranty dated as of November 1, 2006 by the Subsidiary Guarantors party thereto
from time to time in favor of Bank of America, N.A., as Administrative Agent,
and, as of the date hereof, assumes all of the rights and obligations of a
“Subsidiary Guarantor” thereunder.
Date:                                         

            [New Loan Party Name]
      By:           Name:           Title:        

Schedule 10.02 - 6

 

 



--------------------------------------------------------------------------------



 



Exhibit B
COUNTERPART TO SECURITY AGREEMENT
The undersigned hereby executes this counterpart to the Security Agreement dated
as of March 10, 2004 by Loan Parties party thereto from time to time in favor of
Bank of America, N.A., as Collateral Agent, and, as of the date hereof, assumes
all of the rights and obligations of a “Loan Party” thereunder .
Date:                                         

            [New Loan Party Name]
      By:           Name:           Title:        

Schedule 10.02 - 7

 

 



--------------------------------------------------------------------------------



 



Exhibit C
COUNTERPART TO PLEDGE AGREEMENT
The undersigned hereby executes this counterpart to the Pledge Agreement dated
as of March 10, 2004 by Loan Parties party thereto from time to time in favor of
Bank of America, N.A., as Collateral Agent, and, as of the date hereof, assumes
all of the rights and obligations of a “Loan Party” thereunder .
Date:                                         

            [New Loan Party Name]
      By:           Name:           Title:        

Schedule 10.02 - 8

 

 